Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

 

Picture 4 [mni20180701ex1024fb5dd001.jpg]

CREDIT AGREEMENT

by and among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent,

THE LENDERS THAT ARE PARTIES HERETO

as the Lenders,

THE MCCLATCHY COMPANY,

as Parent,

and

THE BORROWERS THAT ARE PARTIES HERETO

Dated as of July 16,  2018

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

 

 

 

 

1.

DEFINITIONS AND CONSTRUCTION


1

 

1.1

Definitions


1

 

1.2

Accounting Terms


53

 

1.3

Code


54

 

1.4

Construction


54

 

1.5

Time References


55

 

1.6

Schedules and Exhibits


55

2.

LOANS AND TERMS OF PAYMENT


55

 

2.1

Revolving Loans


55

 

2.2

[Reserved]


56

 

2.3

Borrowing Procedures and Settlements


56

 

2.4

Payments; Termination of Commitments; Prepayments


63

 

2.5

Promise to Pay; Promissory Notes


66

 

2.6

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations


67

 

2.7

Crediting Payments


68

 

2.8

Designated Account


69

 

2.9

Maintenance of Loan Account; Statements of Obligations


69

 

2.10

Fees


69

 

2.11

Letters of Credit


70

 

2.12

LIBOR Option


78

 

2.13

Capital Requirements


81

 

2.14

Incremental Facilities


82

 

2.15

Joint and Several Liability of Borrowers


84

3.

CONDITIONS; TERM OF AGREEMENT


87

 

3.1

Conditions Precedent to Initial Extensions of Credit


87

 

3.2

Conditions Precedent to all Extensions of Credit


87

 

3.3

Maturity


88

 

3.4

Effect of Maturity


88

 

3.5

Early Termination by Borrowers


88

 

3.6

Conditions Subsequent


88

4.

REPRESENTATIONS AND WARRANTIES


88

 

4.1

Due Organization and Qualification; Subsidiaries


89

 

4.2

Due Authorization; No Conflict


89

 

4.3

Governmental Consents


90

 

 



-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

4.4

Binding Obligations; Perfected Liens


90

 

4.5

Title to Assets; No Encumbrances


90

 

4.6

Litigation


90

 

4.7

Compliance with Laws


90

 

4.8

No Material Adverse Effect


91

 

4.9

Solvency


91

 

4.10

Employee Benefits


91

 

4.11

Environmental Condition


92

 

4.12

Complete Disclosure


92

 

4.13

Patriot Act


92

 

4.14

Indebtedness


93

 

4.15

Payment of Taxes


93

 

4.16

Margin Stock


93

 

4.17

Governmental Regulation


93

 

4.18

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws


93

 

4.19

Employee and Labor Matters


94

 

4.20

[Reserved.]


94

 

4.21

Leases


94

 

4.22

Eligible Accounts and Eligible Unbilled Accounts


94

 

4.23

Eligible Inventory


94

 

4.24

Immaterial Subsidiaries


94

 

4.25

Location of Inventory


94

 

4.26

Inventory Records


95

 

4.27

Material Contracts


95

 

4.28

Other Documents


95

 

4.29

Hedge Agreements


95

5.

AFFIRMATIVE COVENANTS


95

 

5.1

Financial Statements, Reports, Certificates


95

 

5.2

Reporting


96

 

5.3

Existence


96

 

5.4

Maintenance of Properties


96

 

5.5

Taxes


96

 

5.6

Insurance


96

 

5.7

Inspection


97

 





-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

5.8

Compliance with Laws


97

 

5.9

Environmental


97

 

5.10

Disclosure Updates


98

 

5.11

Formation of Subsidiaries


98

 

5.12

Further Assurances


98

 

5.13

Lender Meetings


99

 

5.14

Location of Inventory; Chief Executive Office


99

 

5.15

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws


99

 

5.16

Compliance with ERISA and the IRC


100

 

5.17

Pledged Cash


100

 

5.18

Reserved


100

 

5.19

Bank Products


100

 

5.20

Enhancements to Senior Secured Notes Documents or Junior Lien Term Loan
Documents


100

6.

NEGATIVE COVENANTS


100

 

6.1

Indebtedness


101

 

6.2

Liens


101

 

6.3

Restrictions on Fundamental Changes


101

 

6.4

Disposal of Assets


101

 

6.5

Nature of Business


101

 

6.6

Prepayments and Amendments


101

 

6.7

Restricted Payments


103

 

6.8

Accounting Methods and Fiscal Year


104

 

6.9

Investments


104

 

6.10

Transactions with Affiliates


104

 

6.11

Use of Proceeds


105

 

6.12

Limitation on Issuance of Equity Interests


105

 

6.13

Inventory with Bailees


105

 

6.14

[Reserved]


106

 

6.15

Immaterial Subsidiaries


106

 

6.16

Employee Benefits


106

 

6.17

Limitations on Layering Indebtedness


106

7.

FINANCIAL COVENANT


106

8.

EVENTS OF DEFAULT


106

 





-iii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

8.1

Payments


107

 

8.2

Covenants


107

 

8.3

Judgments


107

 

8.4

Voluntary Bankruptcy, etc


107

 

8.5

Involuntary Bankruptcy, etc


107

 

8.6

Default Under Other Agreements


108

 

8.7

Representations, etc


108

 

8.8

Guaranty


108

 

8.9

Security Documents


108

 

8.10

Loan Documents


108

 

8.11

Change of Control


109

 

8.12

ERISA


109

 

8.13

Invalidity of Intercreditor Agreements


109

9.

RIGHTS AND REMEDIES


109

 

9.1

Rights and Remedies


109

 

9.2

Remedies Cumulative


110

10.

WAIVERS; INDEMNIFICATION


110

 

10.1

Demand; Protest; etc


110

 

10.2

The Lender Group’s Liability for Collateral


110

 

10.3

Indemnification


110

11.

NOTICES


111

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION


112

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS


115

 

13.1

Assignments and Participations


115

 

13.2

Successors


119

14.

AMENDMENTS; WAIVERS


119

 

14.1

Amendments and Waivers


119

 

14.2

Replacement of Certain Lenders


121

 

14.3

No Waivers; Cumulative Remedies


121

15.

AGENT; THE LENDER GROUP


122

 

15.1

Appointment and Authorization of Agent


122

 

15.2

Delegation of Duties


122

 

15.3

Liability of Agent


123

 





-iv-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

15.4

Reliance by Agent


123

 

15.5

Notice of Default or Event of Default


123

 

15.6

Credit Decision


124

 

15.7

Costs and Expenses; Indemnification


124

 

15.8

Agent in Individual Capacity


125

 

15.9

Successor Agent


125

 

15.10

Lender in Individual Capacity


126

 

15.11

Collateral Matters


126

 

15.12

Restrictions on Actions by Lenders; Sharing of Payments


127

 

15.13

Agency for Perfection


128

 

15.14

Payments by Agent to the Lenders


128

 

15.15

Concerning the Collateral and Related Loan Documents


128

 

15.16

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information


128

 

15.17

Several Obligations; No Liability


129

16.

WITHHOLDING TAXES


130

 

16.1

Payments


130

 

16.2

Exemptions


130

 

16.3

Reductions


132

 

16.4

Refunds


132

17.

GENERAL PROVISIONS


133

 

17.1

Effectiveness


133

 

17.2

Section Headings


133

 

17.3

Interpretation


133

 

17.4

Severability of Provisions


133

 

17.5

Bank Product Providers


133

 

17.6

Debtor-Creditor Relationship


134

 

17.7

Counterparts; Electronic Execution


134

 

17.8

Revival and Reinstatement of Obligations; Certain Waivers


134

 

17.9

Confidentiality


135

 

17.10

Survival


136

 

17.11

Patriot Act; Due Diligence


137

 

17.12

Integration


137

 

17.13

McClatchy Newspapers, Inc


137

 





-v-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

17.14

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


138

 

17.15

Intercreditor Agreements


138

 

 



-vi-

--------------------------------------------------------------------------------

 

 

EXHIBITS AND SCHEDULES

Exhibit A-1

Form of Assignment and Acceptance

Exhibit B-1

Form of Borrowing Base Certificate

Exhibit C-1

Form of Compliance Certificate

Exhibit J-1

Form of Joinder

Exhibit L-1

Form of LIBOR Notice

Exhibit P-1

Form of Perfection Certificate

 

Schedule A-1

Agent’s Account

Schedule C-1

Commitments

Schedule 3.1

Conditions Precedent

Schedule 3.6

Conditions Subsequent

Schedule 5.1

Financial Statements, Reports, Certificates

Schedule 5.2

Collateral Reporting

 

 



-vii-

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, is entered into as of July 16, 2018 by and among the
lenders identified on the signature pages hereof (each of such lenders, together
with its successors and permitted assigns, is referred to hereinafter as a
“Lender”, as that term is hereinafter further defined), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
THE MCCLATCHY COMPANY, a Delaware corporation  (“Parent”), the Subsidiaries of
Parent identified on the signature pages hereof as “Borrowers”, and those
additional entities that hereafter become parties hereto as “Borrowers” in
accordance with the terms hereof by executing the form of Joinder attached
hereto as Exhibit J-1  (each a  “Borrower” and individually and collectively,
jointly and severally, the “Borrowers”).

The parties agree as follows:

1.          DEFINITIONS AND CONSTRUCTION.

1.1        Definitions.  As used in this Agreement, the following terms shall
have the following definitions:

“ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the
Senior Secured Notes Intercreditor Agreement.

“Acceptable Appraisal” means, with respect to an appraisal of Inventory, the
most recent appraisal of such property received by Agent (a) from an appraisal
company satisfactory to Agent, (b) the scope and methodology (including, to the
extent relevant, any sampling procedure employed by such appraisal company) of
which are satisfactory to Agent, and (c) the results of which are satisfactory
to Agent, in each case, in Agent’s Permitted Discretion.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Account Party” has the meaning specified in Section 2.11(h) of this Agreement.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Loan Party or any of its Subsidiaries in a Permitted
Acquisition, including Indebtedness assumed in connection with the acquisition
of assets from such Person;  provided, that such Indebtedness (a) was in
existence prior to the date of such Permitted Acquisition, and (b) was not
incurred in connection with, or in contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the

 

 



 

--------------------------------------------------------------------------------

 

 

purchase or other acquisition (whether by means of a merger, consolidation, or
otherwise) by a Person or its Subsidiaries of all or substantially all of the
Equity Interests of any other Person.

“Additional Documents” has the meaning specified in Section 5.12 of this
Agreement.

“Administrative Borrower” has the meaning specified in Section 17.13 of this
Agreement.

“Administrative Questionnaire” has the meaning specified in Section
13.1(a)(ii)(G) of this Agreement.

“Affected Lender” has the meaning specified in Section 2.13(b) of this
Agreement.

“Affiliate”  means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.10 of this Agreement: (a) if any Person owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person), then both such Persons shall be
Affiliates of each other, (b) each director (or comparable manager) of a Person
shall be deemed to be an Affiliate of such Person, and (c) each partnership in
which a Person is a general partner shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified in the preamble to this Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws”  means the FCPA, the U.K. Bribery Act of 2010, as
amended, and all other applicable laws and regulations or ordinances concerning
or relating to bribery, money laundering or corruption in any jurisdiction in
which any Loan Party or any of its Subsidiaries or Affiliates is located or is
doing business.

“Anti-Money Laundering Laws”  means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.





-2-

--------------------------------------------------------------------------------

 

 

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed calendar quarter; provided, that
for the period from the Closing Date through and including September 30, 2018,
the Applicable Margin shall be set at the margin in the row styled “Level I”;
provided further that any time an Event of Default has occurred and is
continuing, the Applicable Margin shall be set at the margin in the row styled
“Level III”:

Level

Average Excess Availability

Applicable Margin for

Base Rate Loans (the

“Base Rate Margin”)

Applicable Margin for

LIBOR Rate Loans (the

“LIBOR Rate Margin”)

I

> 66% of the Maximum Revolver Amount

0.75 percentage points

1.75 percentage points

II

≤ 66% of the Maximum Revolver Amount and > 33% of the Maximum Revolver Amount

1.00 percentage points

2.00 percentage points

III

≤ 33% of the Maximum Revolver Amount

1.25 percentage points

2.25 percentage points

 

The Applicable Margin shall be re-determined as of the first day of each
calendar quarter based on Average Excess Availability for the immediately prior
calendar quarter.

“Applicable Pledged Cash Letter of Credit Unused Line Fee Percentage” means, as
of any date of determination, the applicable percentage set forth in the
following table that corresponds to the Average Pledged Cash L/C Usage of
Borrowers for the most recently completed month as determined by Agent in its
Permitted Discretion;  provided, that for the period from the Closing Date
through and including the last day of the first full month after the Closing
Date, the Applicable Pledged Cash Letter of Credit Unused Line Fee Percentage
shall be set at the margin in the row styled “Level II”; provided further, that
any time an Event of Default has occurred and is continuing, the Applicable
Pledged Cash Letter of Credit Unused Line Fee Percentage shall be set at the
margin in the row styled “Level II”:

 

 

 

 

 

Level

Average Pledged Cash L/C
Usage

Applicable Pledged Cash

Letter of Credit Unused Line

Fee Percentage

I

> 50% of the Pledged Cash Letter of Credit Commitment

0.25 percentage points

II

≤ 50% of the Pledged Cash Letter of Credit Commitment

0.375 percentage points

 

The Applicable Pledged Cash Letter of Credit Unused Line Fee Percentage shall be
re-determined on the first day of each month by Agent based on the Average
Pledged Cash L/C Usage for the immediately prior month.





-3-

--------------------------------------------------------------------------------

 

 

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed month as
determined by Agent in its Permitted Discretion; provided, that for the period
from the Closing Date through and including the last day of the first full month
after the Closing Date, the Applicable Unused Line Fee Percentage shall be set
at the margin in the row styled “Level II”; provided further,  that any time an
Event of Default has occurred and is continuing, the Applicable Unused Line Fee
Percentage shall be set at the margin in the row styled “Level II”:

 

 

 

 

Level

Average Revolver Usage

Applicable Unused

Line Fee Percentage

I

> 50% of the Maximum Revolver Amount

0.25 percentage points

II

≤ 50% of the Maximum Revolver Amount

0.375 percentage points

 

The Applicable Unused Line Fee Percentage shall be re-determined on the first
day of each month by Agent based on the Average Revolver Usage for the
immediately prior month.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of this
Agreement.

“Assignee” has the meaning specified in Section 13.1(a) of this Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.

“Authorized Person” means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to the Disclosure Letter,  or any other individual
identified by Administrative Borrower as an authorized person and authenticated
through Agent’s electronic platform or portal in accordance with its procedures
for such authentication.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $10,000,000,  minus (b) the aggregate principal
amount of Increases to the Revolver Commitments previously made pursuant to
Section 2.14 of this Agreement.

“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each day in such period (as
calculated by Agent as of the end of each respective day) divided by the number
of days in such period.

“Average Pledged Cash L/C Usage” means, with respect to any period, the sum of
the aggregate amount of Pledged Cash L/C Usage for each day in such period
(calculated as of the end of each respective day) divided by the number of days
in such period.





-4-

--------------------------------------------------------------------------------

 

 

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Subsidiaries by a Bank
Product Provider:  (a) credit cards (including commercial cards (including
so-called “purchase cards”,  “procurement cards” or “p-cards”)), (b) payment
card processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a Loan
Party or its Subsidiaries.

“Bank Product Provider” means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.

“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate in its Permitted Discretion to
establish (based upon the Bank Product Providers’ determination of the
liabilities and obligations of each Loan Party and its Subsidiaries in respect
of Bank Product Obligations) in respect of Bank Products then provided or
outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time,





-5-

--------------------------------------------------------------------------------

 

 

within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate (and, if any such announced
rate is below zero, then the rate determined pursuant to this clause (c) shall
be deemed to be zero).

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower” and “Borrowers” have the respective meanings specified in the
preamble to this Agreement.

“Borrower Materials” has the meaning specified in Section 17.9(c) of this
Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a)         85% of the amount of Eligible Accounts, less the amount, if any, of
the Dilution Reserve, plus

(b)         the lesser of:

(i)          80% of the amount of Eligible Unbilled Accounts less the amount, if
any, of the Dilution Reserve (without duplication of any Dilution Reserve
deducted from clause (a) above), and

(ii)         $3,000,000,  plus

(c)         the lesser of

(i)          $6,000,000, and

(ii)         the product of 50% multiplied by the book value (calculated at the
lower of cost and net realizable value on a basis consistent with Borrowers’
historical accounting practices) of Eligible Inventory at such time,  minus

(d)         the aggregate amount of Reserves, if any, established by Agent from
time to time under Section 2.1(c) of this Agreement.





-6-

--------------------------------------------------------------------------------

 

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1 to
this Agreement.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, and (b) expenditures made during such period to consummate one or
more Permitted Acquisitions.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within one
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g)
above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house





-7-

--------------------------------------------------------------------------------

 

 

transfer (including the Automated Clearing House processing of electronic funds
transfers through the direct Federal Reserve Fedline system) and other cash
management arrangements.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a “United States shareholder” within the meaning
of Section 951(b) of the IRC.

“CFC Debt” means Indebtedness owed or treated as owed by one or more CFCs.

“Change of Control” means that:

(a)         any Person or two or more Persons acting in concert, shall have
acquired beneficial ownership, directly or indirectly, of Equity Interests of
Parent (or other securities convertible into such Equity Interests) representing
35% or more of the combined voting power of all Equity Interests of Parent
entitled (without regard to the occurrence of any contingency) to vote for the
election of members of the Board of Directors of Parent,

(b)         Parent fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party (other than in connection with a
Permitted Disposition or other transaction expressly permitted under this
Agreement),

(c)         the adoption by the stockholders of Parent of a plan or proposal for
the liquidation or dissolution of Parent,

(d)         the sale, assignment, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of Parent and
its Subsidiaries taken as a whole to any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), or

(e)         the occurrence of a “Change of Control” or similar event as defined
under the Senior Secured Notes Documents, Junior Lien Term Loan Documents or the
Permitted Junior Conversion Debt Documents.

Notwithstanding the foregoing, neither the ownership nor acquisitions of shares
of the capital stock of the Parent by, nor the transfers of shares of the Equity
Interests  of the Parent between, Members of the McClatchy Family or any
McClatchy Family Entity shall constitute a Change in Control.  For purposes of
this definition, “McClatchy Family Entity” shall mean a Person in which Members
of the McClatchy Family beneficially own (within the meaning of Rule 13d-5 of
the Securities Exchange Act of 1934, as in effect on the Closing Date) more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding voting Equity Interests of such Person.

(i)       “Change in Law” means the occurrence after the date of this Agreement
of:  (a) the adoption or effectiveness of any law, rule, regulation, judicial
ruling, judgment or treaty, (b) any change in any law, rule, regulation,
judicial ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar





-8-

--------------------------------------------------------------------------------

 

 

authority) or the United States or foreign regulatory authorities shall, in each
case, be deemed to be a “Change in Law,” regardless of the date enacted, adopted
or issued.

“Chatham” means Chatham Asset Management, LLC.

“Closing Date” means July 16, 2018.

“Code” means the California Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, processor
letter or acknowledgement agreement of any lessor, warehouseman, processor,
consignee, or other Person in possession of, having a Lien upon, or having
rights or interests in any Loan Party’s or its Subsidiaries’ books and records,
Equipment, or Inventory, in each case, in form and substance reasonably
satisfactory to Agent.

“Collections” means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).

“Commitment” means, with respect to (a) each Lender, its Revolver Commitment
and, with respect to all Lenders, their Revolver Commitments, as such Dollar
amounts are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 to this Agreement or in the Assignment and Acceptance pursuant to
which such Lender became a Lender under this Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of this Agreement or otherwise in
accordance with this Agreement and (b) the Pledged Cash Letter of Credit Issuing
Bank, the Pledged Cash Letter of Credit Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Parent to Agent.

“Confidential Information” has the meaning specified in Section 17.9(a) of this
Agreement.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(1)         increased (without duplication) by the following items to the extent
deducted in calculating such Consolidated Net Income:

(a)         Interest Expense; plus

(b)         Consolidated Income Taxes; plus

(c)         consolidated depreciation expense; plus





-9-

--------------------------------------------------------------------------------

 

 

(d)         consolidated amortization expense or impairment charges recorded in
connection with the application of Financial Accounting Standards Board issued
Accounting Standards Codification (“ASC”) Topic 350, Intangibles – Goodwill and
Other and ASC Topic 360-10, Impairment and Disposal of Long-Lived Assets”; plus

(e)         other non‑cash charges, losses or expenses (including, without
limitation, non-cash pension expense) reducing Consolidated Net Income,
including any write-offs or write-downs (excluding any such non‑cash charge to
the extent it represents an accrual of or reserve for cash charges in any future
period or amortization of a prepaid cash expense that was paid in a prior period
not included in the calculation); plus

(f)         any non-cash compensation expense realized for grants of restricted
stock, performance shares, stock options or other rights to officers, directors
and employees of Parent or any Subsidiary; provided that such shares, options or
other rights can be redeemed at the option of the holder only for Equity
Interests of Parent (other than Disqualified Equity Interests); plus

(g)         any fees, charges or other expenses made or Incurred in connection
with any actual or proposed Investment, asset sale, acquisition,
recapitalization or issuance of Equity Interests or Incurrence of Indebtedness
or any amendment or modification of Indebtedness (including as a result of
Statement of Financial Accounting Standards 141R); plus

(h)         the amount of any restructuring charges (including lease
termination, severance and relocation expenses), integration costs or other
non-recurring charges or expenses deducted (and not added back) in such period
in computing Consolidated Net Income (collectively, “Restructuring Charges”) in
an aggregate amount not to exceed twenty percent (20%) of Consolidated EBITDA
(calculated before giving effect to the addback for any such Restructuring
Charges and over the most recent trailing twelve month period) in the aggregate
for any Reference Period; plus

(i)          all non-cash pension expense included in non-operating expenses.

(2)         decreased (without duplication) by non‑cash items increasing
Consolidated Net Income of such Person for such period (excluding any items
which represent the reversal of any accrual of, or reserve for, anticipated cash
charges that reduced Consolidated EBITDA in any prior period); and

(3)         increased or decreased (without duplication) to eliminate the
following items reflected in Consolidated Net Income:

(a)         any net gain or loss resulting in such period from Hedge Obligations
or Other Hedge Obligations and the application of ASC Topic 815, Derivatives and
Hedging;

(b)         all unrealized gains and losses relating to financial instruments to
which fair market value accounting is applied;

(c)         any net gain or loss resulting in such period from currency
translation gains or losses related to currency remeasurements of Indebtedness
(including any net





-10-

--------------------------------------------------------------------------------

 

 

loss or gain resulting from Hedge Obligations or Other Hedge Obligations for
currency exchange risk); and

(d)         effects of adjustments (including the effects of such adjustments
pushed down to Parent and its Subsidiaries) in any line item in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to any completed acquisition.

Notwithstanding the foregoing, clauses (1)(b) through (e) relating to amounts of
a Subsidiary of a Person will be added to Consolidated Net Income to compute
Consolidated EBITDA of such Person only to the extent (and in the same
proportion) that the net income (loss) of such Subsidiary was included in
calculating the Consolidated Net Income of such Person and, to the extent the
amounts set forth in clauses (1)(b) through (e) are in excess of those necessary
to offset a net loss of such Subsidiary or if such Subsidiary has net income for
such period included in Consolidated Net Income, only if a corresponding amount
would be permitted at the date of determination to be distributed to Parent by
such Subsidiary without prior approval (that has not been obtained), pursuant to
the terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to that
Subsidiary or its stockholders.

“Consolidated Income Taxes” means, with respect to any Person for any period,
taxes imposed upon such Person or other payments required to be made by such
Person by any governmental authority, which taxes or other payments are
calculated by reference to the income or profits or capital of such Person or
such Person and its Subsidiaries (to the extent such income or profits were
included in computing Consolidated Net Income for such period), including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes regardless of whether such taxes or payments are required to be remitted
to any governmental authority.

“Consolidated Net Income” means, for any period, the net income (loss) of Parent
and its consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP (before preferred stock dividends); provided, however, that
there will not be included in such Consolidated Net Income:

(1)         any net income (loss) of any Person if such Person is not a
Subsidiary or that is accounted for by the equity method of accounting, except
that:

(a)         subject to the limitations contained in clauses (3) through
(6) below, Parent’s equity in the net income of any such Person for such period
will be included (and, without duplication, and to the extent such amounts
decreased Parent’s equity in the net income of any such Person for such period,
shall be increased by Parent’s Proportionate Equity Share of the amounts
described in clauses (1)(a), (1)(b), (1)(c) and 1(d) of the definition of
Consolidated EBITDA that decreased the net income of such Person during such
period) in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period or, without duplication,
within three months following the last day of such period and prior to the date
of determination or which Parent has determined as of such date of determination
will be distributed imminently in respect of such period (subject, in the case
of a dividend or other distribution to a Subsidiary, to the limitations
contained in clause (2) below); and

(b)         Parent’s equity in a net loss of any such Person for such period
will be included in determining such Consolidated Net Income to the extent such
loss has been funded with cash from Parent or a Subsidiary during such period;





-11-

--------------------------------------------------------------------------------

 

 

(2)         any net income (but not loss) of any Subsidiary if such Subsidiary
is subject to prior government approval or other restrictions due to the
operation of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or government regulation (which have not been waived), directly or
indirectly, on the payment of dividends or the making of distributions by such
Subsidiary, directly or indirectly, to Parent, except that:

(a)         subject to the limitations contained in clauses (3) through (6)
below, Parent’s equity in the net income of any such Subsidiary for such period
will be included in such Consolidated Net Income up to the aggregate amount of
cash that could have been distributed by such Subsidiary during such period to
Parent or another Subsidiary as a dividend (subject, in the case of a dividend
to another Subsidiary, to the limitation contained in this clause); and

(b)         Parent’s equity in a net loss of any such Subsidiary for such period
will be included in determining such Consolidated Net Income;

(3)         any after-tax effect of gain or loss (less all fees and expenses
relating thereto) realized upon sales or other dispositions of any assets of
Parent or such Subsidiary (including pursuant to any Sale/Leaseback Transaction)
other than in the ordinary course of business;

(4)         any after-tax effect of income (loss) from the early extinguishment
of Indebtedness or Hedge Obligations, Other Hedge Obligations or other
derivative instruments;

(5)         the after-tax effect of extraordinary gain or loss;

(6)         the after-tax effect of the cumulative effect of a change in
accounting principles;

(7)         any after-tax effect of non-cash impairment charges recorded in
connection with the application of ASC Topic 350, Intangibles – Goodwill and
Other and ASC Topic 360-10, Impairment and Disposal of Long-Lived Assets”; and

(8)         any non-cash compensation expense realized for grants of performance
shares, stock options or other rights to officers, directors and employees of
Parent or any Subsidiary; provided that such shares, options or other rights can
be redeemed at the option of the holder only for Equity Interests of Parent
(other than Disqualified Equity Interests).

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).

“Copyright Security Agreement” has the meaning specified in the Guaranty and
Security Agreement.

“Covenant Testing Period” means a period (a) commencing on the last day of the
fiscal month of Parent most recently ended prior to a Covenant Trigger Event for
which Borrowers are required to deliver to Agent monthly, quarterly or annual
financial statements pursuant to Schedule 5.1 to this Agreement, and (b)
continuing through and including the first day after such Covenant Trigger Event
that Excess Availability has equaled or exceeded the greater of (i) 12.5% of the
Maximum Revolver Amount and (ii)  $8,125,000 for 30 consecutive days.





-12-

--------------------------------------------------------------------------------

 

 

“Covenant Trigger Event” means if at any time Excess Availability is less than
the greater of (i)  12.5% of the Maximum Revolver Amount and  (ii) $8,125,000.

“Daily One Month LIBOR” means, for any day the rate per annum for United States
dollar deposits determined by Agent for the purpose of calculating the effective
interest rate for loans that reference Daily One Month LIBOR as the Inter-Bank
Market Offered Rate in effect from time to time for the 3 month delivery of
funds in amounts approximately equal to the principal amount of such loans (and,
if such rate is below zero, Daily One Month LIBOR shall be deemed to be
zero).  Borrowers understand and agree that Agent may base its determination of
the Inter-Bank Market Offered Rate upon such offers or other market indicators
of the Inter-Bank Market as Agent in its discretion deems appropriate, including
but not limited to the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.  When interest is determined hereunder in relation to Daily
One Month LIBOR, each change in the interest rate hereunder shall become
effective each Business Day that Agent determines that Daily One Month LIBOR has
changed.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender”  means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided,  that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action;  provided,  that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Administrative Borrower, Issuing Bank, and each
Lender.





-13-

--------------------------------------------------------------------------------

 

 

“Defaulting Lender Rate” means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Disclosure Letter (or such other Deposit
Account of Administrative Borrower located at Designated Account Bank that has
been designated as such, in writing, by Borrowers to Agent).

“Designated Account Bank” has the meaning specified in Schedule D-1 to the
Disclosure Letter (or such other bank that is located within the United States
that has been designated as such, in writing, by Borrowers to Agent).

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’  gross billings with respect to Accounts
during such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts and Eligible Unbilled
Accounts by the extent to which Dilution is in excess of 5%.

“Disclosure Letter” means the disclosure letter, dated as of the Closing Date,
delivered by the Parent to the Agent for the benefit of the Lenders.

“Disqualified Equity Interests”  means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date.

“Disqualified Institution” means, any Person designated by Administrative
Borrower as a “Disqualified Institution” by written notice delivered to Agent
prior to the Closing Date, which such designated Persons have been consented to
in writing by Agent prior to the Closing Date; provided, that “Disqualified
Institutions” shall exclude any Person that Administrative Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to Agent from time to time.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.





-14-

--------------------------------------------------------------------------------

 

 

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

“Earn-Outs”  means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its advertising and commercial printing businesses, that arise out of
such Borrower’s sale of goods or rendition of services, that comply with each of
the representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any information with respect to the Borrowers’ business or assets
of which Agent becomes aware after the Closing Date, including any field
examination performed by (or on behalf of) Agent from time to time after the
Closing Date.  In determining the amount to be included, Eligible Accounts shall
be calculated net of customer deposits, unapplied cash, taxes, finance charges,
service charges, discounts, credits, allowances, and rebates.  Eligible Accounts
shall not include the following:

(a)         Accounts that the Account Debtor has failed to pay within 120 days
of original invoice date or 60 days of due date,

(b)         Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c)         Accounts with selling terms of more than 90 days,

(d)         Accounts with respect to which the Account Debtor is an Affiliate of
any Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

(e)         Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional, or (ii) with respect to which the
payment terms are “C.O.D.”, cash on delivery or other similar terms,





-15-

--------------------------------------------------------------------------------

 

 

(f)         Accounts that are not payable in Dollars,

(g)         Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States or Canada, or (ii)
is not organized under the laws of the United States or Canada or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and, if
requested by Agent, is directly drawable by Agent, or (B) the Account is covered
by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,

(h)         Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Borrower
has complied, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States (exclusive,
however, of Accounts with respect to which the applicable Borrower has complied,
to the satisfaction of Agent, with the state law (if any) that is the
substantial equivalent of the Assignment of Claims Act, 31 USC §3727) or any
other Governmental Authority,

(i)          Accounts with respect to which the Account Debtor is a creditor of
a Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

(j)          Accounts with respect to an Account Debtor and its Affiliates whose
Eligible Accounts owing to Borrowers exceed 20% (such percentage, as applied to
a particular Account Debtor and its Affiliates, being subject to reduction by
Agent in its Permitted Discretion if the creditworthiness of such Account Debtor
or its Affiliates deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor and its Affiliates in excess of such
percentage; provided, that in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,

(k)         Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(l)          Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful, including by reason of the Account Debtor’s
financial condition,

(m)        Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(n)         Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,

(o)         Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity,





-16-

--------------------------------------------------------------------------------

 

 

(p)         Accounts (i) that represent the right to receive progress payments
or other advance billings that are due prior to the completion of performance by
the applicable Borrower of the subject contract for goods or services, or (ii)
that represent credit card sales,

(q)         Accounts owned by a target acquired in connection with a Permitted
Acquisition or Permitted Investment, or Accounts owned by a Person that is
joined to this Agreement as a Borrower pursuant to the provisions of this
Agreement, until the completion of a field examination with respect to such
Accounts, in each case, satisfactory to Agent in its Permitted Discretion, or

(r)         Accounts owed by subscribers of any publication (in any format or
medium) produced by or on behalf of any Borrower or otherwise arising from any
subscriptions.

“Eligible Inventory” means newsprint Inventory of a Borrower, that complies with
each of the representations and warranties respecting Eligible Inventory made in
the Loan Documents, and that is not excluded as ineligible by virtue of one or
more of the excluding criteria set forth below; provided, that such criteria may
be revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any information with respect to the Borrowers’ business or assets
of which Agent becomes aware after the Closing Date, including any field
examination or appraisal performed or received by Agent from time to time after
the Closing Date.  In determining the amount to be so included, Inventory shall
be valued at the lower of cost or net realizable value on a basis consistent
with Borrowers’ historical accounting practices.  An item of Inventory shall not
be included in Eligible Inventory if:

(a)         a Borrower does not have good, valid, and marketable title thereto,

(b)         a Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee, processor or agent of a Borrower),

(c)         it is not located at one of the locations in the continental United
States set forth on Schedule 4.25 to the Disclosure Letter (as such Schedule
4.25 may be amended from time to time upon not less than five days prior written
notice to Agent (or such shorter period agreed to by Agent in writing in its
sole discretion)  pursuant to Section 5.14)  (or in-transit from one such
location to another such location),

(d)         it is stored at locations holding less than $100,000 of the
aggregate value of such Borrower’s Inventory,

(e)         it is in-transit to or from a location of a Borrower (other than
in-transit from one location set forth on Schedule 4.25 to the Disclosure Letter
to another location set forth on Schedule 4.25 to the Disclosure Letter (as such
Schedule 4.25 may be amended from time to time upon not less than five days
prior written notice to Agent (or such shorter period agreed to by Agent in
writing in its sole discretion) pursuant to Section 5.14)),

(f)         it is located on real property leased by a Borrower or in a contract
warehouse or with a bailee, in each case, unless either (i)  it is subject to a
Collateral Access Agreement executed by the lessor, bailee or warehouseman, as
the case may be, and it is segregated or otherwise separately identifiable from
goods of others, if any, stored on the premises, or (ii) Agent has established a
Landlord Reserve with respect to such location,

(g)         it is the subject of a bill of lading or other document of title,

(h)         it is not subject to a valid and perfected first priority Agent’s
Lien,





-17-

--------------------------------------------------------------------------------

 

 

(i)          it consists of goods returned or rejected by a Borrower’s
customers,

(j)          it consists of goods that are obsolete, slow moving, spoiled or are
otherwise past the stated expiration, “sell-by” or “use by” date applicable
thereto, restrictive or custom items or otherwise is manufactured in accordance
with customer-specific requirements, work-in-process, raw materials or goods
that constitute spare parts, packaging and shipping materials, supplies used or
consumed in Borrowers’ business, bill and hold goods, defective goods,
“seconds,”, Inventory acquired on consignment or any opened or partially used
newsprint paper rolls,

(k)         it is subject to third party intellectual property, licensing or
other proprietary rights, unless Agent is satisfied that such Inventory can be
freely sold by Agent on and after the occurrence of an Event of a Default
despite such third party rights, or

(l)          it was acquired in connection with a Permitted Acquisition or
Permitted Investment, or such Inventory is owned by a Person that is joined to
this Agreement as a Borrower pursuant to the provisions of this Agreement, until
the completion of an Acceptable Appraisal of such Inventory and the completion
of a field examination with respect to such Inventory that is satisfactory to
Agent in its Permitted Discretion.

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof, and
having total assets in excess of $1,000,000,000; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof, and having total assets in excess of $1,000,000,000; (iii) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided, that (A) (x) such bank is acting through a branch
or agency located in the United States, or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000;  (c) any other entity (other than
a natural person) that is an “accredited investor” (as defined in Regulation D
under the Securities Act) that extends credit or buys loans as one of its
businesses including insurance companies, investment or mutual funds and lease
financing companies, and having total assets in excess of $1,000,000,000; and
(d)  during the continuation of an Event of Default, any other Person approved
by Agent.

“Eligible Unbilled Accounts” shall mean all Accounts for which an invoice has
not yet been issued by Borrowers to the applicable Account Debtor, but which
otherwise satisfy the criteria for “Eligible Accounts” (as set forth in the
definition thereof), so long as (i) an invoice is issued therefor within thirty
(30) days of the completion of the rendition of services by the applicable
Borrower which gave rise to such Accounts and (ii) for the avoidance of doubt,
such Accounts are created by a Borrower in the ordinary course of its business,
that arise out of such Borrower’s sale of goods or rendition of services, and
that comply with each of the representations and warranties respecting Eligible
Accounts made in the Loan Documents.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or





-18-

--------------------------------------------------------------------------------

 

 

other written communication from any Governmental Authority, or any third party
involving violations of Environmental Laws or releases of Hazardous Materials
(a) from any assets, properties, or businesses of any Loan Party, any Subsidiary
of any Loan Party, or any of their predecessors in interest, (b) from adjoining
properties or businesses, or (c) from or onto any facilities which received
Hazardous Materials generated by any Loan Party, any Subsidiary of any Loan
Party, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, and the rules and regulations promulgated
thereunder.

“ERISA Affiliate”  means (a) any Person whose employees are treated as employed
by the same employer as the employees of any Loan Party or its Subsidiaries
under IRC Section 414(b), (b) any trade or business whose employees are treated
as employed by the same employer as the employees of any Loan Party or its
Subsidiaries under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization that is a member of an
affiliated service group of which any Loan Party or any of its Subsidiaries is a
member under IRC Section 414(m), or (d) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any Person that is a party to an arrangement
with any Loan Party or any of its Subsidiaries and whose employees are
aggregated with the employees of such Loan Party or its Subsidiaries under IRC
Section 414(o).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8 of this Agreement.

“Excess Availability” means, as of any date of determination, an amount equal to
(a) the Line Cap minus (b) the aggregate Revolver Usage at such time.





-19-

--------------------------------------------------------------------------------

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Subsidiary” means (a) Immaterial Subsidiaries, (b)  any FSHCO, (c) any
Foreign Subsidiary of a Loan Party,  (d) any Domestic Subsidiary of a Loan Party
that is a direct or indirect subsidiary of a Foreign Subsidiary, or (e) any
not-for-profit subsidiary or captive insurance subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender (including any franchise taxes and branch profits taxes), in each
case imposed by the jurisdiction (or by any political subdivision or taxing
authority thereof) in which such Lender is organized or the jurisdiction (or by
any political subdivision or taxing authority thereof) in which such Lender’s
principal office is located in or as a result of a present or former connection
between such Lender and the jurisdiction or taxing authority imposing the tax
(other than any such connection arising solely from such Lender having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under this Agreement or any other Loan Document), (ii)
taxes that would not have been imposed but for a Lender’s failure to comply with
the requirements of Section 16.2 of this Agreement, (iii) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable law in effect at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office, other
than a designation made at the request of a Loan Party), except that Excluded
Taxes shall not include (A) any amount that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 16.1 of
this Agreement, if any, with respect to such withholding tax at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), and (B) additional United States federal withholding taxes that may be
imposed after the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), as a result of a change in law, rule,
regulation, treaty, order or other decision or other Change in Law with respect
to any of the foregoing by any Governmental Authority, and (iv) any withholding
taxes imposed under FATCA.

“Existing 2022 Notes” means Parent’s 9.00% Senior Secured Notes due December 15,
2022.

“Existing 2029 Debentures Conversion” means any conversion (at the election of
Chatham and/or its Affiliates)  of up to $75,000,000 of the Existing Unsecured
2029 Debentures to (a) Junior Lien Additional Tranche B Loans (in accordance
with Section 2.01(c) of the Junior Lien Term Loan Credit Agreement) or (b)
Junior Lien Exchange Notes that are Debenture Junior Lien Exchange Notes (in
accordance with Section 5.09(b) of the Junior Lien Term Loan Credit Agreement),
in each case, to be issued by Parent pursuant to the terms of the Permitted
Junior Conversion Debt Documents.





-20-

--------------------------------------------------------------------------------

 

 

“Existing Credit Facility” means Parent’s existing credit facility governed by
that certain Third Amended and Restated Credit Agreement, dated as of December
18, 2012 (as amended, restated, supplemented, or otherwise modified from time to
time), by and among Parent, the lenders from time to time party thereto, and
Bank of America, N.A., as administrative agent, swing line lender and L/C
issuer, and the other related loan documentation.

“Existing Letters of Credit” means those letters of credit described on Schedule
E-1 to this Agreement.

“Existing Debt Refinancing” means incurrence by Parent of debt on the Closing
Date pursuant to the Senior Secured Notes Documents and the Junior Lien Term
Loan Documents to redeem, refinance or otherwise acquire (i) $193,466,000
aggregate principal amount of the Existing Unsecured 2029 Debentures, (ii)
$82,083,000 aggregate principal amount of the Existing Unsecured 2027
Debentures, and (iii) 100% of the issued and outstanding amount of the Existing
2022 Notes, in each case, including any premiums thereon, plus accrued and
unpaid interest, and fees and expenses in connection with such redemption,
refinancing or acquisition.

“Existing Unsecured 2027 Debentures” means Parent’s 7.15% Debentures due
November 1, 2027 and issued by Parent pursuant to the Existing Unsecured
2027/2029 Indenture.

“Existing Unsecured 2029 Debentures” means Parent’s 6.875% Debentures due March
15, 2029 and issued by Parent pursuant to the Existing Unsecured 2027/2029
Indenture.

“Existing Unsecured 2027/2029 Indenture” means that certain Indenture, dated as
of November 4, 1997, between Parent, as successor to Knight-Ridder, Inc., as
issuer, and The Bank of New York Mellon Trust Company, N.A., as successor to The
Chase Manhattan Bank, as the trustee, as supplemented by the First Supplemental
Indenture, dated as of June 1, 2001, the Second Supplemental Indenture, dated as
of November 1, 2004, the Third Supplemental Indenture, dated as of August 16,
2005, the Fourth Supplemental Indenture, dated as of June 27, 2006, and the
Fifth Supplemental Indenture, dated as of July 13, 2018.

“Extraordinary Advances” has the meaning specified in Section 2.3(d)(iii) of
this Agreement.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

“FCPA”  means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“FSHCO” means any direct or indirect Domestic Subsidiary if substantially all of
its assets consist, directly or indirectly, of (i) the equity of one or more
direct or indirect Foreign Subsidiaries that are CFCs or other FSHCOs or (ii)
CFC Debt.

“Family Percentage Holding” means the aggregate percentage of the securities
held by a Qualified Trust representing, directly or indirectly, an interest in
voting shares or rights to voting shares of the Parent that it is reasonable,
under all the circumstances, to regard as being held beneficially for





-21-

--------------------------------------------------------------------------------

 

 

Qualified Persons (or any class consisting of two or more Qualified Persons);
provided,  however, always that in calculating the Family Percentage Holding (A)
in respect of any power of appointment or discretionary trust capable of being
exercised in favor of any of the Qualified Persons such trust or power shall be
deemed to have been exercised in favor of Qualified Persons until such trust or
power has been otherwise exercised; (B) where any beneficiary of a Qualified
Trust has assigned, transferred or conveyed, in any manner whatsoever, his or
her beneficial interest to another Person, then, for the purpose of determining
the Family Percentage Holding in respect of such Qualified Trust, the Person to
whom such interest has been assigned, transferred or conveyed shall be regarded
as the only Person beneficially interested in the Qualified Trust in respect of
such interest but in the case where the interest so assigned, transferred or
conveyed is an interest in a discretionary trust or is an interest which may
arise as a result of the exercise in favor of the assignor of a discretionary
power of appointment and such discretionary trust or power of appointment is
also capable of being exercised in favor of a Member of the McClatchy Family,
such discretionary trust or power shall be deemed to have been so exercised in
favor of Qualified Persons until it has in fact been otherwise exercised; and
(C) the interest of any Permitted Residuary Beneficiary shall be ignored until
its interest has indefeasibly vested.

“Fee Letter” means that certain fee letter, dated as of the Closing Date, among
Borrowers and Agent, in form and substance reasonably satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) Interest Expense required to be
paid (other than interest paid-in-kind, amortization of financing fees, and
other non-cash Interest Expense) during such period, (b) scheduled principal
payments in respect of Indebtedness that are required to be paid during such
period, (c) all income taxes paid in cash during such period, (d) (i) Restricted
Payments in respect of making dividends and distributions and any other
dividends paid in cash during such period and (ii) solely for the purpose of
determining compliance with any applicable Payment Condition and without
duplication of clause (d)(i), all Restricted Payments paid in cash during such
period, and (e) all required payments or contributions made (whether in cash or
other property, other than common Equity Interests) in respect of any Pension
Plan or Multiemployer Plan funding obligations during such period (provided that
if any such aforementioned payments or contributions are made with property
other than cash, the amount of such non-cash payments or contributions included
in the calculation of Fixed Charges shall be limited to the minimum required
contribution and funding requirements in respect of any Pension Plan or
Multiemployer Plan funding obligations during such period).

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) Consolidated EBITDA for such period minus Unfinanced Capital
Expenditures made (to the extent not already incurred in a prior period) or
incurred during such period, to (b) Fixed Charges for such period.

For the purposes of calculating Fixed Charge Coverage Ratio for any period of
twelve consecutive months (each, a “Reference Period”), if at any time during
such Reference Period (and after the Closing Date), any Loan Party or any of its
Subsidiaries shall have made a Permitted Acquisition,





-22-

--------------------------------------------------------------------------------

 

 

Fixed Charges and Unfinanced Capital Expenditures for such Reference Period
shall be calculated after giving pro forma effect thereto or in such other
manner acceptable to Agent as if any such Permitted Acquisition occurred on the
first day of such Reference Period.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC Section 7701(a)(30).

“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified in Section 2.12(b)(ii) of this
Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantor” means (a) each Person that guaranties all or a portion of the
Obligations, including Parent and any Person that is a “Guarantor” under the
Guaranty and Security Agreement, and (b) each other Person that becomes a
guarantor after the Closing Date pursuant to Section 5.11 of this Agreement.

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of the Closing Date, in form and substance reasonably satisfactory to Agent,
executed and delivered by each of the Loan Parties to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.





-23-

--------------------------------------------------------------------------------

 

 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

“Hedge Provider” means Wells Fargo or any of its Affiliates.

“Immaterial Subsidiary” means each Subsidiary of a Borrower that is not a
Material Subsidiary and that has been designated, either (i) on the Closing Date
and as set forth on Schedule I-1 to the Disclosure Letter,  (ii) in a  prior
written notice to Agent together with an officer’s certificate certifying that
such Subsidiary qualifies as an “Immaterial Subsidiary” for purposes of this
Agreement or (iii) in a Compliance Certificate delivered pursuant to Section 5.1
by Parent as an “Immaterial Subsidiary” for purposes of this Agreement; provided
that at no time shall any Loan Party be designated as an Immaterial Subsidiary;
 provided further that a Subsidiary will not be considered an Immaterial
Subsidiary if it, directly or indirectly, incurs any Indebtedness under or in
respect of the Senior Secured Notes Obligations, the Junior Lien Term Loan
Obligations or the Permitted Junior Conversion Debt.

“Increase” has the meaning specified in Section 2.14(a).

“Increase Date”  means the date of the effectiveness of any increase to the
Revolver Commitments and the Maximum Revolver Amount.

“Increase Joinder” has the meaning specified in Section 2.14(b)(i).

“Incur” means to issue, create, assume, guarantee, incur or otherwise become
liable for and the terms “Incurred” and “Incurrence” have meanings correlative
to the foregoing.  Any Indebtedness issued at a discount (including Indebtedness
on which interest is payable through the issuance of additional Indebtedness)
shall be deemed incurred at the time of original issuance of the Indebtedness at
the initial accreted amount thereof.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement
obligations in respect of letters of credit and bankers acceptances,  (c) all
obligations of such Person as a lessee under Capital Leases, (d) all obligations
or liabilities of another Person secured by a Lien on any asset of such Person,
irrespective of whether such obligation or liability is assumed, (e) all
obligations of such Person to pay the deferred purchase price of assets (other
than (i) trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices, (ii) royalty payments
payable in the ordinary course of business in respect of non-exclusive licenses,
(iii) any Earn-Out obligations until the amount of such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP, (iv)
short-term intercompany payables arising under shared services arrangements (as
among any of Parent and its Subsidiaries) in the ordinary course of business,
(v) accrued expenses in the ordinary course of business and (vi) customer
deposits and advance payments received in the ordinary course of business), (f)
all net monetary obligations of such Person owing under Hedge Agreements (which
amount shall be calculated based on the amount that would be payable by such
Person if the Hedge Agreement were terminated on the date of determination), (g)
any Disqualified Equity Interests of such Person, and (h) any obligation of such
Person guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (g) above.  For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be





-24-

--------------------------------------------------------------------------------

 

 

liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value (as determined by the Parent in its
reasonable business judgment and in good faith) of such assets securing such
obligation.

“Indemnified Liabilities” has the meaning specified in Section 10.3 of this
Agreement.

“Indemnified Person” has the meaning specified in Section 10.3 of this
Agreement.

“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means any intercompany subordination
agreement executed and delivered by each Loan Party and each of its
Subsidiaries, and Agent, the form and substance of which is reasonably
satisfactory to Agent.

“Intercreditor Agreements”  means, collectively, any Junior Lien Intercreditor
Agreement and the Senior Secured Notes Intercreditor Agreement (and each, an
“Intercreditor Agreement”).

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that (a)
interest shall accrue at the applicable rate based upon the LIBOR Rate from and
including the first day of each Interest Period to, but excluding, the day on
which any Interest Period expires, (b) any Interest Period that would end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (c) with respect
to an Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is 1, 2, 3, or 6 months after the
date on which the Interest Period began, as applicable, and (d) Borrowers may
not elect an Interest Period which will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, and (b) those reserves that Agent deems
necessary or appropriate, in its Permitted Discretion and subject to Section
2.1(c), to establish and maintain (including reserves for slow moving Inventory
and Inventory shrinkage) with respect to Eligible Inventory, including based on
the results of appraisals.





-25-

--------------------------------------------------------------------------------

 

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with
GAAP.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustment for
increases or decreases in value, or write-ups, write-downs, or write-offs with
respect to such Investment.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means Wells Fargo or any other Lender that, at the request of the
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of this Agreement, and Issuing Bank shall be a
Lender.

“Joinder” means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.

“Junior Lien Additional Tranche B Loan” means the “Additional Tranche B Loan”
 (as defined in the Junior Lien Term Loan Credit Agreement, as in effect on the
Closing Date) issued by Parent upon any Existing 2029 Debentures Conversion.

“Junior Lien Exchange Notes” means the “Exchange Notes” (as defined in the
Junior Lien Term Loan Credit Agreement, as in effect on the Closing Date) issued
by Parent upon (a) any Existing 2029 Debentures Conversion (any such “Exchange
Notes” referenced in this clause (a), “Debenture Junior Lien Exchange Notes”),
or (b) as provided in Section 5.09(a) or (c) of the Junior Lien Term Loan Credit
Agreement (any such “Exchange Notes” referenced in this clause (b), “Alternative
Junior Lien Exchange Notes”).

“Junior Lien Initial Tranche B Loan” means the “Initial Tranche B Loan” (as
defined in the Junior Lien Term Loan Credit Agreement).

“Junior Lien Intercreditor Agreement” means (a) the Junior Lien Intercreditor
Agreement, dated as of the Closing Date,  among Agent, the Senior Secured Notes
Agent and the Junior Lien Term Loan Agent, and acknowledged by the Loan Parties
and (b) any other intercreditor agreement on terms not less favorable to any
member of the Lender Group than the terms of the intercreditor agreement
described in clause (a) above and reasonably satisfactory to Agent, pursuant to
which the holders (or the Junior Lien Term Loan Agent or other trustee or agent
on behalf of the holders) of any Indebtedness subordinate the Liens securing
such Indebtedness to the Senior Secured Notes Obligations and the Obligations
and which is acknowledged by the Loan Parties.





-26-

--------------------------------------------------------------------------------

 

 

“Junior Lien Term Loan Agent” means The Bank of New York Mellon, in its
capacities as administrative agent and collateral agent under the Junior Lien
Term Loan Credit Agreement and the other Junior Lien Term Loan Documents,
together with any successor administrative agent or collateral agent appointed
pursuant to the Junior Lien Term Loan Documents and the Junior Lien
Intercreditor Agreement.

“Junior Lien Term Loan Credit Agreement” means that certain Junior Lien Term
Loan Credit Agreement, dated as of the date hereof, by and among Parent, as the
borrower, the lenders party thereto, the guarantors party thereto, and the
Junior Lien Term Loan Agent.

“Junior Lien Term Loan Documents” means the Junior Lien Term Loan Credit
Agreement, the promissory note(s), the Collateral Documents (as defined in the
Junior Lien Term Loan Credit Agreement) and all other guarantees, security
documents and other documents executed and delivered with respect to the Junior
Lien Term Loan Credit Agreement.

“Junior Lien Term Loan Obligations” means the “Obligations” as such term is
defined in the Junior Lien Term Loan Credit Agreement or any equivalent term
used to describe the obligations arising thereunder and in connection therewith.

“Junior Lien Tranche A Loan” means the “Tranche A Loan” (as defined in the
Junior Lien Term Loan Credit Agreement).

“Landlord Reserve” means, as to each location at which a Borrower has Inventory
and as to which a Collateral Access Agreement has not been received by Agent, a
reserve in an amount equal to 3 months’ rent, storage charges, fees or other
amounts under the lease or other applicable agreement relative to such location
or, if greater and Agent so elects, the number of months’ rent, storage charges,
fees or other amounts for which the landlord, bailee, processor, warehouseman or
other property owner will have, under applicable law, a Lien in the Inventory of
such Borrower to secure the payment of such amounts under the lease or other
applicable agreement relative to such location.

“Lender” has the meaning set forth in the preamble to this Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to this Agreement pursuant to the provisions of Section 13.1
of this Agreement and “Lenders” means each of the Lenders or any one or more of
them.

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) reasonable and documented costs or
expenses (including taxes and insurance premiums) required to be paid by any
Loan Party or its Subsidiaries under any of the Loan Documents that are paid,
advanced, or incurred by the Lender Group, (b) reasonable and documented
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with each Loan Party and its Subsidiaries under any
of the Loan Documents, including, photocopying, notarization, couriers and
messengers, telecommunication, public record searches, filing fees, recording
fees, publication, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s customary fees and charges
imposed or incurred in connection with any background checks or OFAC/PEP
searches related to any Loan Party or its Subsidiaries, (d) Agent’s customary
fees and charges (as adjusted from time to time) with respect to the
disbursement of funds (or the receipt of funds) to or for the account of any
Borrower (whether by wire transfer or otherwise), together with any reasonable
and documented out-of-pocket costs and expenses incurred in connection
therewith, (e) customary charges imposed or incurred by Agent resulting from the





-27-

--------------------------------------------------------------------------------

 

 

dishonor of checks payable by or to any Loan Party, (f) reasonable, documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) field examination, appraisal, and valuation
fees and expenses of Agent related to any field examinations, appraisals, or
valuation to the extent of the fees and charges (and up to the amount of any
limitation) provided in Section 2.10 of this Agreement, (h) Agent’s  and
Lenders’  reasonable and documented costs and expenses (including reasonable and
documented attorneys’ fees and expenses) relative to third party claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with any Loan Party or any of its Subsidiaries,
(i) Agent’s reasonable and documented costs and expenses (including reasonable
and documented attorneys’ fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to,
CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, waiving, or
modifying the Loan Documents, and (j) Agent’s and each Lender’s reasonable and
documented costs and expenses (including reasonable and documented attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning any Loan Party or any of
its Subsidiaries or in exercising rights or remedies under the Loan Documents),
or defending the Loan Documents, irrespective of whether a lawsuit or other
adverse proceeding is brought, or in taking any enforcement action or any
Remedial Action with respect to the Collateral.

“Lender Group Representatives” has the meaning specified in Section 17.9(a) of
this Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank (including, for the avoidance of doubt, any Pledged
Cash Letter of Credit).

“Letter of Credit Collateralization” means any of the following: (a) providing
cash collateral (pursuant to documentation reasonably satisfactory to Agent
(including that Agent has a first priority perfected Lien in such cash
collateral), including provisions that specify that the Letter of Credit Fees
and all commissions, fees, charges and expenses provided for in Section 2.11(k)
of this Agreement (including any fronting fees) will continue to accrue while
the Letters of Credit are outstanding) to be held by Agent (for the benefit of
(x) the Revolving Lenders with respect to any Sub-facility Letter of Credit and
(y) the Pledged Cash Letter of Credit Issuing Bank with respect to any Pledged
Cash Letter of Credit) in an amount equal to (1) 102% of the then existing
Letter of Credit Usage (other than Pledged Cash L/C Usage), and (2) 102% of the
then existing Pledged Cash L/C Usage,  such percentage taking into account the
amount of any Pledged Cash at such time;  (b) delivering to Agent documentation
executed by all beneficiaries under the Letters of Credit, in form and substance
reasonably satisfactory to Agent and Issuing Bank, terminating all of such
beneficiaries’ rights under the Letters of Credit; (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to (1) 102% of the then existing Letter of Credit Usage (other than
Pledged Cash L/C Usage) and (2) 102% of the then existing Pledged Cash L/C Usage
(it being understood that the Letter of Credit Fee and all fronting fees set
forth in this





-28-

--------------------------------------------------------------------------------

 

 

Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit); or (d) the Borrowers making other arrangements
with respect to the Letters of Credit of any Issuing Bank satisfactory to such
Issuing Bank in its sole discretion.

“Letter of Credit Cutoff Date” means the date which is the earlier to occur of
(a) 90 days following the Closing Date (or such longer period agreed to by Agent
in its sole discretion) or (b) the date upon which all of the Existing Letters
of Credit have been cancelled or terminated and the Pledged Cash Letters of
Credit have been issued in accordance with the terms of this Agreement in lieu
of such Existing Letters of Credit.

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s  participation in the Letter of Credit Usage (other
than Pledged Cash L/C Usage) pursuant to Section 2.11(e) on such date.

“Letter of Credit Fee” has the meaning specified in Section 2.6(b) of this
Agreement.

“Letter of Credit Indemnified Costs” has the meaning specified in Section
2.11(f) of this Agreement.

“Letter of Credit Related Person” has the meaning specified in Section 2.11(f)
of this Agreement.

“Letter of Credit Sublimit” means (a) for the period beginning with and
including the Closing Date through and including the Letter of Credit Cutoff
Date, $30,000,000 and (b) at all other times, $20,000,000.

“Letter of Credit Usage” means, as of any date of determination, the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit,  plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Loan.

“LIBOR Deadline” has the meaning specified in Section 2.12(b)(i) of this
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to this
Agreement.

“LIBOR Option” has the meaning specified in Section 2.12(a) of this Agreement.

“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers  in accordance with this Agreement (and, if
any such published rate is below zero, then the rate determined pursuant to this
clause shall be deemed to be zero).  Each determination of the LIBOR Rate shall
be made by the Agent and shall be conclusive in the absence of manifest error.





-29-

--------------------------------------------------------------------------------

 

 

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

“LIBOR Rate Margin”  has the meaning set forth in the definition of Applicable
Margin.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement,  the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Line Cap” means, as of any date of determination, the lesser of (a) the Maximum
Revolver Amount and (b) the Borrowing Base as of such date of determination.

“Loan”  means any Revolving Loan, Swing Loan or Extraordinary Advance made (or
to be made) hereunder.

“Loan Account” has the meaning specified in Section 2.9 of this Agreement.

“Loan Documents” means this Agreement, the Disclosure Letter, the Control
Agreements, the Copyright Security Agreement, any Borrowing Base Certificate,
the Fee Letter, the Guaranty and Security Agreement, any Intercompany
Subordination Agreement, the Intercreditor Agreements,  any Issuer Documents,
any Compliance Certificate, the Letters of Credit, the Mortgages, the Patent
Security Agreement, the Trademark Security Agreement, any note or notes executed
by Borrowers in connection with this Agreement and payable to any member of the
Lender Group, and any other instrument or agreement entered into, now or in the
future, by any Loan Party or any of its Subsidiaries and any member of the
Lender Group in connection with this Agreement (but specifically excluding Bank
Product Agreements and any Hedge Agreement).

“Loan Party” means any Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties and their Subsidiaries, taken as a whole, (b) a material
impairment of the Loan Parties’ and their Subsidiaries’ ability to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral (other
than as a result of as a result of an action taken or not taken that is solely
in the control of Agent), or (c) a material impairment of the enforceability or
priority of Agent’s Liens with respect to all or a material portion of the
Collateral.

“Material Contracts” means each of the agreements listed as exhibits to Parent’s
Annual Report on Form 10-K for the year ended December 31, 2017 or any Annual
Report on Form 10-K, Quarterly Report on Form 10-Q or Current Report on Form 8-K
filed thereafter, included therein pursuant to the requirements of clauses (2),
(4), (9) or (10) of Item 601(b) of Regulation S-K (other than those which have
expired, terminated or are otherwise no longer in effect).





-30-

--------------------------------------------------------------------------------

 

 

“Material Subsidiary” means (a) each Borrower and (b) as of any date, any wholly
owned Subsidiary of Parent whose total assets, as of that date, are greater than
$5,000,000 and whose total revenues for the most recent 12‑month period exceed
$5,000,000.

“Maturity Date” means July 16,  2023.

“Maximum Revolver Amount” means $65,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement and increased by the amount of any Increase made in accordance
with Section 2.14 of this Agreement.

“McClatchy Family Entity” has the meaning specified in the definition of Change
of Control.

“Member of the McClatchy Family” means: (a) Trust for the Primary Benefit of
James B. McClatchy, Trust for the Primary Benefit of Charles K. McClatchy, Trust
for the Primary Benefit of Sue Stiles, Molly Maloney Evangelisti, Brown
McClatchy Maloney, Kevin McClatchy, Adair McClatchy, Carlos McClatchy, Trust FBO
William McClatchy, C.K. McClatchy Exempt T/U/W fbo Charles K. McClatchy, C.K.
McClatchy Non-exempt T/U/W fbo Charles K. McClatchy, Britney Beth Maloney, Trust
FBO Cortney Cate Maloney, Trust FBO Blaire Brinnen Maloney, Trust FBO Mallory
McClatchy Maloney, and Carolan Kelly Stiles; (b) the spouse, for the time being
and from time to time, of any Person listed in clause (a) above; (c) after the
death of any Person listed in clause (a) above, the widow or widower, if any, of
any Person listed in clause (a) above; (d) the issue of any Person listed in
clause (a) above; (e) individuals adopted by any Person listed in clause (a)
above or adopted by any of the issue of any Person listed in clause (a) above;
 provided, however, that such individuals have not attained the age of majority
at the date of such adoption, together with the issue of any such adopted
individuals; provided that if any Person is born out of wedlock he shall not be
deemed to be the issue of another Person for the purposes hereof unless and
until he is proven or acknowledged to be the issue of such Person; or (f) a
Qualified Trust, but only to the extent of its Family Percentage Holding of
voting shares or rights to voting shares of the capital stock of the Parent at
such time.

“Moody’s” has the meaning specified in the definition of Cash Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party or one
of its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

“Multiemployer Plan” means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute or has any liability, contingent or
otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

“Non-Consenting Lender” has the meaning specified in Section 14.2(a) of this
Agreement.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Notification Event”  means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of





-31-

--------------------------------------------------------------------------------

 

 

ERISA, (c) the termination of a Pension Plan, the filing of a notice of intent
to terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination, under Section 4041 of ERISA, if the plan assets are not sufficient
to pay all plan liabilities, (d) the institution of proceedings to terminate, or
the appointment of a trustee with respect to, any Pension Plan by the PBGC or
any Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Employee Benefit Plan or the existence of any facts or circumstances that could
reasonably be expected to result in the imposition of a Lien, (g) the partial or
complete withdrawal of any Loan Party or ERISA Affiliate from a Multiemployer
Plan, (h) any event or condition that results in the insolvency of a
Multiemployer Plan under ERISA, (i) any event or condition that results in the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by the PBGC of proceedings to terminate or to appoint a trustee to
administer a Multiemployer Plan under ERISA, (j) any Pension Plan being in “at
risk status” within the meaning of IRC Section 430(i), (k) any Multiemployer
Plan being in “endangered status” or “critical status” within the meaning of IRC
Section 432(b) or the determination that any Multiemployer Plan is or is
expected to be insolvent within the meaning of Title IV of ERISA, (l) with
respect to any Pension Plan, any Loan Party or ERISA Affiliate incurring a
substantial cessation of operations within the meaning of ERISA Section 4062(e),
(m) an “accumulated funding deficiency” within the meaning of the IRC or ERISA
(including Section 412 of the IRC or Section 302 of ERISA) or the failure of any
Pension Plan or Multiemployer Plan to meet the minimum funding standards within
the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302
of ERISA), in each case, whether or not waived, (n) the filing of an application
for a waiver of the minimum funding standards within the meaning of the IRC or
ERISA (including Section 412 of the IRC or Section 302 of ERISA) with respect to
any Pension Plan or Multiemployer Plan, (o) the failure to make by its due date
a required payment or contribution with respect to any Pension Plan or
Multiemployer Plan, (p) any event that results in or could reasonably be
expected to result in a liability by a Loan Party pursuant to Title I of ERISA
or the excise tax provisions of the IRC relating to Pension Plans or any event
that results in or could reasonably be expected to result in a liability to any
Loan Party or ERISA Affiliate pursuant to Title IV of ERISA or Section
401(a)(29) of the IRC, or (q) any Loan Party or ERISA Affiliate incurring any
liability under Title IV of ERISA with respect to any Pension Plan or
Multiemployer Plan (other than premiums due and not delinquent).

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by this Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that any Loan Party is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations;  provided that, anything
to the contrary contained in the foregoing notwithstanding, the Obligations
shall exclude any Excluded Swap Obligation.  Without limiting the generality of
the foregoing, the Obligations of Borrowers under the Loan Documents include the
obligation to pay (i) the principal of the Revolving Loans, (ii) interest
accrued on the Revolving Loans,





-32-

--------------------------------------------------------------------------------

 

 

(iii) the amount necessary to reimburse Issuing Bank for amounts paid or payable
pursuant to Letters of Credit, (iv) Letter of Credit commissions, fees
(including fronting fees) and charges, (v) Lender Group Expenses, (vi) fees
payable under this Agreement or any of the other Loan Documents, and (vii)
indemnities and other amounts payable by any Loan Party under any Loan
Document.  Any reference in this Agreement or in the Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“OFAC”  means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified in Section 13.1(e) of this
Agreement.

“Other Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into in the ordinary course of
business with any counterparty that is not a Hedge Provider hereunder.  For the
avoidance of doubt, Other Hedge Obligations shall not constitute Secured
Obligations under and as defined in the Guaranty and Security Agreement.

“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.

“Parent” has the meaning specified in the preamble to this Agreement.

“Participant” has the meaning specified in Section 13.1(e) of this Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of this
Agreement.

“Patent Security Agreement” has the meaning specified in the Guaranty and
Security Agreement.

“Patriot Act” has the meaning specified in Section 4.13 of this Agreement.

“Payment Conditions”  means, at the time of determination with respect to a
proposed payment to fund a Specified Transaction, that:

(a)         no Default or Event of Default then exists or would arise as a
result of the consummation of such Specified Transaction,

(b)         either

(i)          Excess Availability, (x) at all times during the 30 consecutive
days immediately preceding the date of such proposed payment and the
consummation of such Specified Transaction, calculated on a pro forma basis as
if such proposed payment was made, and the Specified Transaction was
consummated, on the first day of such period, and (y) after giving effect to
such





-33-

--------------------------------------------------------------------------------

 

 

proposed payment and Specified Transaction, in each case, is not less than the
greater of (1) 25% of the Maximum Revolver Amount, and (2) $16,250,000, or

(ii)         both (A) the Fixed Charge Coverage Ratio is equal to or greater
than 1.10:1.00  for the trailing 12 month period most recently ended for which
financial statements are required to have been delivered to Agent pursuant to
Schedule 5.1 to this Agreement (calculated on a pro forma basis as if such
proposed payment is a Fixed Charge made on the last day of such 12 month period
(it being understood that such proposed payment shall also be a Fixed Charge
made on the last day of such 12 month period for purposes of calculating the
Fixed Charge Coverage Ratio under this clause (ii) for any subsequent proposed
payment to fund a Specified Transaction)), and (B) Excess Availability, (x) at
all times during the 30 consecutive days immediately preceding the date of such
proposed payment and the consummation of such Specified Transaction, calculated
on a pro forma basis as if such proposed payment was made, and the Specified
Transaction was consummated, on the first day of such period, and (y) after
giving effect to such proposed payment and Specified Transaction, in each case,
is not less than the greater of (1) 20% of the Maximum Revolver Amount, and (2)
$13,000,000, and

(c)         Administrative Borrower has delivered a certificate to Agent, in
form and substance reasonably satisfactory to Agent, certifying that all
conditions described in clauses (a) and (b) above have been satisfied.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the IRC sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to this
Agreement.

“Permitted Acquisition” means any Acquisition so long as:

(a)         no Default or Event of Default shall have occurred and be continuing
or would result from the consummation of the proposed Acquisition and the
proposed Acquisition is consensual,

(b)         no Indebtedness will be incurred, assumed, or would exist with
respect to any Loan Party or its Subsidiaries as a result of such Acquisition,
other than Permitted Indebtedness and no Liens will be incurred, assumed, or
would exist with respect to the assets of any Loan Party or its Subsidiaries as
a result of such Acquisition other than Permitted Liens,

(c)         with respect to any Permitted Acquisition (whether or not
consummated) that will have a purchase price and any other consideration payable
in connection therewith in excess of $50,000,000,  Borrowers have provided Agent
with written confirmation, supported by reasonably detailed calculations, that
on a pro forma basis (including pro forma adjustments arising out of events
which are directly attributable to such proposed Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case,
determined as if the combination had been accomplished at the beginning of the
relevant period; such eliminations and inclusions determined on a basis
consistent with Article 11 of Regulation S‑X promulgated under the Securities
Act and as interpreted by the staff of the SEC) created by adding the historical
combined financial statements of Parent (including the combined financial
statements of any other Person or assets that were the subject of a prior
Permitted Acquisition during the relevant period) to the historical consolidated
financial statements of the Person to be acquired (or the historical financial
statements related to the assets to be acquired) pursuant to the proposed





-34-

--------------------------------------------------------------------------------

 

 

Acquisition, the Loan Parties and their Subsidiaries (i) would have been in
compliance with the financial covenant in Section 7 of this Agreement for the
fiscal month ended immediately prior to the proposed date of consummation of
such proposed Acquisition regardless of whether the financial covenant is
required to be tested for such fiscal month, and (ii) are projected to be in
compliance with the financial covenant in Section 7 of this Agreement for each
of the twelve fiscal months in the period ended one year after the proposed date
of consummation of such proposed Acquisition assuming that the financial
covenant will be required to be tested in each such fiscal month,

(d)         with respect to any Permitted Acquisition (whether or not
consummated) that will have a purchase price and any other consideration payable
in connection therewith in excess of $50,000,000,  Borrowers have provided Agent
with its due diligence package relative to the proposed Acquisition,
including forecasted balance sheets, profit and loss statements, and cash flow
statements of the Person or assets to be acquired, all prepared on a basis
consistent with such Person’s (or assets’) historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions for the one year period following the date of the proposed
Acquisition, on a quarter by quarter basis), in form and substance (including as
to scope and underlying assumptions) reasonably satisfactory to Agent,

(e)         Borrowers have provided Agent with written notice of the proposed
Acquisition at least 10 Business Days prior to the anticipated closing date of
the proposed Acquisition (or such shorter time period as may be acceptable to
Agent) and, not later than five Business Days prior to the anticipated closing
date of the proposed Acquisition, copies of the acquisition agreement and other
material documents relative to the proposed Acquisition, which agreement and
documents must be reasonably acceptable to Agent,

(f)         the assets being acquired (other than a de minimis amount of assets
in relation to Parent’s and its Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of the Loan Parties and their Subsidiaries or a business reasonably
related thereto or constitutes a reasonable extension thereof,

(g)         the assets being acquired (other than a de minimis amount of assets
in relation to the assets being acquired) are located within the United States
or the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,

(h)         the subject assets or Equity Interests, as applicable, are being
acquired directly by a Borrower or one of its Subsidiaries that is a Loan Party,
and, in connection therewith, the applicable Loan Party shall have complied or
will comply with Section 5.11 or 5.12 of this Agreement, as applicable, within
the time periods provided therein, and, in the case of an acquisition of Equity
Interests, the Person whose Equity Interests are acquired shall become a Loan
Party, and

(i)          the Payment Conditions are satisfied.

“Permitted Discretion” means a determination made in the exercise of
commercially reasonable (from the perspective of a secured asset-based lender)
business judgment in good faith.

“Permitted Dispositions” means:

(a)         sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, surplus, or obsolete or no longer used or useful in
the ordinary course of business and leases or subleases of Real Property which
do not materially interfere with the conduct of the business of the Loan Parties
and their Subsidiaries as conducted immediately prior to such lease or sublease,





-35-

--------------------------------------------------------------------------------

 

 

(b)         sales of Inventory to buyers in the ordinary course of business,

(c)         the use or transfer of money or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents,

(d)         the licensing or sublicensing (including intercompany licenses and
sublicenses), on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in a manner which does not materially
interfere with the conduct of the business of the Loan Parties and their
Subsidiaries as conducted immediately prior to such license or sublicense,

(e)         the granting or creation of Permitted Liens,

(f)         the sale or discount, in each case without recourse, of accounts
receivable (other than Eligible Accounts) arising in the ordinary course of
business, but only in connection with the compromise or collection thereof,

(g)         any involuntary loss, damage or destruction of property,

(h)         any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property,

(i)          the leasing or subleasing of assets of any Loan Party or its
Subsidiaries in the ordinary course of business,

(j)          the sale or issuance of Equity Interests (other than Disqualified
Equity Interests) of Parent,

(k)         (i) the lapse of registered patents, trademarks, copyrights and
other intellectual property of any Loan Party or any of its Subsidiaries to the
extent not economically desirable in the conduct of its business, or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business, so long as (in each case under
clauses (i) and (ii)), (A) with respect to copyrights, such copyrights are not
material revenue generating copyrights and (B) such lapse or abandonment is not
materially adverse to the interests of the Loan Parties and their Subsidiaries
(as determined in good faith by Parent),

(l)          the making of Restricted Payments that are expressly permitted to
be made pursuant to this Agreement,

(m)        the making of Permitted Investments,

(n)         so long as no Event of Default has occurred and is continuing or
would immediately result therefrom, transfers of assets (i) from any Loan Party
or any of its Subsidiaries (other than any Borrower) to a Loan Party, (ii) from
any Subsidiary of any Loan Party that is not a Loan Party to any other
Subsidiary of any Loan Party or to Parent, (iii) from any Borrower to another
Borrower, and (iv) from any Loan Party to any Subsidiary that is not a Loan
Party,  so long as (A) the aggregate fair market value of all assets transferred
to any Subsidiary that is not a Loan Party in a fiscal year (including the
proposed transfer pursuant to this clause (iv)) would not exceed $2,000,000, (B)
no Event of Default has occurred and is continuing or would immediately result
from such transfer, and (C) the assets to be transferred do not contribute to
the Borrowing Base,

(o)         dispositions of Equipment or Real Property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of





-36-

--------------------------------------------------------------------------------

 

 

such disposition are promptly applied to the purchase price of such replacement
property; provided, that to the extent the property being transferred
constitutes Collateral, such replacement property shall constitute Collateral,

(p)         dispositions of assets acquired by the Loan Parties and their
Subsidiaries pursuant to a Permitted Acquisition consummated within 12 months of
the date of the proposed disposition so long as (i) the consideration received
for the assets to be so disposed is at least equal to the fair market value of
such assets, (ii) the assets to be so disposed are not necessary or economically
desirable in connection with the business of the Loan Parties and their
Subsidiaries, and (iii) the assets to be so disposed are readily identifiable as
assets acquired pursuant to the subject Permitted Acquisition,

(q)         the voluntary termination or unwinding of Hedge Agreements,

(r)         the surrender or waiver of contract rights or litigation rights in
the ordinary course of business or the settlement, release or surrender of tort
or litigation claims of any kind,

(s)         the transfer of improvements, additions or alterations in connection
with the lease of any property,

(t)          [reserved],

(u)         operating leases in the ordinary course of business,

(v)         to the extent allowable under Section 1031 of the IRC, any exchange
of like Real Property (excluding any boot thereon) for use in a business
permitted by Section 6.5,

(w)        a Sale/Leaseback Transaction that is made for cash consideration in
an amount not less than the cost of the underlying fixed or capital asset and is
consummated within 180 days after Parent or any of its Subsidiaries acquires or
completes the acquisition of such fixed or capital asset,

(x)         Sale/Leaseback Transactions of any real property (including, without
limitation, land, buildings and fixtures) by Parent or any of its Subsidiaries
for an aggregate consideration not to exceed $75,000,000 during the term of this
Agreement, and

(y)         sales or dispositions of fixed assets (including intangible property
related to such fixed assets) not otherwise permitted in clauses (a) through (x)
above, so long as made at fair market value and the aggregate fair market value
of all assets disposed of in a fiscal year (including the proposed disposition
pursuant to this clause (y))  would not exceed $10,000,000.

“Permitted Indebtedness” means:

(a)         Indebtedness in respect of the Obligations,

(b)         Indebtedness as of the Closing Date set forth on Schedule 4.14 to
the Disclosure Letter and any Refinancing Indebtedness in respect of such
Indebtedness,

(c)         Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,

(d)         Indebtedness arising in connection with the endorsement of
instruments or other payment items for deposit,





-37-

--------------------------------------------------------------------------------

 

 

(e)         Indebtedness consisting of (i) unsecured guarantees and obligations
incurred in the ordinary course of business with respect to surety and appeal
bonds, performance bonds, bid bonds, appeal bonds, completion guarantee and
similar obligations; and (ii) unsecured obligations arising with respect to
customary indemnification obligations to purchasers in connection with Permitted
Dispositions,

(f)         unsecured Indebtedness of any Loan Party that is incurred on the
date of the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) such unsecured
Indebtedness is not incurred for working capital purposes, (iii) such unsecured
Indebtedness does not have a stated maturity date (or otherwise provide for the
maturity thereof on a non-accelerated basis) date prior to the date that is 12
months after the Maturity Date, (iv) such unsecured Indebtedness does not
amortize until 12 months after the Maturity Date, (v) such unsecured
Indebtedness does not provide for the payment of interest thereon in cash or
Cash Equivalents prior to the date that is 12 months after the Maturity Date,
and (vi) such Indebtedness is subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to Agent and is
otherwise on terms and conditions (including economic terms and absence of
covenants) reasonably satisfactory to Agent,

(g)         Acquired Indebtedness in an amount not to exceed $25,000,000
outstanding at any one time,

(h)         Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, bid or appeal bonds,

(i)          Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to any Loan Party or any of its Subsidiaries, so
long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the year in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such year,

(j)          the incurrence by any Loan Party or its Subsidiaries of
Indebtedness under Hedge Agreements that is incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with such Loan Party’s or such Subsidiary’s  operations and not for speculative
purposes,

(k)         Indebtedness incurred in the ordinary course of business in respect
of credit cards, credit card processing services, debit cards, stored value
cards, commercial cards (including so-called “purchase cards”,  “procurement
cards” or “p-cards”), or Cash Management Services,

(l)          unsecured Indebtedness of any Loan Party owing to employees, former
employees, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
repurchase or redemption by such Loan Party of the Equity Interests of Parent
that has been issued to such Persons, so long as (i) no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $5,000,000 and (iii) such
Indebtedness is subordinated in right of payment to the Obligations on terms and
conditions reasonably acceptable to Agent,

(m)        contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,

(n)         Indebtedness composing Permitted Investments,





-38-

--------------------------------------------------------------------------------

 

 

(o)         unsecured Indebtedness incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business,

(p)         unsecured Indebtedness of any Loan Party or its Subsidiaries in
respect of Earn-Outs owing to sellers of assets or Equity Interests to such Loan
Party or its Subsidiaries that is incurred in connection with the consummation
of one or more Permitted Acquisitions so long as such unsecured Indebtedness is
on terms reasonably acceptable to Agent and does not exceed $10,000,000 in the
aggregate at any time outstanding,

(q)         Indebtedness in an aggregate outstanding principal amount not to
exceed $2,000,000 at any time outstanding for all Subsidiaries of each Loan
Party that are Foreign Subsidiaries or CFCs;  provided, that such Indebtedness
is not directly or indirectly recourse to any of the Loan Parties or of their
respective assets,

(r)         accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,

(s)         Indebtedness in respect of the Senior Secured Notes Documents, in an
aggregate principal amount not to exceed $310,000,000 minus the amount of any
mandatory repayment, prepayment or redemption of the Senior Secured Notes on or
prior to any date of determination,  so long as such Indebtedness is subject to
the terms of the Senior Secured Notes Intercreditor Agreement,

(t)          Indebtedness in respect of the Junior Lien Term Loan Documents, in
an aggregate principal amount not to exceed the sum of (i) (A) $157,100,000 with
respect to the Junior Lien Tranche A Loan or any Junior Lien Exchange Notes
issued in exchange therefor (so long as such Indebtedness is subject to the
terms of a Junior Lien Intercreditor Agreement)  and (B) $193,500,000 with
respect to the Junior Lien Initial Tranche B Loan or any Junior Lien Exchange
Notes issued in exchange therefor (so long as such Indebtedness is subject to
the terms of a Junior Lien Intercreditor Agreement)  and (ii) on and after any
Existing 2029 Debentures Conversion,  Indebtedness in respect of any Permitted
Junior Conversion Debt, so long as (x)  such Indebtedness is subject to a Junior
Lien Intercreditor Agreement,  (y) the aggregate principal amount of
Indebtedness permitted by this clause (t)(ii) does not exceed $75,000,000 and
(z) the Borrowers provide Agent at least 5 Business Days’ prior written notice
of any such Existing 2029 Debentures Conversion,

(u)         unsecured Indebtedness in respect of the Existing Unsecured 2029
Debentures in an aggregate principal amount outstanding not in excess of
$82,764,000 less the aggregate principal amount of any Permitted Junior
Conversion Debt following any Existing 2029 Debentures Conversion,

(v)         unsecured Indebtedness in respect of the Existing Unsecured 2027
Debentures in an aggregate principal amount outstanding not in excess of
$7,105,000,

(w)        any other unsecured Indebtedness incurred by any Loan Party or any of
its Subsidiaries in an aggregate outstanding amount not to exceed $30,000,000 at
any one time,

(x)         Indebtedness incurred in respect of workers’ compensation claims,
health, disability or other employee benefit or property, casualty or liability
insurance, self-insurance obligations or security deposits, banker’s guarantees
or banker’s acceptances, in each case in the ordinary course of business,

(y)         Indebtedness incurred in connection with (i) insurance premium
financing arrangements not to exceed $10,000,000 at any time outstanding and in
the ordinary course of business on





-39-

--------------------------------------------------------------------------------

 

 

an unsecured basis or secured solely by the insurance policies financed or (ii)
take-or-pay obligations in supply agreements in the ordinary course of business,

(z)         Indebtedness consisting of guarantees in respect of obligations of
joint ventures, in an aggregate amount not to exceed $20,000,000 at any time
outstanding, and

(aa)       unsecured guarantees by (i) Parent or any Loan Party of Indebtedness
of Parent or any Loan Party permitted by clauses (a) through (z) above, (ii) any
Subsidiary that is not a Loan Party of any Indebtedness of any Subsidiary that
is not a Loan Party, and (iii) any Loan Party (other than Parent) of
Indebtedness of a Subsidiary that is not a Loan Party in an aggregate principal
amount at any time outstanding not to exceed $2,000,000.

“Permitted Intercompany Advances” means loans (other than short-term
intercompany payables arising under shared services arrangements (as among any
of Parent and its Subsidiaries) in the ordinary course of business) made by (a)
a Loan Party to another Loan Party, (b) a Subsidiary of a Loan Party that is not
a Loan Party to another Subsidiary of a Loan Party that is not a Loan Party, (c)
a Subsidiary of a Loan Party that is not a Loan Party to a Loan Party, so long
as the parties thereto are party to the Intercompany Subordination Agreement,
and (d) a Loan Party to a Subsidiary of a Loan Party that is not a Loan Party so
long as (i) the aggregate amount of all such loans (by type, not by the
borrower) pursuant to this clause (d)  does not exceed $2,000,000 outstanding at
any one time, (ii) at the time of the making of such loan, no Event of Default
has occurred and is continuing or would result therefrom, and (iii) Borrowers
shall have Excess Availability in an amount not less than the greater of (A) 20%
of the Maximum Revolver Amount and (B) $13,000,000,  immediately after giving
effect to each such loan.

“Permitted Investments” means:

(a)         Investments in cash and Cash Equivalents,

(b)         Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,

(c)         advances made in connection with, and accounts receivable or notes
receivable arising from, sales of goods or services in the ordinary course of
business,

(d)         Investments received in settlement of amounts due to any Loan Party
or any of its Subsidiaries effected in the ordinary course of business or owing
to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an account debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries,

(e)         Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1 to the Disclosure Letter,

(f)         guarantees permitted under the definition of Permitted Indebtedness
and guarantees of obligations not constituting Indebtedness in the ordinary
course of business,

(g)         Permitted Intercompany Advances,

(h)         Investments acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to a Loan Party or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,





-40-

--------------------------------------------------------------------------------

 

 

(i)          deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j)          (i) non-cash loans and advances to employees, officers, and
directors of a Loan Party or any of its Subsidiaries for the purpose of
purchasing Equity Interests in Parent so long as the proceeds of such loans are
used in their entirety to purchase such Equity Interests in Parent, (ii)
commission, relocation, entertainment, payroll, travel and similar advances to
cover matters that are expected at the time of such advance ultimately to be
treated as expenses for accounting purposes and that are made in the ordinary
course of business, and (iii) loans and advances to employees and officers of a
Loan Party or any of its Subsidiaries in the ordinary course of business for any
other business purpose and in an aggregate amount not to exceed $5,000,000 at
any one time,

(k)         Permitted Acquisitions,

(l)          Investments in the form of capital contributions and the
acquisition of Equity Interests made by any Loan Party in any other Loan Party
(other than capital contributions to or the acquisition of Equity Interests of
Parent),

(m)        Investments resulting from entering into (i) Bank Product Agreements,
or (ii) agreements relative to obligations permitted under clause (j) of the
definition of Permitted Indebtedness,

(n)         (i) equity Investments by any Loan Party in any other Loan Party
(other than Parent), (ii) equity Investments made by any Subsidiary that is not
a Loan Party in any other Subsidiary that is not a Loan Party, (iii) equity
Investments made by any Loan Party in any Subsidiary that is not a Loan Party in
an aggregate amount not to exceed $10,000,000 for all such Investments, so long
as at the time of the making of such Investment, no Event of Default has
occurred and is continuing or would result therefrom, and (iv) other equity
Investments by a Loan Party in any Subsidiary that is not a Loan Party as may be
agreed by Agent in writing,

(o)         Investments held by a Person acquired in a Permitted Acquisition to
the extent that such Investments were not made in contemplation of or in
connection with such Permitted Acquisition and were in existence on the date of
such Permitted Acquisition,

(p)         Investments consisting of prepaid expenses, negotiable instruments
held for collection and lease, utility, unemployment insurance, workers’
compensation, performance and other deposits made in the ordinary course of
business by Parent or any of its Subsidiaries,

(q)         Investments made in connection with the funding of contributions
under any non-qualified retirement plan or similar employee compensation plan,
including, without limitation, split-dollar insurance policies, in an amount not
to exceed the amount of compensation expense recognized by Parent and its
Subsidiaries in connection with such plans,

(r)         prepayments and other credits to suppliers made in the ordinary
course of business,

(s)         Investments by Parent in connection with joint production
arrangements in the form of dispositions of equipment to a joint venture entity
in exchange for Equity Interests or Indebtedness of the joint venture entity so
long as within 30 days after such disposition, Parent’s or the applicable
Subsidiary’s Equity Interests or Indebtedness in such entity are pledged to
Agent, and

(t)          other Investments (other than Acquisitions) so long as the Payment
Conditions are satisfied.





-41-

--------------------------------------------------------------------------------

 

 

“Permitted Junior Conversion Debt” means any Junior Lien Additional Tranche B
Loan or Junior Lien Exchange Notes issued by the Parent; provided that (a) the
stated final maturity thereof shall be no earlier than July 15, 2031, and shall
not be subject to any conditions that could result in such stated final maturity
occurring on a date that precedes July 15, 2031, (b) the terms, conditions and
covenants of any such (A) Junior Lien Additional Tranche B Loan and Debenture
Junior Lien Exchange Notes shall be substantially identical to the terms of the
Junior Lien Initial Tranche B Loan made on the Closing Date and (B) Alternative
Junior Lien Exchange Notes shall be substantially identical to the terms of the
Junior Lien Tranche A Loan made on the Closing Date or the Junior Lien Initial
Tranche B Loan made on the Closing Date, as applicable (other than in the case
of the rate of interest on (A) any Debenture Junior Lien Exchange Notes shall be
the rate of interest on the Existing Unsecured 2029 Debentures and (B) any
Alternative Junior Lien Exchange Notes shall be the rate of interest on the
Junior Lien Tranche A Loan or the Junior Lien Initial Tranche B Loan, as
applicable and in each case, as set forth under the Junior Lien Term Credit
Agreement), (c) no Subsidiary that is not a Loan Party shall guarantee
obligations of the Parent thereunder, and each guarantee shall provide for the
release and termination thereof, without action by any Person, upon release and
termination of the guarantee by such Subsidiary of the Obligations, and (d) the
obligations in respect thereof (and any guarantee thereof) shall not be secured
by any (i) Lien on any asset of Parent or any Subsidiary which Lien is not
subject to the Junior Lien Intercreditor Agreement or (ii) Lien on any asset of
Parent or any Subsidiary which asset is not also subject to a Lien in favor of
Agent securing the Obligations.

“Permitted Junior Conversion Debt Documents” means the Junior Lien Term Loan
Credit Agreement and all other documents executed and delivered in connection
with the Permitted Junior Conversion Debt.

“Permitted Liens” means:

(a)         Liens granted to, or for the benefit of, Agent to secure the
Obligations,

(b)         Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent,  (ii) are not yet subject to
penalties for non-payment and the underlying taxes, assessments, or charges or
levies are the subject of Permitted Protests or (iii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c)         judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of this Agreement,

(d)         Liens set forth on Schedule P-2 to the Disclosure Letter;  provided,
that to qualify as a Permitted Lien, any such Lien described on Schedule P-2 to
the Disclosure Letter shall only secure the Indebtedness or other obligations
that it secures on the Closing Date and any Refinancing Indebtedness in respect
thereof,

(e)         the interests of lessors under operating leases and non-exclusive
licensors under license agreements,

(f)         purchase money Liens on fixed assets or the interests of lessors
under Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
fixed asset purchased or acquired and the proceeds thereof, and (ii) such Lien
only secures the Indebtedness that was incurred to acquire the fixed asset
purchased or acquired or any Refinancing Indebtedness in respect thereof,





-42-

--------------------------------------------------------------------------------

 

 

(g)         Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,

(h)         Liens (other than Liens imposed under ERISA and excluding any
deposits of cash or cash collateral) on amounts deposited in the ordinary course
of business to secure Parent’s  and its Subsidiaries’ obligations in connection
with worker’s compensation, unemployment, general insurance and other insurance
laws, old age pensions and other social security or retirement benefits, in each
case not in relation to borrowed money,

(i)          Liens on amounts deposited to secure Parent’s  and its
Subsidiaries’ obligations in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,

(j)          Liens on amounts deposited to secure Parent’s  and its
Subsidiaries’ reimbursement obligations with respect to surety, performance or
appeal bonds obtained in the ordinary course of business,

(k)         with respect to any Real Property, minor survey exceptions,
encumbrances, ground leases, easements or reservations of, or rights of others
for, licenses, rights of way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning, building codes or other
restrictions (including, without limitation, minor defects or irregularities in
title and similar encumbrances) as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties, in each case, that does not secure an obligation for borrowed
money and that does not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of Parent or any of its Subsidiaries,

(l)          non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,

(m)        Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n)         rights of setoff or bankers’ liens upon deposits of funds in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,

(o)         Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,

(p)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business,

(q)         Liens solely on any cash earnest money deposits made by a Loan Party
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,





-43-

--------------------------------------------------------------------------------

 

 

(r)         Liens assumed by, or existing on property at the time acquired by,
any Loan Party or its Subsidiaries in connection with a Permitted Acquisition
that secure Acquired Indebtedness that is Permitted Indebtedness;  provided,
 however, that such Liens are not created, incurred or assumed in connection
with, or in contemplation of, such Permitted Acquisition;  provided further,
 however, that such Liens may not extend to any other property owned by Parent
or any of its Subsidiaries,

(s)         Liens granted under the Senior Secured Notes Documents, to, or for
the benefit of, the Senior Secured Notes Agent in order to secure the Senior
Secured Notes Obligations pursuant to clause (s) of the definition of Permitted
Indebtedness (so long as such Liens are subject to the terms of the Senior
Secured Notes Intercreditor Agreement),

(t)          (i) Liens granted under the Junior Lien Term Loan Documents in
order to secure the Junior Lien Term Loan Obligations pursuant to clause (t)(i)
of the definition of Permitted Indebtedness (so long as such Liens are subject
to the terms of any Junior Lien Intercreditor Agreement) and (ii) Liens granted
under the Permitted Junior Conversion Debt Documents in order to secure the
Permitted Junior Conversion Debt pursuant to clause (t)(ii) of the definition of
Permitted Indebtedness (so long as such Liens are subject to the terms of any
Junior Lien Intercreditor Agreement),

(u)         leases, licenses, subleases and sublicenses of assets (including,
without limitation, Real Property and intellectual property rights) that do not
materially interfere with the ordinary conduct of the business of Parent or any
of its Subsidiaries and to the extent any such lease, license, sublease or
sublicense is not prohibited hereunder,

(v)         Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary pursuant to a Permitted Acquisition; provided, that
such Liens are not created, incurred or assumed in connection with, or in
contemplation of, such other Person becoming a Subsidiary; provided further that
any such Lien may not extend to any other property owned by Parent or any other
Subsidiary,

(w)        Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods directly related thereto in
the ordinary course of business,

(x)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by Parent or any of
its Subsidiaries in the ordinary course of business solely with respect to the
specific assets subject to such arrangements,

(y)         Liens arising in connection with Cash Equivalents describe in
clause (f) of the definition of Cash Equivalents,

(z)         Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by Parent and its Subsidiaries
in the ordinary course of business,

(aa)       Liens securing Indebtedness or other obligations in respect of Cash
Management Services or Other Hedge Obligations,  in each case, incurred in the
ordinary course of business and so long as the related Indebtedness or other
obligations are (A) permitted under this Agreement and (B) in an aggregate value
not in excess of $5,000,000 at any time,

(bb)       Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon,





-44-

--------------------------------------------------------------------------------

 

 

(cc)       statutory, common law or contractual Liens of landlords,

(dd)       customary Liens granted in favor of a trustee to secure customary
administrative fees and other amounts owing to such trustee under an indenture
or other agreement in respect of Permitted Indebtedness,

(ee)       Liens in favor of credit card processors granted in the ordinary
course of business, and

(ff)        other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $25,000,000.

“Permitted Protest” means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment;  provided, that (a) a reserve with respect
to such obligation is established on such Loan Party’s or its Subsidiaries’
books and records in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted diligently by such Loan Party or its
Subsidiary, as applicable, in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $30,000,000.

“Permitted Residuary Beneficiary” means any Person who is a beneficiary of a
Qualified Trust and, under the terms of the Qualified Trust, is entitled to
distributions out of the capital of such Qualified Trust only after the death of
all of the Qualified Persons who are beneficiaries of such Qualified Trust.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Platform” has the meaning specified in Section 17.9(c) of this Agreement.

“Pledged Cash” means the funds maintained with Wells Fargo Bank, N.A. in a
blocked Deposit Account of Administrative Borrower subject to a Control
Agreement  (the “Pledged L/C Account”), which gives Agent at all times exclusive
access and control for withdrawal purposes to the exclusion of the Borrowers and
precluding the Borrowers from withdrawing or otherwise giving any instructions
in connection therewith and which may not be withdrawn without Agent’s prior
written consent (provided that such consent shall not be unreasonably withheld
if (i) upon and after giving effect to such withdrawal, no Default or Event of
Default shall have occurred and be continuing and (ii) immediately after such
withdrawal, the aggregate amount of remaining Pledged Cash is greater than or
equal to the Pledged Cash L/C Usage, and for the avoidance of doubt, any such
funds that are withdrawn shall no longer be “Pledged Cash” pursuant to this
definition), and which are subject to effective security documents, in form and
substance satisfactory to Agent, that provide Agent with an unencumbered
perfected first priority/ranking security interest in and Lien on such funds.





-45-

--------------------------------------------------------------------------------

 

 

“Pledged Cash Letter of Credit” means a Letter of Credit (for the avoidance of
doubt, a portion or fraction of a Letter of Credit may not be a Pledged Cash
Letter of Credit) so long as (i) prior to the issuance of such Letter of Credit,
Administrative Borrower notifies Agent in writing that such Letter of Credit is
being designated in full by Borrowers as a “Pledged Cash Letter of Credit” and
(ii) at all times if any such Letter of Credit has been issued and is
outstanding, Borrowers have Pledged Cash in an aggregate amount not less than
100% (or such higher percentage as otherwise specified in this Agreement) of the
aggregate undrawn amount of all of such outstanding Letters of Credit.

“Pledged Cash Letter of Credit Commitment” means thirty-five million Dollars
($35,000,000).

“Pledged Cash Letter of Credit Issuing Bank” means Wells Fargo, in its capacity
as an Issuing Bank with respect to any Pledged Cash Letter of Credit, together
with its successors and assigns.

“Pledged Cash Letter of Credit Unused Line Fee”  has the meaning specified in
Section 2.10(b)(ii) of this Agreement.

“Pledged Cash L/C Usage” means as of any date of determination, the aggregate
undrawn amount of all outstanding Pledged Cash Letters of Credit.

“Pledged L/C Account” has the meaning set forth in the definition of Pledged
Cash.

“Pledged L/C Collateral” has the meaning specified in Section 2.11(t) of this
Agreement.

“Post-Increase Revolver Lenders” has the meaning specified in Section 2.14(d) of
this Agreement.

“Pre-Increase Revolver Lenders” has the meaning specified in Section 2.14(d) of
this Agreement.

“Projections” means Parent’s and its Subsidiaries forecasted (a) balance sheets,
(b) profit and loss statements, and (c) cash flow statements, all prepared on a
basis consistent with Parent’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Proportionate Equity Share” means, with respect to Parent’s equity in the net
income of any Person included in Parent’s Consolidated Net Income pursuant to
clause (1) of the definition thereof, the ratio of Parent’s equity in the net
income of such Person during the applicable period to the total net income of
such Person for such period.

“Pro Rata Share” means, as of any date of determination:

(a)         with respect to a Lender’s obligation to make all or a portion of
the Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

(b)         with respect to a Lender’s obligation to participate in the Letters
of Credit, with respect to such Lender’s obligation to reimburse Issuing Bank,
and with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters





-46-

--------------------------------------------------------------------------------

 

 

related to the Letters of Credit, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders; provided, that if all of the Revolving Loans have been
repaid in full and all Revolver Commitments have been terminated, but Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be the
percentage obtained by dividing (A) the Letter of Credit Exposure of such
Lender, by (B) the Letter of Credit Exposure of all Lenders, and

(c)         with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1;  provided, that if
all of the Loans have been repaid in full and all Commitments have been
terminated, Pro Rata Share under this clause shall be the percentage obtained by
dividing (A) the Letter of Credit Exposure of such Lender, by (B) the Letter of
Credit Exposure of all Lenders.

“Protective Advances” has the meaning specified in Section 2.3(d)(i) of this
Agreement.

“Public Lender” has the meaning specified in Section 17.9(c) of this Agreement.

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Parent issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by a Loan Party or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration, and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, and which such
Deposit Account or Securities Account is the subject of a Control Agreement and
is maintained by a branch office Wells Fargo Bank, N.A. located within the
United States.

“Qualified Equity Interests” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

“Qualified Person” means a Person referred to in clauses (a) through (e) of the
definition of “Member of the McClatchy Family” or the spouse, widow or widower
for the time being and from time to time of any Person described in clause (d)
or (e) of the definition of “Member of the McClatchy Family.”

“Qualified Trust” means a trust (whether testamentary or inter vivos) any
beneficiary of which is a Qualified Person.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.

“Real Property Collateral” means (a) the Real Property identified on Schedule
R-1 to the Disclosure Letter, and (b) any Real Property hereafter acquired by
any Loan Party or one of its Subsidiaries with a fair market value in excess of
$2,000,000.  Notwithstanding the foregoing, the Real





-47-

--------------------------------------------------------------------------------

 

 

Property Collateral shall exclude the Specified Real Property for so long as
such properties are classified by Parent as “held for sale” or Parent is seeking
to sell or sell and leaseback such property.

“Receivables Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including Landlord
Reserves for books and records locations and reserves for rebates, discounts,
warranty claims, and returns) with respect to the Eligible Accounts or Eligible
Unbilled Accounts.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Reference Period” has the meaning set forth in the definition of Fixed Charge
Coverage Ratio.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a)         such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,

(b)         such refinancings, renewals, or extensions do not result in a
shortening of the final stated maturity or the average weighted maturity
(measured as of the refinancing, renewal, or extension) of the Indebtedness so
refinanced, renewed, or extended, nor are they on terms or conditions that,
taken as a whole, are or could reasonably be expected to be materially more
burdensome or restrictive as to the Persons obligated with respect to such
Indebtedness,

(c)         if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,

(d)         the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated (or would be required to become obligated)
with respect to the Indebtedness that was refinanced, renewed, or extended,

(e)         if the Indebtedness that is refinanced, renewed or extended was
unsecured, such refinancing, renewal or extension shall be unsecured, and

(f)         if the Indebtedness that is refinanced, renewed, or extended was
secured (i) such refinancing, renewal, or extension shall be secured by
substantially the same or less collateral as secured such refinanced, renewed or
extended Indebtedness on terms no less favorable to Agent or the Lender Group
and (ii) the Liens securing such refinancing, renewal or extension shall not
have a priority more senior than the Liens securing such Indebtedness that is
refinanced, renewed or extended.

“Register” has the meaning set forth in Section 13.1(h) of this Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of this
Agreement.





-48-

--------------------------------------------------------------------------------

 

 

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified in Section 2.13(b) of this
Agreement.

“Report” has the meaning specified in Section 15.16 of this Agreement.

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (ii) at any time there are two or
more Lenders (who are not Affiliates of one another or Defaulting Lenders),
 “Required Lenders” must include at least two Lenders (who are not Affiliates of
one another).

“Reserves” means, as of any date of determination, Inventory Reserves,
Receivables Reserves, Bank Product Reserves,  and those other reserves that
Agent deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that any Loan Party or its Subsidiaries are required to pay under any
Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (b) amounts
owing by any Loan Party or its Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral (other than a Permitted
Lien), which Lien or trust, in the Permitted Discretion of Agent likely would
have a priority superior to the Agent’s Liens (such as Liens or trusts in favor
of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral) with respect to the Borrowing Base or the Maximum Revolver Amount.

“Responsible Officer” means, with respect to any Person, such Person’s chief
executive officer, president, chief financial officer, vice president, general
counsel, treasurer or assistant treasurer.

“Restricted Payment” means (a) any declaration or payment of any dividend or the
making of any other payment or distribution, directly or indirectly, on account
of Equity Interests issued by Parent or any of its Subsidiaries (including any
such payment in connection with any merger or consolidation involving Parent or
any of its Subsidiaries) or to the direct or indirect holders of Equity
Interests issued by Parent or any of its Subsidiaries in their capacity as such
(other than dividends or distributions payable in Qualified Equity Interests
issued by Parent or any of its Subsidiaries), or (b) any purchase, redemption,
making of any sinking fund or similar payment, or other acquisition or
retirement for value (including in connection with any merger or consolidation
involving Parent or any of its Subsidiaries)  of any Equity Interests issued by
Parent or any of its Subsidiaries,  or (c) any making of any payment to retire,
or to obtain the surrender of, any outstanding warrants, options, or other
rights to acquire Equity Interests of Parent or any of its Subsidiaries now or
hereafter outstanding.





-49-

--------------------------------------------------------------------------------

 

 

“Restructuring Charges” has the meaning set forth in the definition of
Consolidated EBITDA.

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to this
Agreement or in the Assignment and Acceptance or Increase Joinder pursuant to
which such Revolving Lender became a Revolving Lender under this Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of this
Agreement, and as such amounts may be decreased by the amount of reductions in
the Revolver Commitments made in accordance with Section 2.4(c) hereof.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage (other than Pledged
Cash L/C Usage).

“Revolving Lender” means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

“Revolving Loans” has the meaning specified in Section 2.1(a) of this Agreement.

“Sale/Leaseback Transaction”  means any direct or indirect arrangement relating
to real property now owned or hereafter acquired by Parent or any of its
Subsidiaries whereby Parent or any of its Subsidiaries transfers such property
to a Person (other than the Parent or any of its Subsidiaries) and Parent or a
Subsidiary of Parent leases it from such Person.

“Sanctioned Entity”  means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

“Sanctioned Person”  means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

“Sanctions”  means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by:  (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other





-50-

--------------------------------------------------------------------------------

 

 

Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

“S&P” has the meaning specified in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Secured Notes” means $310,000,000 aggregate principal amount of Parent’s
9.000% Senior Secured Notes due July 15, 2026 and issued by Parent pursuant to
the Senior Secured Notes Indenture.

“Senior Secured Notes Agent”  means The Bank of New York Mellon Trust Company,
N.A., in its capacities as trustee and as notes collateral agent under the
Senior Secured Notes Indenture and the other Senior Secured Notes Documents,
together with any successor trustee or notes collateral agent appointed pursuant
to the Senior Secured Notes Documents and the Senior Secured Notes Intercreditor
Agreement.

“Senior Secured Notes Documents” means the Senior Secured Notes, the Senior
Secured Notes Indenture and all other guarantees, security documents and other
documents executed and delivered with respect to the Senior Secured Notes.

“Senior Secured Notes Intercreditor Agreement” means the ABL/Notes Intercreditor
Agreement, dated as of the Closing Date, between the Senior Secured Notes Agent
and Agent, and acknowledged by the Loan Parties.

“Senior Secured Notes Obligations” means the “Notes Obligations” as such term is
defined in the Senior Secured Notes Indenture or any equivalent term used to
describe the obligations arising thereunder and in connection therewith.

“Senior Secured Notes Indenture” means that certain Indenture, dated as of the
Closing Date, among Parent, as issuer, the Subsidiaries of Parent party thereto,
as subsidiary guarantors, and the Senior Secured Notes Agent.

“Settlement” has the meaning specified in Section 2.3(e)(i) of this Agreement.

“Settlement Date” has the meaning specified in Section 2.3(e)(i) of this
Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable





-51-

--------------------------------------------------------------------------------

 

 

laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under ASC 450 - Contingencies).

“Specified Event of Default” means any Event of Default described in any of
Sections 8.1,  8.2(a)(iii), 8.4,  or 8.5.

“Specified Real Property” means the real property and improvements owned by the
Parent or any Subsidiary at (i) 1601 McGee Street and 1701 Locust Street, Kansas
City, Missouri 64108, bearing assessor’s parcel numbers 29-240-19-11 and
29-240-36-08 and (ii) 100 Midland Avenue, Lexington, Kentucky 40508-1999 bearing
assessor’s parcel number 11252975.

“Specified Transaction” means, any Investment  (including any Permitted
Acquisition), prepayment of Indebtedness or Restricted Payment (or declaration
of any prepayment or Restricted Payment).

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.  Unless otherwise specified herein, each reference to
a Subsidiary will refer to a Subsidiary of Parent.

“Sub-facility Letter of Credit” means a Letter of Credit other than a Pledged
Cash Letter of Credit.

“Supermajority Lenders” means, at any time, Revolving Lenders having or holding
more than 66 2/3% of the aggregate Revolving Loan Exposure of all Revolving
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders, and (ii)
at any time there are two or more Revolving Lenders (who are not Affiliates of
one another), “Supermajority Lenders” must include at least two Revolving
Lenders (who are not Affiliates of one another or Defaulting Lenders).

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of this Agreement.

“Swing Loan” has the meaning specified in Section 2.3(b) of this Agreement.





-52-

--------------------------------------------------------------------------------

 

 

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Lender” has the meaning specified in Section 14.2(a) of this Agreement.

“Trademark Security Agreement” has the meaning specified in the Guaranty and
Security Agreement.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.

“Unfinanced Capital Expenditures”  means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement.

“United States” means the United States of America.

“Unused Line Fee” has the meaning specified in Section 2.10(b)(i) of this
Agreement.

“Voidable Transfer” has the meaning specified in Section 17.8 of this Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2        Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, that if
Administrative Borrower notifies Agent that Borrowers request an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies Administrative Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then Agent and Borrowers agree that they
will negotiate in good faith amendments to the provisions of this Agreement that
are directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders and Borrowers after such Accounting Change
conform as nearly as possible to their respective positions immediately before





-53-

--------------------------------------------------------------------------------

 

 

such Accounting Change took effect and, until any such amendments have been
agreed upon and agreed to by the Required Lenders, the provisions in this
Agreement shall be calculated as if no such Accounting Change had
occurred.  When used herein, the term “financial statements” shall include the
notes and schedules thereto.  Whenever the term “Parent”  is used in respect of
a financial covenant or a related definition, it shall be understood to mean the
Loan Parties and their Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise.  Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards
Board’s Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.  Notwithstanding anything to the contrary contained in this Section
or in the definition of “Capitalized Lease Obligations,” in the event of an
accounting change requiring all leases to be capitalized, only those leases
(assuming for purposes hereof that such leases were in existence on the date
hereof or entered into prior to December 31, 2018) that would constitute capital
leases in conformity with GAAP on the date hereof shall be considered capital
leases, and all calculations and deliverables under this Agreement or any other
Loan Document shall be made or delivered, as applicable, in accordance
therewith.

1.3        Code.  Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Division of the Code,
the definition of such term contained in Division 9 of the Code shall govern.

1.4        Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
and (iii) all fees or charges that have accrued hereunder or under any other
Loan Document (including the Letter of Credit Fee, the Unused Line Fee and the
Pledged Cash Letter of Credit Unused Line Fee) and are unpaid, (b) in the case
of contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (c) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization, (d) the receipt by Agent of cash collateral in order
to secure any other contingent Obligations for which a claim or demand for
payment has been made on or





-54-

--------------------------------------------------------------------------------

 

 

prior to such time or in respect of matters or circumstances known to Agent or a
Lender at such time that are reasonably expected to result in any loss, cost,
damage, or expense (including attorneys’ fees and legal expenses), such cash
collateral to be in such amount as Agent reasonably determines is appropriate to
secure such contingent Obligations, (e) the payment or repayment in full in
immediately available funds of all other outstanding Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Obligations, (ii) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (iii) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid, and (f) the termination of all of the Commitments of the
Lenders.  Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.  Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

1.5        Time References.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day.  For purposes of the computation of a period of
time from a specified date to a later specified date, unless otherwise expressly
provided, the word “from” means “from and including” and the words “to” and
“until” each means “to and including”;  provided,  that with respect to a
computation of fees or interest payable to Agent or any Lender, such period
shall in any event consist of at least one full day.

1.6        Schedules and Exhibits.  All of the schedules and exhibits attached
to this Agreement and the Disclosure Letter shall be deemed incorporated herein
by reference.

2.          LOANS AND TERMS OF PAYMENT.

2.1        Revolving Loans.

(a)         Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Revolving Lender agrees (severally, not jointly
or jointly and severally) to make revolving loans (“Revolving Loans”) to
Borrowers in an amount at any one time outstanding not to exceed the lesser of:

(i)       such Lender’s Revolver Commitment, or

(ii)      such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A)        the amount equal to (1) the Maximum Revolver Amount,  less (2) the
sum of (y) the Letter of Credit Usage (other than Pledged Cash L/C Usage) at
such time, plus (z) the principal amount of Swing Loans outstanding at such
time, and

(B)        the amount equal to (1) the Borrowing Base as of such date (based
upon the most recent Borrowing Base Certificate delivered by Borrowers to Agent,
 as adjusted for Reserves established by Agent in accordance with Section
2.1(c)),  less (2) the sum of (x) the Letter of Credit Usage (other than Pledged
Cash L/C Usage) at such time, plus  (y) the principal amount of Swing Loans
outstanding at such time.

(b)         Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.  The outstanding principal amount of the
Revolving Loans, together with interest accrued and unpaid thereon,





-55-

--------------------------------------------------------------------------------

 

 

shall constitute Obligations and shall be due and payable on the Maturity Date
or, if earlier, on the date on which they otherwise become due and payable
pursuant to the terms of this Agreement.

(c)         Anything to the contrary in this Section 2.1 notwithstanding, Agent
shall have the right (but not the obligation) at any time,  in the exercise of
its Permitted Discretion, to establish and increase or decrease Reserves and
against the Borrowing Base.  The amount of any Reserve established by Agent, and
any changes to the eligibility criteria set forth in the definitions of Eligible
Accounts, Eligible Unbilled Accounts and Eligible Inventory shall have a
reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve or change in eligibility and shall not be
duplicative of any other reserve established and currently maintained or
eligibility criteria.

2.2        [Reserved].

2.3        Borrowing Procedures and Settlements.

(a)         Procedure for Borrowing Revolving Loans.  Each Borrowing shall be
made by a written request by an Authorized Person delivered to Agent (which may
be delivered through Agent’s electronic platform or portal) and received by
Agent no later than 11:00 a.m. (i) on the Business Day that is the requested
Funding Date in the case of a request for a Swing Loan, (ii) on the Business Day
that is one Business Day prior to the requested Funding Date in the case of a
request for a Base Rate Loan, and (iii) on the Business Day that is three
Business Days prior to the requested Funding Date in the case of all other
requests, specifying (A) the amount of such Borrowing, and (B) the requested
Funding Date (which shall be a Business Day); provided, that Agent may, in its
sole discretion, elect to accept as timely requests that are received later than
11:00 a.m. on the applicable Business Day.  All Borrowing requests which are not
made on-line via Agent’s electronic platform or portal shall be subject to (and
unless Agent elects otherwise in the exercise of its sole discretion, such
Borrowings shall not be made until the completion of) Agent’s authentication
process (with results satisfactory to Agent) prior to the funding of any such
requested Revolving Loan.

(b)         Making of Swing Loans.  In the case of a Revolving Loan and so long
as any of (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed
$10,000,000, or (ii) Swing Lender, in its sole discretion, agrees to make a
Swing Loan notwithstanding the foregoing limitation, upon the request of the
Borrowers,  Swing Lender shall make a Revolving Loan (any such Revolving Loan
made by Swing Lender pursuant to this Section 2.3(b) being referred to as a
“Swing Loan” and all such Revolving Loans being referred to as “Swing Loans”)
available to Borrowers on the Funding Date applicable thereto by transferring
immediately available funds in the amount of such Borrowing to the Designated
Account.  Each Swing Loan shall be deemed to be a Revolving Loan hereunder and
shall be subject to all the terms and conditions (including Section 3)
applicable to other Revolving Loans, except that all payments (including
interest) on any Swing Loan shall be payable to Swing Lender solely for its own
account.  Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall
not make and shall not be obligated to make any Swing Loan if Swing Lender has
actual knowledge that (i) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date.  Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan.  The Swing Loans shall be secured by Agent’s Liens, constitute
Revolving Loans and Obligations, and bear interest at a per annum rate equal to
Daily One Month LIBOR plus the LIBOR Rate Margin, or at the Administrative
Borrower’s election, at the rate applicable from time to time to Revolving Loans
that are Base Rate Loans.





-56-

--------------------------------------------------------------------------------

 

 

(c)         Making of Revolving Loans.

(i)       In the event that Swing Lender is not obligated to make a Swing Loan
or the requested Borrowing is not a Swing Loan, then after receipt of a request
for a Borrowing pursuant to Section 2.3(a)(i), Agent shall notify the Lenders by
telecopy, telephone, email, or other electronic form of transmission, of the
requested Borrowing; such notification to be sent on the Business Day that is
(A) in the case of a Base Rate Loan, at least one Business Day prior to the
requested Funding Date, or (B) in the case of a LIBOR Rate Loan, prior to 11:00
a.m. at least three Business Days prior to the requested Funding Date.  If Agent
has notified the Lenders of a requested Borrowing on the Business Day that is
one Business Day prior to the Funding Date, then each Lender shall make the
amount of such Lender’s Pro Rata Share of the requested Borrowing available to
Agent in immediately available funds, to Agent’s Account, not later than 10:00
a.m. on the Business Day that is the requested Funding Date.  After Agent’s
receipt of the proceeds of such Revolving Loans from the Lenders, Agent shall
make the proceeds thereof available to Borrowers on the applicable Funding Date
by transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account; provided, that subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.

(ii)      Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount.  If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account).  If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted.  A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error.  If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement.  If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.

(d)         Protective Advances and Optional Overadvances.

(i)       Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.3(d)(iv)), at any time (A) after the
occurrence and during the





-57-

--------------------------------------------------------------------------------

 

 

continuance of a Default or an Event of Default, or (B) that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, Agent
hereby is authorized by Borrowers and the Lenders, from time to time, in Agent’s
sole discretion, to make Revolving Loans to, or for the benefit of, Borrowers,
on behalf of the Revolving Lenders, that Agent, in its Permitted Discretion,
deems necessary or desirable (1) to preserve or protect the Collateral, or any
portion thereof, or (2) to enhance the likelihood of repayment of the
Obligations (other than the Bank Product Obligations) (the Revolving Loans
described in this Section 2.3(d)(i) shall be referred to as “Protective
Advances”).

(ii)      Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Loan Parties and the Lenders hereby authorize Agent or
Swing Lender, as applicable, and either Agent or Swing Lender, as applicable,
may, but is not obligated to, knowingly and intentionally, continue to make
Revolving Loans (including Swing Loans) to Borrowers notwithstanding that an
Overadvance exists or would be created thereby, so long as (A) after giving
effect to such Revolving Loans, the outstanding Revolver Usage does not exceed
the Borrowing Base by more than 10% of the Borrowing Base, and (B) subject to
Section 2.3(d)(iv) below, after giving effect to such Revolving Loans, the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount.  In the event Agent obtains actual knowledge that the
Revolver Usage exceeds the amounts permitted by this Section 2.3(d), regardless
of the amount of, or reason for, such excess, Agent shall notify the Lenders as
soon as practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence.  In such circumstances, if any
Lender with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders.  The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.4(e).

(iii)     Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan.  Prior to
Settlement of any Extraordinary Advance, all payments with respect thereto,
including interest thereon, shall be payable to Agent solely for its own
account. Each Revolving Lender shall be obligated to settle with Agent as
provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of
such Lender’s Pro Rata Share of any Extraordinary Advance.  The Extraordinary
Advances shall be repayable on demand, secured by Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans.  The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrowers (or any other Loan Party) in
any way.

(iv)     Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary,  no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or any Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments;  provided that Agent may make
Extraordinary Advances in excess of the foregoing limitations so long as such
Extraordinary Advances that cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or a Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver





-58-

--------------------------------------------------------------------------------

 

 

Commitments are for Agent’s sole and separate account and not for the account of
any Lender.  No Lender shall have an obligation to settle with Agent for such
Extraordinary Advances that cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or a Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments as provided in Section 2.3(e) (or
Section 2.3(g), as applicable).

(e)         Settlement.  It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans.  Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans (including Swing Loans and
Extraordinary Advances) shall take place on a periodic basis in accordance with
the following provisions:

(i)       Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to any Loan Party’s  or any of their Subsidiaries’ payments
or other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”).  Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans (including Swing Loans
and Extraordinary Advances) for the period since the prior Settlement
Date.  Subject to the terms and conditions contained herein (including Section
2.3(g)):  (y) if the amount of the Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, then Agent shall, by no later
than 12:00 p.m. on the Settlement Date, transfer in immediately available funds
to a Deposit Account of such Lender (as such Lender may designate), an amount
such that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Extraordinary Advances), and (z) if the amount of the Revolving Loans
(including Swing Loans and Extraordinary Advances) made by a Lender is less than
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances).  Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders.  If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

(ii)      In determining whether a Lender’s balance of the Revolving Loans
(including Swing Loans and Extraordinary Advances) is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances) as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrowers and allocable to the Lenders hereunder, and proceeds
of Collateral.





-59-

--------------------------------------------------------------------------------

 

 

(iii)     Between Settlement Dates, Agent, to the extent Extraordinary Advances
or Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing
Loans.  Between Settlement Dates, Agent, to the extent no Extraordinary Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments or
other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to Swing Lender’s Pro Rata Share of the Revolving Loans.  If, as of
any Settlement Date, payments or other amounts of the Loan Parties or their
Subsidiaries received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Revolving Loans other than
to Swing Loans, as provided for in the previous sentence, Swing Lender shall pay
to Agent for the accounts of the Lenders, and Agent shall pay to the Lenders
(other than a Defaulting Lender if Agent has implemented the provisions of
Section 2.3(g)), to be applied to the outstanding Revolving Loans of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Revolving
Loans.  During the period between Settlement Dates, Swing Lender with respect to
Swing Loans, Agent with respect to Extraordinary Advances, and each Lender with
respect to the Revolving Loans other than Swing Loans and Extraordinary
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.

(iv)     Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f)         Notation.  Consistent with Section 13.1(h), Agent, as a
non-fiduciary agent for Borrowers, shall maintain a register showing the
principal amount and stated interest of the Revolving Loans, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.

(g)         Defaulting Lenders.

(i)       Notwithstanding the provisions of Section 2.4(b)(iii),  Agent shall
not be obligated to transfer to a Defaulting Lender any payments made by
Borrowers to Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (A) first, to Agent to the extent of any
Extraordinary Advances that were made by Agent and that were required to be, but
were not, paid by Defaulting Lender, (B) second, to Swing Lender to the extent
of any Swing Loans that were made by Swing Lender and that were required to be,
but were not, paid by the Defaulting Lender, (C)  third, to Issuing Bank, to the
extent of the portion of a Letter of Credit Disbursement that was required to
be, but was not, paid by the Defaulting Lender, (D)  fourth, to each
Non-Defaulting Lender ratably in accordance with their Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of a Revolving
Loan (or other funding obligation) was funded by such other Non-Defaulting
Lender), (E) fifth, in Agent’s sole discretion, to a  suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrowers (upon the
request of Borrowers and subject to the conditions set forth in Section 3.2) as
if such Defaulting Lender had made its portion of Revolving Loans (or other
funding obligations) hereunder, and (F)  sixth, from and after the date on which
all other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (L) of Section 2.4(b)(iii).  Subject to the foregoing,
Agent may hold and, in its discretion, re-lend to Borrowers for the





-60-

--------------------------------------------------------------------------------

 

 

account of such Defaulting Lender the amount of all such payments received and
retained by Agent for the account of such Defaulting Lender.  Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
(including the calculation of Pro Rata Share in connection therewith) and for
the purpose of calculating the fee payable under Section 2.10(b), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero; provided, that the foregoing shall not
apply to any of the matters governed by Section 14.1(a)(i) through (iii).  The
provisions of this Section 2.3(g) shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Bank, and Borrowers shall have waived, in
writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrowers).  The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to Agent, Issuing Bank, or to the
Lenders other than such Defaulting Lender.  Any failure by a Defaulting Lender
to fund amounts that it was obligated to fund hereunder shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrowers, at their option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent.  In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of its participation in the
Letters of Credit); provided, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrowers’ rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.  In the event of a
direct conflict between the priority provisions of this Section 2.3(g) and any
other provision contained in this Agreement or any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.3(g) shall control and
govern.

(ii)      If any Swing Loan or Letter of Credit is outstanding at the time that
a Lender becomes a Defaulting Lender then:

(A)        such Defaulting Lender’s Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’  Pro Rata Share of Revolver Usage plus such Defaulting
Lender’s Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied at such time;

(B)        if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above),
and (y) second, cash collateralize such Defaulting Lender’s  





-61-

--------------------------------------------------------------------------------

 

 

Letter of Credit Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above), pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to the Agent, for so
long as such Letter of Credit Exposure is outstanding; provided, that Borrowers
shall not be obligated to cash collateralize any Defaulting Lender’s Letter of
Credit Exposure if such Defaulting Lender is also Issuing Bank;

(C)        if Borrowers cash collateralize any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.3(g)(ii),
Borrowers shall not be required to pay any Letter of Credit Fees to Agent for
the account of such Defaulting Lender pursuant to Section 2.6(b) with respect to
such cash collateralized portion of such Defaulting Lender’s Letter of Credit
Exposure during the period such Letter of Credit Exposure is cash
collateralized;

(D)        to the extent the Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of
Credit Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b)
shall be adjusted in accordance with such Non-Defaulting Lenders’ Letter of
Credit Exposure;

(E)        to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to Issuing Bank until such
portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

(F)         so long as any Lender is a Defaulting Lender, the Swing Lender shall
not be required to make any Swing Loan and Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent (x)
the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii),  or (y) the Swing
Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and

(G)        Agent may release any cash collateral provided by Borrowers pursuant
to this Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such
cash collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d).  Subject to Section 17.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(h)         Independent Obligations.  All Revolving Loans (other than Swing
Loans and Extraordinary Advances) shall be made by the Lenders contemporaneously
and in accordance with their Pro Rata Shares.  It is understood that (i) no
Lender shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loan (or other extension of credit) hereunder,
nor shall any Commitment of any Lender be increased or decreased as a result of
any failure by any other Lender to perform its obligations hereunder, and (ii)
no failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.





-62-

--------------------------------------------------------------------------------

 

 

2.4        Payments; Termination of Commitments; Prepayments.

(a)         Payments by Borrowers.

(i)       Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 1:30 p.m. on the
date specified herein.  Any payment received by Agent later than 1:30 p.m. shall
be deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

(ii)      Unless Agent receives notice from Borrowers prior to the date on which
any payment is due to the Lenders that Borrowers will not make such payment in
full as and when required, Agent may assume that Borrowers have made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrowers do not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b)         Apportionment and Application.

(i)       So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent (other than fees or expenses that are for Agent’s
separate account or for the separate account of Issuing Bank) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates.

(ii)      Subject to Section 2.4(b)(v) and Section 2.4(e), all payments to be
made hereunder by Borrowers shall be remitted to Agent and all such payments,
and all proceeds of Collateral received by Agent, shall be applied, so long as
no Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

(iii)     At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A)        first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents and to
pay interest and principal on Extraordinary Advances that are held solely by
Agent pursuant to the terms of Section 2.3(d)(iv),  until paid in full,

(B)        second, to pay any fees or premiums then due to Agent under the Loan
Documents, until paid in full,

(C)        third, to pay interest due in respect of all Protective Advances,
until paid in full,





-63-

--------------------------------------------------------------------------------

 

 

(D)        fourth, to pay the principal of all Protective Advances, until paid
in full,

(E)        fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,

(F)         sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents, until paid in full,

(G)        seventh, to pay interest accrued in respect of the Swing Loans, until
paid in full,

(H)        eighth, to pay the principal of all Swing Loans, until paid in full,

(I)         ninth,  ratably, to pay interest accrued in respect of the Revolving
Loans (other than Protective Advances), until paid in full,

(J)         tenth,  ratably

i.         ratably, to pay the principal of all Revolving Loans, until paid in
full,

ii.        to Agent, to be held by Agent, for the benefit of Issuing Bank (and
for the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 102% of the Letter of
Credit Usage (other than Pledged Cash L/C Usage) (to the extent permitted by
applicable law, such cash collateral shall be applied to the reimbursement of
any Letter of Credit Disbursement in respect of any Sub-facility Letter of
Credit as and when such disbursement occurs and, if a Sub-facility Letter of
Credit expires undrawn, the cash collateral held by Agent in respect of such
Letter of Credit shall, to the extent permitted by applicable law, be reapplied
pursuant to this  Section 2.4(b)(iii), beginning with tier (A) hereof),

iii.       to Agent, to be held by Agent, for the benefit of Pledged Cash Letter
of Credit Issuing Bank, as cash collateral in an amount up to 102% of Pledged
Cash L/C Usage, such percentage taking into account the amount of any Pledged
Cash at such time (to the extent permitted by applicable law, such cash
collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement in respect of a Pledged Cash Letter of Credit as and when such
disbursement occurs and, if a Pledged Cash Letter of Credit expires undrawn, the
cash collateral held by Agent pursuant to this clause (iii) in excess of 100% of
Pledged Cash L/C Usage at such time in respect of such Letter of Credit shall to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof),

iv.       ratably,  to (y) the Bank Product Providers based upon amounts then
certified by each applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Bank Product
Provider on account of Bank Product Obligations, and (z) with any balance to be
paid to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral





-64-

--------------------------------------------------------------------------------

 

 

held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof,

(K)        eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders, (including being paid, ratably, to the Bank Product
Providers on account of all amounts then due and payable in respect of Bank
Product Obligations, with any balance to be paid to Agent, to be held by Agent,
for the ratable benefit of the Bank Product Providers, as cash collateral (which
cash collateral may be released by Agent to the applicable Bank Product Provider
and applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof);

(L)        twelfth, ratably to pay any Obligations owed to Defaulting Lenders;
and

(M)       thirteenth, to Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

(iv)     Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(v)      In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(vi)     For purposes of Section 2.4(b)(iii),  “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other.  In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.

(c)         Termination and Reduction of Commitments.  The Revolver Commitments
shall terminate on the Maturity Date or earlier termination thereof pursuant to
the terms of this Agreement.  The Pledged Cash Letter of Credit Commitment shall
terminate on the Maturity Date or earlier termination thereof pursuant to the
terms of this Agreement.  Borrowers may reduce the Revolver Commitments, without
premium or penalty, to an amount not less than the sum of (A) the Revolver Usage
as of such date, plus (B) the principal amount of all Revolving Loans not yet
made as to which a request has been given by Borrowers under Section 2.3(a),
 plus (C) the amount of all Letters of Credit (other than any Pledged Cash
Letter of Credit) not yet issued as to which a request has been given by
Borrowers pursuant to Section 2.11(a);  provided that the aggregate of all such
reductions shall not be





-65-

--------------------------------------------------------------------------------

 

 

more than $32,500,000.  Subject to the proviso in the immediately preceding
sentence, each such reduction shall be in an amount which is not less than
$5,000,000 and shall be made by providing not less than five Business Days prior
written notice to Agent, and shall be irrevocable.  The Revolver Commitments,
once reduced, may not be increased, except pursuant to Section 2.14.  Each such
reduction of the Revolver Commitments shall reduce the Revolver Commitments of
each Lender proportionately in accordance with its ratable share thereof.  In
connection with any reduction in the Revolver Commitments prior to the Maturity
Date, if any Loan Party or any of its Subsidiaries owns any Margin Stock,
Borrowers shall deliver to Agent an updated Form U-1 (with sufficient additional
originals thereof for each Lender), duly executed and delivered by the
Borrowers, together with such other documentation as Agent shall reasonably
request, in order to enable Agent and the Lenders to comply with any of the
requirements under Regulations T, U or X of the Federal Reserve Board.

(d)         Optional Prepayments.  Borrowers may prepay the principal of any
Revolving Loan at any time in whole or in part, without premium or penalty.

(e)         Mandatory Prepayments.  If, at any time, (A) the Revolver Usage on
such date exceeds (B) the lesser of (x) the Borrowing Base reflected in the
Borrowing Base Certificate most recently delivered by Borrowers to Agent, or (y)
the Maximum Revolver Amount, in all cases as adjusted for Reserves established
by Agent in accordance with Section 2.1(c),  then Borrowers shall immediately
prepay the Obligations in accordance with Section 2.4(f) in an aggregate amount
equal to the amount of such excess.

(f)         Application of Payments.  Each prepayment pursuant to Section 2.4(e)
shall, (1) so long as no Application Event shall have occurred and be
continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans until paid in full, and second, to cash collateralize the
Letters of Credit in an amount equal to 102% of the then outstanding Letter of
Credit Usage (other than Pledged Cash L/C Usage), and (2) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in Section 2.4(b)(iii).

2.5        Promise to Pay; Promissory Notes.

(a)         Borrowers agree to pay the Lender Group Expenses on the earlier of
(i) the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred, or (ii) the date on which demand therefor
(together with backup documentation or explanation supporting such request) is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)).  Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this
Agreement.  Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.

(b)         Any Lender may request that any portion of its Commitments or the
Loans made by it be evidenced by one or more promissory notes.  In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to the order of such Lender in a form furnished by Agent and
reasonably satisfactory to Borrowers.  Thereafter, the portion of the
Commitments and Loans evidenced by such promissory notes and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the order of the payee named therein.





-66-

--------------------------------------------------------------------------------

 

 

2.6        Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.

(a)         Interest Rates.  Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest as follows:

(i)       if the relevant Obligation is (A) a LIBOR Rate Loan, at a per annum
rate equal to the LIBOR Rate plus the LIBOR Rate Margin or (B) a Swing Loan that
bears interest at a rate determined by reference to Daily One Month LIBOR, at a
per annum rate equal to Daily One Month LIBOR plus the LIBOR Rate Margin, and

(ii)      otherwise, at a per annum rate equal to the Base Rate plus the Base
Rate Margin.

(b)         Letter of Credit Fee.  Borrowers shall pay Agent (for the (x)
ratable benefit of the Revolving Lenders in the case of the following clause (i)
and (y) benefit of the Pledged Cash Letter of Credit Issuing Bank in the case of
the following clause (ii)) a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k))  that shall accrue (i)
at a per annum rate equal to (A) for the period beginning with and including the
Closing Date through and including the Letter of Credit Cutoff Date, 1.25% and
(B) at all other times, 1.75%, in each case, times the average amount of the
Letter of Credit Usage (other than Pledged Cash L/C Usage) during the
immediately preceding month (or portion thereof) and (ii) at a per annum rate
equal to 0.75% times the average amount of the Pledged Cash L/C Usage during the
immediately preceding month (or portion thereof).

(c)         Default Rate.  (i) Automatically upon the occurrence and during the
continuation of a Specified Event of Default and (ii) upon the occurrence and
during the continuation of any other Event of Default (other than a Specified
Event of Default), at the direction of Agent or the Required Lenders, and upon
written notice by Agent to Borrowers of such direction (provided, that such
notice shall not be required for any Event of Default under Section 8.1), (A)
all Loans and all Obligations (except for undrawn Letters of Credit) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest at a per annum rate equal to two percentage points above the per annum
rate otherwise applicable thereunder, and (B) the Letter of Credit Fee described
in clause(b)(i) of this Section 2.6 shall be increased to two percentage points
above the per annum rate otherwise applicable hereunder.

(d)         Payment.  Except to the extent provided to the contrary in Section
2.10,  Section 2.11(k) or Section 2.12(a), (i) all interest and all other fees
payable hereunder or under any of the other Loan Documents (other than Letter of
Credit Fees) shall be due and payable, in arrears, on the first day of each
month;  (ii) all Letter of Credit Fees payable hereunder, and all fronting fees
and all commissions, other fees, charges and expenses provided for in Section
2.11(k)  shall be due and payable, in arrears, on the first Business Day of each
month, and  (iii) all costs and expenses payable hereunder or under any of the
other Loan Documents, and all other Lender Group Expenses shall be due and
payable on (x)  with respect to Lender Group Expenses outstanding as of the
Closing Date, the Closing Date, and (y) otherwise, the earlier of (A) the first
day of the month following the date on which the applicable costs, expenses, or
Lender Group Expenses were first incurred, or (B) the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of the following sentence shall be deemed to constitute a demand
for payment thereof for the purposes of this subclause (y)).  Borrowers hereby
authorize Agent, from time to time without prior notice to Borrowers, to charge
to the Loan Account (A) on the first day of each month, all interest accrued
during the prior month on the Revolving Loans hereunder, (B) on the first
Business Day of each month, all Letter of Credit Fees accrued or





-67-

--------------------------------------------------------------------------------

 

 

chargeable hereunder during the prior month, (C) as and when incurred or
accrued, all fees and costs provided for in Section 2.10(a) or (c), (D) on the
first day of each month, the Unused Line Fee and the Pledged Cash Letter of
Credit Unused Line Fee accrued during the prior month pursuant to Section
2.10(b), (E) as and when incurred or accrued, all non-out-of-pocket audit,
appraisal, valuation, or other charges or fees payable hereunder pursuant to
Section 2.10(c), (F) if Borrowers do not pay any such Lender Group Expenses
within two Business Days of the date of Borrowers’ receipt of written notice
thereof, all out-of-pocket audit, appraisal, valuation, or other charges or fees
payable hereunder pursuant to Section 2.10(c), (G) as and when due and payable,
all other fees payable hereunder or under any of the other Loan Documents, (H)
with respect to other Lender Group Expenses, on the Closing Date and thereafter
if Borrowers do not pay such other Lender Group Expenses within two Business
Days of the date of Borrowers’ receipt of written notice thereof, and (I) as and
when due and payable all other payment obligations payable under any Loan
Document or any Bank Product Agreement (including any amounts due and payable to
the Bank Product Providers in respect of Bank Products); provided, that if such
amounts are not paid and, instead, are charged to the Loan Account, they shall
be charged thereto as of the day on which the item was first due and payable or
incurred or accrued without regard to the applicable delay and such amounts
shall accrue interest from such original date; provided further, that the
applicable delays set forth in the foregoing clauses (F) and (H) shall not be
applicable (and Agent shall be entitled to immediately charge to the Loan
Account) at any time that an Event of Default has occurred and is
continuing.  All amounts (including interest, fees, costs, expenses, Lender
Group Expenses, or other amounts payable hereunder or under any other Loan
Document or under any Bank Product Agreement) charged to the Loan Account shall
thereupon constitute Revolving Loans hereunder, shall constitute Obligations
hereunder, and shall initially accrue interest at the rate then applicable to
Revolving Loans that are Base Rate Loans (unless and until converted into LIBOR
Rate Loans in accordance with the terms of this Agreement).

(e)         Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year (other than Base Rate
Loans which shall be calculated on the basis of 365 or 366 day year, as
applicable, and actual days elapsed), in each case, for the actual number of
days elapsed in the period during which the interest or fees accrue.  In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate. 
In the event Daily One Month LIBOR is changed from time to time hereafter, the
rates of interest hereunder based upon Daily One Month LIBOR automatically and
immediately shall be increased or decreased by an amount equal to such change in
Daily One Month LIBOR.

(f)         Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7        Crediting Payments.  The receipt of any payment item by Agent shall
not be required to be considered a payment on account unless such payment item
is a wire transfer of immediately available funds made to Agent’s Account or
unless and until such payment item is honored when presented for
payment.  Should any payment item not be honored when presented for payment,
then Borrowers shall be deemed not to have made such payment.  Anything to the
contrary contained herein notwithstanding, any





-68-

--------------------------------------------------------------------------------

 

 

payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 1:30 p.m.  If any payment item is
received into Agent’s Account on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.8        Designated Account.  Agent is authorized to make the Revolving Loans
and Issuing Bank is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d).  Borrowers agree to establish and maintain the Designated
Account with the Designated Account Bank for the purpose of receiving the
proceeds of the Revolving Loans requested by Borrowers and made by Agent or the
Lenders hereunder.  Unless otherwise agreed by Agent and Borrowers, any
Revolving Loan or Swing Loan requested by Borrowers and made by Agent or the
Lenders hereunder shall be made to the Designated Account.

2.9        Maintenance of Loan Account; Statements of Obligations.  Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers’ account, the Letters of Credit issued or
arranged by Issuing Bank for Borrowers’ account, and, subject to the delays set
forth in clauses (F) and (H) of Section 2.6(d) (if applicable), with all other
payment Obligations hereunder or under the other Loan Documents, including,
accrued interest, fees and expenses, and Lender Group Expenses.  In accordance
with Section 2.7, the Loan Account will be credited with all payments received
by Agent from Borrowers or for Borrowers’ account.  Agent shall make available
to Borrowers monthly statements regarding the Loan Account, including the
principal amount of the Revolving Loans, interest accrued hereunder, fees
accrued or charged hereunder or under the other Loan Documents, and a summary
itemization of all charges and expenses constituting Lender Group Expenses
accrued hereunder or under the other Loan Documents, and each such statement,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after Agent first makes such a statement available to Borrowers,
 Borrowers shall deliver to Agent written objection thereto describing the error
or errors contained in such statement.

2.10      Fees.

(a)         Agent Fees.  Borrowers shall pay to Agent, for the account of Agent,
as and when due and payable under the terms of the Fee Letter, the fees set
forth in the Fee Letter.

(b)         Unused Line Fee and Pledged Cash Letter of Credit Unused Line Fee.

(i)       Borrowers shall pay to Agent, for the ratable account of the Revolving
Lenders, an unused line fee (the “Unused Line Fee”) in an amount equal to the
Applicable Unused Line Fee Percentage per annum times the result of (A) the
aggregate amount of the Revolver Commitments, less (B) the Average Revolver
Usage during the immediately preceding month (or portion thereof), which Unused
Line Fee shall be due and payable, in arrears, on the first day of each month
from and after the Closing Date up to the first day of the month, prior to the
date on which the Obligations are paid in full and on the date on which the
Obligations are paid in full.

(ii)      Borrowers shall pay to Agent, for the account of the Pledged Cash
Letter of Credit Issuing Bank, an unused line fee (the “Pledged Cash Letter of
Credit Unused Line Fee”) in an amount equal to the Applicable Pledged Cash
Letter of Credit Unused Line Fee Percentage per annum times the result of (A)
the amount of the Pledged Cash Letter of Credit Commitment, less (B) the Average
Pledged Cash L/C Usage during the immediately preceding month (or portion
thereof), which Pledged





-69-

--------------------------------------------------------------------------------

 

 

Cash Letter of Credit Unused Line Fee shall be due and payable, in arrears, on
the first day of each month from and after the Closing Date up to the first day
of the month, prior to the date on which the Obligations are paid in full and on
the date on which the Obligations are paid in full.

(c)         Field Examination and Other Fees.  Subject to any applicable
limitations contained in Section 5.7(c),  Borrowers shall pay or reimburse to
Agent, field examination, appraisal, collateral reporting and valuation fees and
charges, as and when incurred or chargeable, as follows:  (i) a fee of $1,000
per day, per examiner, plus reasonable out-of-pocket expenses for each field
examination of any Loan Party or its Subsidiaries performed by or on behalf of
Agent, (ii) if implemented, a fee of $1,000 per day, per person, plus reasonable
out-of-pocket expenses (including travel, meals, and lodging) for the
establishment of a system of electronic collateral reporting, and (iii) the
reasonable fees, charges or expenses paid or incurred by Agent (but, in any
event, no less than a charge of $1,000 per day, per Person, plus reasonable
out-of-pocket expenses) if it elects to employ the services of one or more third
Persons to perform field examinations, to appraise the Collateral, or any
portion thereof, or to assess any Loan Party’s or its Subsidiaries’ business
valuation.

2.11      Letters of Credit.

(a)         Subject to the terms and conditions of this Agreement, upon the
request of Borrowers made in accordance herewith, and prior to the Maturity
Date, Issuing Bank agrees to issue a requested standby Letter of Credit or a
sight commercial Letter of Credit for the account of Borrowers.  By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrowers shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit.  Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be (i)
irrevocable and made in writing by an Authorized Person, (ii) delivered to Agent
and Issuing Bank via telefacsimile or other electronic method of transmission
reasonably acceptable to Agent and Issuing Bank and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension, and (iii) subject
to Issuing Bank’s authentication procedures with results satisfactory to Issuing
Bank.  Each such request shall be in form and substance reasonably satisfactory
to Agent and Issuing Bank and (i) shall specify (A) the amount of such Letter of
Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit, (D)
the name and address of the beneficiary of the Letter of Credit, (E) if such
Letter of Credit in full is designated by Borrowers as a “Pledged Cash Letter of
Credit”, and (F) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as Agent or Issuing Bank may request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that Issuing Bank generally requests for Letters of Credit
in similar circumstances.  Issuing Bank’s records of the content of any such
request will be conclusive.  Anything contained herein to the contrary
notwithstanding, Issuing Bank may, but shall not be obligated to, issue a Letter
of Credit that supports the obligations of a Loan Party or one of its
Subsidiaries in respect of (x) a lease of real property, or (y) an employment
contract.

(b)         Issuing Bank shall have no obligation to issue a Letter of Credit if
any of the following would result after giving effect to the requested issuance:

(i)       with respect to the issuance of a Sub-facility Letter of Credit,  the
Letter of Credit Usage (other than Pledged Cash L/C Usage) would exceed the
Letter of Credit Sublimit, or

(ii)      with respect to the issuance of a Pledged Cash Letter of Credit, the
Pledged Cash L/C Usage would exceed the balance of the Pledged Cash,





-70-

--------------------------------------------------------------------------------

 

 

(iii)     with respect to the issuance of a Sub-facility Letter of Credit,  the
Letter of Credit Usage (other than Pledged Cash L/C Usage) would exceed the
Maximum Revolver Amount less the outstanding amount of Revolving Loans
(including Swing Loans), or

(iv)     with respect to the issuance of a Sub-facility Letter of Credit,  the
Letter of Credit Usage (other than Pledged Cash L/C Usage) would exceed the
Borrowing Base at such time less the outstanding principal balance of the
Revolving Loans (inclusive of Swing Loans) at such time.

(c)         In the event there is a Defaulting Lender as of the date of any
request for the issuance of a Letter of Credit, Issuing Bank shall not be
required to issue or arrange for such Letter of Credit to the extent (i) the
Defaulting Lender’s Letter of Credit Exposure with respect to such Letter of
Credit may not be reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing
Bank has not otherwise entered into arrangements reasonably satisfactory to it
and Borrowers to eliminate Issuing Bank’s risk with respect to the participation
in such Letter of Credit of the Defaulting Lender, which arrangements may
include Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii).  Additionally, Issuing Bank
shall have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Bank from issuing such Letter of
Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will not or may
not be in United States Dollars.

(d)         Any Issuing Bank (other than Wells Fargo or any of its Affiliates)
shall notify Agent in writing no later than the Business Day prior to the
Business Day on which such Issuing Bank issues any Letter of Credit.  In
addition, each Issuing Bank (other than Wells Fargo or any of its Affiliates)
shall, on the first Business Day of each week, submit to Agent a report
detailing the daily undrawn amount of each Letter of Credit issued by such
Issuing Bank during the prior calendar week.  Each Letter of Credit shall be in
form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Bank makes a payment under a Letter of Credit, Borrowers shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment in respect of a Sub-facility Letter of Credit, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be a Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3) and, initially, shall bear interest
at the rate then applicable to Revolving Loans that are Base Rate Loans.  If a
Letter of Credit Disbursement in respect of a Sub-facility Letter of Credit is
deemed to be a Revolving Loan hereunder, Borrowers’ obligation to pay the amount
of such Letter of Credit Disbursement to Issuing Bank shall be automatically
converted into an obligation to pay the resulting Revolving Loan.  Promptly
following receipt by Agent of any payment from Borrowers pursuant to this
paragraph, Agent shall distribute such payment to Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to Section 2.11(e) to
reimburse Issuing Bank, then to such Revolving Lenders and Issuing Bank as their
interests may appear.

(e)         Promptly following receipt of a notice of a Letter of Credit
Disbursement in respect of a Sub-facility Letter of Credit pursuant to
Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata Share of any
Revolving Loan deemed made pursuant to Section 2.11(d) on the same terms and
conditions as if Borrowers had requested the amount thereof as a Revolving Loan
and Agent shall promptly pay to Issuing Bank the amounts so received by it from
the Revolving Lenders.  By the





-71-

--------------------------------------------------------------------------------

 

 

issuance of a Sub-facility Letter of Credit (or an amendment, renewal, or
extension of any such Letter of Credit) and without any further action on the
part of Issuing Bank or the Revolving Lenders, Issuing Bank shall be deemed to
have granted to each Revolving Lender, and each Revolving Lender shall be deemed
to have purchased, a participation in each such Sub-facility Letter of Credit
issued by Issuing Bank, in an amount equal to its Pro Rata Share of such
Sub-facility Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Sub-facility Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata
Share of each Letter of Credit Disbursement in respect of a Sub-facility Letter
of Credit made by Issuing Bank and not reimbursed by Borrowers on the date due
as provided in Section 2.11(d), or of any reimbursement payment that is required
to be refunded (or that Agent or Issuing Bank elects, based upon the advice of
counsel, to refund) to Borrowers for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to deliver to Agent, for the account
of Issuing Bank, an amount equal to its respective Pro Rata Share of each Letter
of Credit Disbursement in respect of a Sub-facility Letter of Credit pursuant to
this Section 2.11(e) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in Section
3.  If any such Revolving Lender fails to make available to Agent the amount of
such Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement in
respect of a Sub-facility Letter of Credit as provided in this Section, such
Revolving Lender shall be deemed to be a Defaulting Lender and Agent (for the
account of Issuing Bank) shall be entitled to recover such amount on demand from
such Revolving Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.

(f)         Each Borrower agrees to indemnify, defend and hold harmless each
member of the Lender Group (including Issuing Bank and its branches, Affiliates,
and correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”)  (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

(i)       any Letter of Credit or any pre-advice of its issuance;

(ii)      any transfer, sale, delivery, surrender or endorsement (or lack
thereof) of any Drawing Document at any time(s) held by any such Letter of
Credit Related Person in connection with any Letter of Credit;

(iii)     any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

(iv)     any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v)      any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit,  or any
error, omission, interruption or delay in





-72-

--------------------------------------------------------------------------------

 

 

such instruction or request, whether transmitted by mail, courier, electronic
transmission, SWIFT, or any other telecommunication including communications
through a correspondent;

(vi)     an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

(viii)   the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;

(ix)     any prohibition on payment or delay in payment of any amount payable by
Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;

(x)      Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation;

(xi)     any foreign language translation provided to Issuing Bank in connection
with any Letter of Credit;

(xii)    any foreign law or usage as it relates to Issuing Bank’s issuance of a
Letter of Credit in support of a foreign guaranty including the expiration of
such guaranty after the related Letter of Credit expiration date and any
resulting drawing paid by Issuing Bank in connection therewith; or

(xiii)   the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity.  Borrowers
hereby agree to pay the Letter of Credit Related Person claiming indemnity on
demand from time to time all amounts owing under this Section 2.11(f).  If and
to the extent that the obligations of Borrowers under this Section 2.11(f) are
unenforceable for any reason, Borrowers agree to make the maximum contribution
to the Letter of Credit Indemnified Costs permissible under applicable
law.  This indemnification provision shall survive termination of this Agreement
and all Letters of Credit.

(g)         The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit, or
(iii) retaining Drawing Documents presented under a Letter of Credit. 
Borrowers’ aggregate remedies against Issuing Bank and any Letter of Credit
Related Person for wrongfully honoring a presentation under any Letter of Credit
or wrongfully retaining honored Drawing Documents shall in no event exceed the
aggregate amount paid by





-73-

--------------------------------------------------------------------------------

 

 

Borrowers to Issuing Bank in respect of the honored presentation in connection
with such Letter of Credit under Section 2.11(d),  plus interest at the rate
then applicable to Base Rate Loans hereunder.  Borrowers shall take action to
avoid and mitigate the amount of any damages claimed against Issuing Bank or any
other Letter of Credit Related Person, including by enforcing its rights against
the beneficiaries of the Letters of Credit.  Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of, and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing Issuing Bank to effect a cure.

(h)         Borrowers are responsible for the final text of the Letter of Credit
as issued by Issuing Bank, irrespective of any assistance Issuing Bank may
provide such as drafting or recommending text or by Issuing Bank’s use or
refusal to use text submitted by Borrowers.  Borrowers understand that the final
form of any Letter of Credit may be subject to such revisions and changes as are
deemed necessary or appropriate by Issuing Bank, and Borrowers hereby consent to
such revisions and changes not materially different from the application
executed in connection therewith. Borrowers are solely responsible for the
suitability of the Letter of Credit for Borrowers’ purposes.  If Borrowers
request Issuing Bank to issue a Letter of Credit for an affiliated or
unaffiliated third party (an “Account Party”), (i) such Account Party shall have
no rights against Issuing Bank; (ii) Borrowers shall be responsible for the
application and obligations under this Agreement; and (iii) communications
(including notices) related to the respective Letter of Credit shall be among
Issuing Bank and Borrowers.  Borrowers will examine the copy of the Letter of
Credit and any other documents sent by Issuing Bank in connection therewith and
shall promptly notify Issuing Bank (not later than three (3) Business Days
following Borrowers’ receipt of documents from Issuing Bank) of any
non-compliance with Borrowers’ instructions and of any discrepancy in any
document under any presentment or other irregularity.  Borrowers understand and
agree that Issuing Bank is not required to extend the expiration date of any
Letter of Credit for any reason. With respect to any Letter of Credit containing
an “automatic amendment” to extend the expiration date of such Letter of Credit,
Issuing Bank, in its sole and absolute discretion, may give notice of nonrenewal
of such Letter of Credit and, if Borrowers do not at any time want the then
current expiration date of such Letter of Credit to be extended, Borrowers will
so notify Agent and Issuing Bank at least 30 calendar days before Issuing Bank
is required to notify the beneficiary of such Letter of Credit or any advising
bank of such non-extension pursuant to the terms of such Letter of Credit.

(i)          Borrowers’ reimbursement and payment obligations under this Section
2.11 are absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement, or any Loan Document, or any term
or provision therein or herein;

(ii)   payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii)  Issuing Bank or any of its branches or Affiliates being the beneficiary
of any Letter of Credit;





-74-

--------------------------------------------------------------------------------

 

 

(iv)  Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

(v)    the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, Issuing Bank or any other
Person;

(vi)  Issuing Bank or any correspondent honoring a drawing upon receipt of an
electronic presentation under a Letter of Credit requiring the same, regardless
of whether the original Drawing Documents arrive at Issuing Bank’s counters or
are different from the electronic presentation;

(vii) any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

(viii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, that subject to Section 2.11(g) above, the foregoing shall not release
Issuing Bank from such liability to Borrowers as may be finally determined in a
final, non-appealable judgment of a court of competent jurisdiction against
Issuing  Bank following reimbursement or payment of the obligations and
liabilities, including reimbursement and other payment obligations, of Borrowers
to Issuing Bank arising under, or in connection with, this Section 2.11 or any
Letter of Credit.

(j)          Without limiting any other provision of this Agreement, Issuing
Bank and each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

(i)       honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii)      honor of a presentation of any Drawing Document that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii)     acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;

(iv)     the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);





-75-

--------------------------------------------------------------------------------

 

 

 

(v)      acting upon any instruction or request relative to a Letter of Credit
or requested Letter of Credit that Issuing Bank in good faith believes to have
been given by a Person authorized to give such instruction or request;

(vi)     any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;

(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii)   assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix)     payment to any presenting bank (designated or permitted by the terms of
the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

(x)      acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;

(xi)     honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;

(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii)   honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k)         Borrowers shall pay immediately upon demand to Agent for the account
of Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this Section
2.11(k)):  (i) a fronting fee which shall be imposed by Issuing Bank equal to
0.125%  per annum times the average amount of the Letter of Credit Usage during
the immediately preceding month,  plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
documented expenses incurred by, Issuing Bank, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit,
at the time of issuance of any Letter of Credit and upon the occurrence of any
other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, renewals or cancellations).

(l)          If by reason of (x) any Change in Law, or (y) compliance by Issuing
Bank or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):





-76-

--------------------------------------------------------------------------------

 

 

 

(i)       any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or

(ii)      there shall be imposed on Issuing Bank or any other member of the
Lender Group any other condition regarding any Letter of Credit, Loans, or
obligations to make Loans hereunder (other than Taxes, which shall be governed
by Section 16),

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

(m)        Each standby Letter of Credit shall expire not later than the date
that is 12 months after the date of the issuance of such Letter of Credit;
provided,  that any standby Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration; provided further,  that with respect to any Letter of Credit which
extends beyond the Maturity Date, Letter of Credit Collateralization shall be
provided therefor on or before the date that is five Business Days prior to the
Maturity Date.  Each commercial Letter of Credit shall expire on the earlier of
(i) 120 days after the date of the issuance of such commercial Letter of Credit
and (ii) five Business Days prior to the Maturity Date.

(n)         If (i) any Event of Default shall occur and be continuing, or (ii)
Availability shall at any time be less than zero, then on the Business Day
following the date when Administrative Borrower receives notice from Agent or
the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(n) upon such demand, Borrowers
shall provide Letter of Credit Collateralization with respect to the then
existing Letter of Credit Usage.  If Borrowers fail to provide Letter of Credit
Collateralization as required by this Section 2.11(n), the Revolving Lenders may
(and, upon direction of Agent, shall) advance, as Revolving Loans the amount of
the cash collateral required pursuant to the Letter of Credit Collateralization
provision so that the then existing Letter of Credit Usage (other than Pledged
Cash L/C Usage) is cash collateralized in accordance with the Letter of Credit
Collateralization provision (whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 3 are satisfied).

(o)         Unless otherwise expressly agreed by Issuing Bank and Borrowers when
a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.





-77-

--------------------------------------------------------------------------------

 

 

(p)         Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank’s conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.

(q)         In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

(r)         The provisions of this Section 2.11 shall survive the termination of
this Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.

(s)         At Borrowers’ costs and expense, Borrowers shall execute and deliver
to Issuing Bank such additional certificates, instruments and/or documents and
take such additional action as may be reasonably requested by Issuing Bank to
enable Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks’
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document.  Each Borrower irrevocably
appoints  Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents.  The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business.  This appointment is coupled with an interest.

(t)          Each Borrower hereby pledges to Agent, and grants to Agent (for the
benefit of the Pledged Cash Letter of Credit Issuing Bank) a security interest
in, and express right of setoff against, all of the right, title and interest of
each Borrower in, to and under the following property, whether now owned or
existing or hereafter from time to time acquired or coming into existence
(collectively, the “Pledged L/C Collateral”): (i) the Pledged L/C Account, all
funds held therein or credited thereto, all rights to renew or withdraw the
same, and all certificates and instruments, if any, from time to time
representing or evidencing the Pledged L/C Account; (ii) any interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange  for any or all
of the then existing Pledged L/C Collateral; and (iii) all proceeds of any and
all of the Pledged L/C Collateral.  The Pledged L/C Collateral shall be held by
Agent, on behalf of the Pledged Cash Letter of Credit Issuing Bank, as
collateral for the payment and performance of the obligations of the Borrowers
under the Pledged Cash Letters of Credit (including any related applications).

2.12      LIBOR Option.

(a)         Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option,
subject to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or
a portion of the Revolving Loans be charged (whether at the time when made
(unless otherwise provided herein), upon conversion from a Base Rate Loan to a
LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan)
at a rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate Loans
shall be payable on the earliest of (i) the last day of the Interest Period
applicable thereto; provided, that subject to the following clauses (ii) and
(iii), in the case of any Interest Period greater than three months in duration,
interest shall be payable at three month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period), (ii)
the date on which all or any portion of the Obligations are accelerated pursuant
to the terms





-78-

--------------------------------------------------------------------------------

 

 

hereof, or (iii) the date on which this Agreement is terminated pursuant to the
terms hereof.  On the last day of each applicable Interest Period, unless
Borrowers have properly exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loan automatically shall convert to
the rate of interest then applicable to Base Rate Loans of the same type
hereunder.  At any time that an Event of Default has occurred and is continuing,
 at the written election of Agent or Required Lenders, Borrowers no longer shall
have the option to request that Revolving Loans bear interest at a rate based
upon the LIBOR Rate.

(b)         LIBOR Election.

(i)       Borrowers may, at any time and from time to time, so long as Borrowers
have not received a notice from Agent (which notice Agent may elect to give or
not give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrowers), after
the occurrence and during the continuance of an Event of Default, to terminate
the right of Borrowers to exercise the LIBOR Option during the continuance of
such Event of Default, elect to exercise the LIBOR Option by notifying Agent
prior to 11:00 a.m. at least three Business Days prior to the commencement of
the proposed Interest Period (the “LIBOR Deadline”).  Notice of Borrowers’
election of the LIBOR Option for a permitted portion of the Revolving Loans and
an Interest Period pursuant to this Section shall be made by delivery to Agent
of a LIBOR Notice received by Agent before the LIBOR Deadline.  Promptly upon
its receipt of each such LIBOR Notice, Agent shall provide a copy thereof to
each of the affected Lenders.

(ii)      Each LIBOR Notice shall be irrevocable and binding on Borrowers.  In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment or required
assignment of any principal of any LIBOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”).  A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error.  Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such
certificate.  If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its sole discretion at the request of Borrowers, hold the amount of such payment
as cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.

(iii)     Unless Agent, in its sole discretion, agrees otherwise, Borrowers
shall have not more than five LIBOR Rate Loans in effect at any given
time.  Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate
Loans of at least $500,000.

(c)         Conversion; Prepayment.  Borrowers may convert LIBOR Rate Loans to
Base Rate Loans or prepay LIBOR Rate Loans at any time; provided, that in the
event that LIBOR Rate Loans are converted or prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant





-79-

--------------------------------------------------------------------------------

 

 

to the terms hereof, each Borrower shall indemnify, defend, and hold Agent and
the Lenders and their Participants harmless against any and all Funding Losses
in accordance with Section 2.12 (b)(ii).

(d)         Special Provisions Applicable to LIBOR Rate.

(i)       The LIBOR Rate may be adjusted by Agent with respect to any Lender on
a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs (other than Taxes which shall be governed by Section 16), in each case,
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including any Change in Law and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate.  In any such event, the affected Lender shall
promptly give Borrowers and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Borrowers may, by notice to such
affected Lender (A) require such Lender to furnish to Borrowers a statement
setting forth in reasonable detail the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (B) notwithstanding
anything to the contrary herein, repay the LIBOR Rate Loans of such Lender with
respect to which such adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).

(ii)      In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give prompt notice of
such changed circumstances to Agent and Borrowers and Agent promptly shall
transmit the notice to each other Lender and (y) in the case of any LIBOR Rate
Loans of such Lender that are outstanding, the date specified in such Lender’s
notice shall be deemed to be the last day of the Interest Period of such LIBOR
Rate Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter
shall accrue interest at the rate then applicable to Base Rate Loans, and (z)
Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

(e)         Special Provisions Applicable to Daily One Month LIBOR.

(i)       Daily One Month LIBOR may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs (other than Taxes which shall be governed by Section 16), in
each case, due to changes in applicable law, including any Change in Law and
changes in the reserve requirements imposed by the Board of Governors, which
additional or increased costs would increase the cost of funding or maintaining
loans bearing interest at Daily One Month LIBOR.  In any such event, the
affected Lender shall promptly give Borrowers and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrowers may, by notice to such affected Lender (A) require such Lender to
furnish to Borrowers a statement setting forth in reasonable detail the basis
for adjusting such Daily One Month LIBOR and the method for determining the
amount of such adjustment, or (B) notwithstanding anything to the contrary
herein, repay the Swing Loans with interest based on Daily One Month LIBOR of
such Lender with respect to which such adjustment is made.

(ii)      In the event that (A) any change in market conditions or any Change in
Law shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
Swing Loans with interest based on Daily One Month LIBOR or to continue such
funding or maintaining, or to determine or charge interest rates based on Daily





-80-

--------------------------------------------------------------------------------

 

 

One Month LIBOR, or (B)  such Lender determines that the interest rate hereunder
based on Daily One Month LIBOR will not adequately and fairly reflect the cost
to such Lender of maintaining or funding any Swing Loans based upon Daily One
Month LIBOR, then (x) such Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Lender, (y) such Swing Loans shall thereafter bear interest
at a per annum rate equal to the Base Rate plus the Base Rate Margin, and (z)
interest based on Daily One Month LIBOR shall not be available until such Lender
determines that it is again available.  At any time that an Event of Default has
occurred and is continuing, at the written election of Agent or Required
Lenders, Borrowers no longer shall have the option to request that Swing Loans
bear interest at a rate based upon Daily One Month LIBOR.

(f)         No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate or Daily One Month LIBOR.

2.13      Capital Requirements.

(a)         If, after the date hereof, Issuing Bank or any Lender determines
that (i) any Change in Law regarding capital, liquidity or reserve requirements
for banks or bank holding companies, or (ii) compliance by Issuing Bank or such
Lender, or their respective parent bank holding companies, with any guideline,
request or directive of any Governmental Authority regarding capital adequacy or
liquidity requirements (whether or not having the force of law), has the effect
of reducing the return on Issuing Bank’s, such Lender’s, or such holding
companies’ capital or liquidity as a consequence of Issuing Bank’s or such
Lender’s  commitments, Loans, participations or other obligations hereunder to a
level below that which Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration Issuing Bank’s, such Lender’s, or such holding companies’ then
existing policies with respect to capital adequacy or liquidity requirements and
assuming the full utilization of such entity’s capital) by any amount deemed by
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender may
notify Borrowers and Agent thereof.  Following receipt of such notice, Borrowers
agree to pay Issuing Bank or such Lender on demand the amount of such reduction
of return of capital as and when such reduction is determined, which amount
shall be payable within 30 days after presentation by Issuing Bank or such
Lender of a statement in the amount and setting forth in reasonable detail
Issuing Bank’s or such Lender’s calculation thereof and the assumptions upon
which such calculation was based (which statement shall be deemed true and
correct absent manifest error).  In determining such amount, Issuing Bank or
such Lender may use any reasonable averaging and attribution methods.  Failure
or delay on the part of Issuing Bank or any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of Issuing Bank’s or such
Lender’s right to demand such compensation; provided,  that Borrowers shall not
be required to compensate Issuing Bank or a Lender pursuant to this Section for
any reductions in return incurred more than 180 days prior to the date that
Issuing Bank or such Lender notifies Borrowers of such Change in Law giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further,  that if such claim arises by reason of the Change
in Law that is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(b)         If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or  Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then, at the
request of Administrative Borrower, such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l),  Section 2.12(d)(i) or





-81-

--------------------------------------------------------------------------------

 

 

Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining LIBOR Rate Loans or Swing Loans with
interest based on Daily One Month LIBOR, as applicable, and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it.  Borrowers agree to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment.  If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(l),  Section 2.12(d)(i) or Section 2.13(a), as
applicable, or to enable Borrowers to obtain LIBOR Rate Loans, then Borrowers
(without prejudice to any amounts then due to such Affected Lender under Section
2.11(l),  Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless
prior to the effective date of any such assignment the Affected Lender withdraws
its request for such additional amounts under Section 2.11(l),  Section
2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it is no longer
unlawful or impractical to fund or maintain LIBOR Rate Loans, may designate a
 different Issuing Bank or substitute a Lender or prospective Lender, in each
case, reasonably acceptable to Agent to purchase the Obligations owed to such
Affected Lender and such Affected Lender’s  commitments hereunder (a
“Replacement Lender”), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations
and commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be “Issuing Bank” or a  “Lender”  (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be “Issuing Bank” or a “Lender”  (as the case may be) for purposes of this
Agreement.

(c)         Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l),  2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith.  Notwithstanding any other provision herein,
neither Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.

2.14      Incremental Facilities.

(a)         At any time during the period from and after the Closing Date
through but excluding the date that is the 4 year anniversary of the Closing
Date, at the option of Borrowers (but subject to the conditions set forth in
clause (b) below), the Revolver Commitments and the Maximum Revolver Amount may
be increased by an amount in the aggregate for all such increases of the
Revolver Commitments and the Maximum Revolver Amount not to exceed the Available
Increase Amount (each such increase, an “Increase”).  Agent shall invite each
Lender to increase its Revolver Commitments (it being understood that no Lender
shall be obligated to increase its Revolver Commitments) in connection with a
proposed Increase at the interest margin proposed by Borrowers, and if
sufficient Lenders do not agree to increase their Revolver Commitments in
connection with such proposed Increase, then Agent or Borrowers may invite any
prospective lender who is reasonably satisfactory to Agent and Borrowers to
become a Lender in connection with a proposed Increase.  Any Increase shall be
in an amount of at least $5,000,000 and integral multiples of $1,000,000 in
excess thereof.  In no event may the Revolver Commitments and the Maximum
Revolver Amount be increased pursuant to this Section 2.14 on more than 2
 occasions in the aggregate for all such Increases.  Additionally, for the
avoidance of doubt, it is understood and agreed that in no event shall the
aggregate amount of the Increases to the Revolver Commitments exceed
$10,000,000.





-82-

--------------------------------------------------------------------------------

 

 

(b)         Each of the following shall be conditions precedent to any Increase
of the Revolver Commitments and the Maximum Revolver Amount in connection
therewith:

(i)       Agent or Borrowers have obtained the commitment of one or more Lenders
(or other prospective lenders) reasonably satisfactory to Agent and Borrowers to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrowers, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrowers, and Agent are party,

(ii)      each of the conditions precedent set forth in Section 3.2 are
satisfied on the date of such Increase Joinder,

(iii)     in connection with any Increase, if any Loan Party or any of its
Subsidiaries owns or will acquire any Margin Stock, Borrowers shall deliver to
Agent an updated Form U‑1 (with sufficient additional originals thereof for each
Lender), duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board,

(iv)     the interest rate margins with respect to the Revolving Loans to be
made pursuant to the increased Revolver Commitments shall be the same as the
interest rate margin applicable to Revolving Loans hereunder immediately prior
to the applicable Increase Date, and

(v)      if any Loan Party or any of its Subsidiaries owns any Margin Stock or
is acquiring any Margin Stock in connection with the transactions that are
contemplated to be consummated in connection with such Increase, Borrowers shall
deliver to Agent a description of any such Margin Stock being acquired, together
with a Form U-1 (with sufficient additional originals thereof for each Lender),
duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board.

(c)         Unless otherwise specifically provided herein, all references in
this Agreement and any other Loan Document to Revolving Loans shall be deemed,
unless the context otherwise requires, to include Revolving Loans made pursuant
to the increased Revolver Commitments and Maximum Revolver Amount pursuant to
this Section 2.14.

(d)         Each of the Lenders having a Revolver Commitment prior to the
Increase Date (the “Pre‑Increase Revolver Lenders”)  shall assign to any Lender
which is acquiring a new or additional Revolver Commitment on the Increase Date
(the “Post-Increase Revolver Lenders”), and such Post‑Increase Revolver Lenders
shall purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre‑Increase
Revolver Lenders and Post‑Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.

(e)         The Revolving Loans, Revolver Commitments, and Maximum Revolver
Amount established pursuant to this Section 2.14 shall constitute Revolving
Loans, Revolver Commitments, and Maximum Revolver Amount under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from any guarantees and the security interests created by the Loan
Documents.  Borrowers shall take any actions reasonably required by Agent to
ensure and demonstrate that the Liens and security interests





-83-

--------------------------------------------------------------------------------

 

 

granted by the Loan Documents continue to be perfected under the Code or
otherwise after giving effect to the establishment of any such new Revolver
Commitments and Maximum Revolver Amount.

2.15      Joint and Several Liability of Borrowers.

(a)         Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b)         Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.  Accordingly, each Borrower hereby waives
to the extent permitted by applicable law any and all suretyship defenses that
would otherwise be available to such Borrower under applicable law.

(c)         If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due, whether upon
maturity, acceleration, or otherwise, or to perform any of the Obligations in
accordance with the terms thereof, then in each such event the other Borrowers
will make such payment with respect to, or perform, such Obligations until such
time as all of the Obligations are paid in full, and without the need for
demand, protest, or any other notice or formality.

(d)         The Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.15(d)) or any other circumstances whatsoever.

(e)         Without limiting the generality of the foregoing and except as
otherwise expressly provided in this Agreement, each Borrower hereby waives to
the extent permitted by applicable law presentments, demands for performance,
protests and notices, including notices of acceptance of its joint and several
liability, notice of any Revolving Loans or any Letters of Credit issued under
or pursuant to this Agreement, notice of the occurrence of any Default, Event of
Default, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Agreement, notices of the existence, creation, or
incurring of new or additional Obligations or other financial accommodations or
of any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any right to proceed against any other Borrower or any other
Person, to proceed against or exhaust any security held from any other Borrower
or any other Person, to protect, secure, perfect, or insure any security
interest or Lien on any property subject thereto or exhaust any right to take
any action against any other Borrower, any other Person, or any collateral, to
pursue any other remedy in any member of the Lender Group’s or any Bank Product
Provider’s power whatsoever, any requirement of diligence or to mitigate damages
and, generally, to the extent permitted by applicable law, all demands, notices
and other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement), any right to assert against any member of
the Lender Group or any Bank Product Provider, any defense (legal or equitable),
set-off, counterclaim, or claim which each Borrower may now or at any time
hereafter have against any other Borrower or any other party liable to any
member of the Lender Group or any Bank Product Provider, any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the





-84-

--------------------------------------------------------------------------------

 

 

present or future lack of perfection, sufficiency, validity, or enforceability
of the Obligations or any security therefor, and any right or defense arising by
reason of any claim or defense based upon an election of remedies by any member
of the Lender Group or any Bank Product Provider including any defense based
upon an impairment or elimination of such Borrower’s rights of subrogation,
reimbursement, contribution, or indemnity of such Borrower against any other
Borrower.  Without limiting the generality of the foregoing, to the extent
permitted by applicable law each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance.  The Obligations of each Borrower under this Section 2.15
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any other Borrower or any Agent or Lender.  Each of the
Borrowers waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
hereof.  Any payment by any Borrower or other circumstance which operates to
toll any statute of limitations as to any Borrower shall operate to toll the
statute of limitations as to each of the Borrowers.  Each of the Borrowers
waives to the extent permitted by applicable law any defense based on or arising
out of any defense of any Borrower or any other Person, other than payment of
the Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment.  Agent may, at the election of
the Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Borrower
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Borrowers hereunder except to
the extent the Obligations have been paid.

(f)         Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each Borrower further
represents and warrants to Agent and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents.  Each Borrower
hereby covenants that such Borrower will continue to keep informed of Borrowers’
financial condition and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

(g)         The provisions of this Section 2.15 are made for the benefit of
Agent, each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns,





-85-

--------------------------------------------------------------------------------

 

 

and may be enforced by it or them from time to time against any or all Borrowers
as often as occasion therefor may arise and without requirement on the part of
Agent, any member of the Lender Group, any Bank Product Provider, or any of
their successors or assigns first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy.  The provisions of this Section 2.15 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied.  If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
2.15 will forthwith be reinstated in effect, as though such payment had not been
made.

(h)         Each Borrower hereby agrees that it will not enforce any of its
rights that arise from the existence, payment, performance or enforcement of the
provisions of this Section 2.15,  including rights of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of Agent, any other member of the Lender
Group, or any Bank Product Provider against any Borrower, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including the right to take or receive from any Borrower, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until such time as all of the Obligations have been paid in full in cash.  Any
claim which any Borrower may have against any other Borrower with respect to any
payments to any Agent or any member of the Lender Group hereunder or under any
of the Bank Product Agreements are hereby expressly made subordinate and junior
in right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.  If any amount
shall be paid to any Borrower in violation of the immediately preceding
sentence, such amount shall be held in trust for the benefit of Agent, for the
benefit of the Lender Group and the Bank Product Providers, and shall forthwith
be paid to Agent to be credited and applied to the Obligations and all other
amounts payable under this Agreement, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Obligations or other amounts payable under this Agreement thereafter arising. 
Notwithstanding anything to the contrary contained in this Agreement, no
Borrower may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Borrower
(the “Foreclosed Borrower”), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Borrower whether pursuant to this Agreement or otherwise.

(i)          Each of the Borrowers hereby acknowledges and affirms that it
understands that to the extent the Obligations are secured by Real Property
located in California, the Borrowers shall be liable for the full amount of the
liability hereunder notwithstanding the foreclosure on such Real Property by
trustee sale or any other reason impairing such Borrower’s right to proceed
against any other Loan Party.  In accordance with Section 2856 of the California
Civil Code or any similar laws of any other applicable jurisdiction, each of the
Borrowers hereby waives, to the extent permitted by applicable law, until such
time as the Obligations have been paid in full:

(i)       all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to the Borrowers by reason of





-86-

--------------------------------------------------------------------------------

 

 

Sections 2787 to 2855, inclusive, 2899, and 3433 of the California Civil Code or
any similar laws of any other applicable jurisdiction;

(ii)      all rights and defenses that the Borrowers may have because the
Obligations are secured by Real Property located in California, meaning, among
other things, that:  (A) Agent, the other members of the Lender Group, and the
Bank Product Providers may collect from the Borrowers without first foreclosing
on any real or personal property collateral pledged by any Loan Party, and (B)
if Agent, on behalf of the Lender Group, forecloses on any Real Property
Collateral pledged by any Loan Party, (1) the amount of the Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (2) the
Lender Group may collect from the Loan Parties even if, by foreclosing on the
Real Property Collateral, Agent or the other members of the Lender Group have
destroyed or impaired any right the Borrowers may have to collect from any other
Loan Party, it being understood that this is an unconditional and irrevocable
waiver of any rights and defenses the Borrowers may have because the Obligations
are secured by Real Property (including any rights or defenses based upon
Sections 580a, 580d, or 726 of the California Code of Civil Procedure or any
similar laws of any other applicable jurisdiction); and

(iii)     all rights and defenses arising out of an election of remedies by
Agent, the other members of the Lender Group, and the Bank Product Providers,
even though that election of remedies, such as a non-judicial foreclosure with
respect to security for the Obligations, has destroyed the Borrowers’ rights of
subrogation and reimbursement against any other Loan Party by the operation of
Section 580d of the California Code of Civil Procedure or any similar laws of
any other applicable jurisdiction or otherwise.

3.          CONDITIONS; TERM OF AGREEMENT.

3.1        Conditions Precedent to Initial Extensions of Credit.  The obligation
of each Lender to make the initial extensions of credit provided for hereunder
is subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 to this Agreement
(the making of such initial extensions of credit by a Lender being conclusively
deemed to be its satisfaction or waiver of the conditions precedent).

3.2        Conditions Precedent to all Extensions of Credit.  The obligation of
the Lender Group (or any member thereof) to make any Revolving Loans hereunder
(or to extend any other credit hereunder, including the issuance of any Letter
of Credit) at any time shall be subject to the following conditions precedent:

(a)         the representations and warranties of each Loan Party or its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);

(b)         no Default or Event of Default shall have occurred and be continuing
on the date of such extension of credit, nor shall either result from the making
thereof; and

(c)         immediately after giving effect to any such extension of credit, (i)
the amount of outstanding Obligations (other than in respect of any Pledged Cash
Letters of Credit) would not be in





-87-

--------------------------------------------------------------------------------

 

 

excess of (A) the “Borrowing Base” as defined in the Senior Secured Notes
Indenture (to the extent the corresponding covenant in the Senior Secured Notes
Indenture is then in effect) and (B) the “Borrowing Base” as defined in the
Junior Lien Term Loan Credit Agreement (to the extent the corresponding covenant
in the Junior Lien Term Loan Credit Agreement is then in effect) and (ii) such
extension of credit and the outstanding Obligations would otherwise be permitted
under the Senior Secured Notes Documents (to the extent then in effect),the
Junior Lien Term Loan Documents (to the extent then in effect) and any Permitted
Junior Conversion Debt Documents (to the extent then in effect).

3.3        Maturity.  The Commitments shall continue in full force and effect
for a term ending on the Maturity Date (unless terminated earlier in accordance
with the terms hereof).

3.4        Effect of Maturity.  On the Maturity Date, all commitments of the
Lender Group to provide additional credit hereunder shall automatically be
terminated and all of the Obligations (other than Hedge Obligations) immediately
shall become due and payable without notice or demand and Borrowers shall be
required to repay all of the Obligations (other than Hedge Obligations) in
full.  No termination of the obligations of the Lender Group (other than payment
in full of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full and the Commitments have been terminated.  When all of the
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan documents have been terminated irrevocably,
Agent will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.

3.5        Early Termination by Borrowers.  Borrowers have the option, at any
time upon five Business Days prior written notice to Agent, to repay all of the
Obligations in full and terminate the Commitments.  The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness or other third party funds if the closing for such issuance or
incurrence (with respect to any such third party Indebtedness or other third
party funds) does not happen on or before the date of the proposed termination
(in which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrowers may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).

3.6        Conditions Subsequent.  The obligation of the Lender Group (or any
member thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto (as such date may be extended by Agent in its discretion), of the
conditions subsequent set forth on Schedule 3.6 to this Agreement (the failure
by Parent or Borrowers, as applicable, to so perform or cause to be performed
such conditions subsequent as and when required by the terms thereof
(unless such date is extended, in writing, by Agent, which Agent may do without
obtaining the consent of the other members of the Lender Group), shall
constitute an Event of Default).

4.          REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each of Parent
and each Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that





-88-

--------------------------------------------------------------------------------

 

 

already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or any other extension of credit
hereunder, including the issuance of any Letter of Credit)  made thereafter, as
though made on and as of the date of such Revolving Loan (or any other extension
of credit hereunder, including the issuance of any Letter of Credit) (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date), and such representations and warranties shall survive the execution and
delivery of this Agreement:

4.1        Due Organization and Qualification; Subsidiaries.

(a)         Each Loan Party and each of its Subsidiaries (i) is duly organized
and existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

(b)         Set forth on Schedule 4.1(b) to the Disclosure Letter is a complete
and accurate description as of the Closing Date of the authorized Equity
Interests of each Loan Party (other than Parent), showing: (i) the number of
shares of each class of common and preferred Equity Interests authorized for
each such Loan Party, and (ii) the number and the percentage of the outstanding
shares of each such class owned directly or indirectly by Parent and each other
Loan Party.  All of the outstanding Equity Interests of each such Loan Party has
been validly issued and, to the extent applicable, is fully paid and
non-assessable.  Also set forth on Schedule 4.1(b) (as such schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate list of the Loan
Parties’ direct and indirect Subsidiaries.

(c)         Except as set forth on Schedule 4.1(c) to the Disclosure Letter,  as
of the Closing Date there are no subscriptions, options, warrants, or calls
relating to any shares of any Loan Party’s  (other than Parent) or any of its
Subsidiaries’ Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.  Except as set forth on
Schedule 4.1(c) to the Disclosure Letter, as of the Closing Date,  no Loan Party
is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or any security
convertible into or exchangeable for any of its Equity Interests.

4.2        Due Authorization; No Conflict.

(a)         As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

(b)         As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the





-89-

--------------------------------------------------------------------------------

 

 

creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any material agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect.

4.3        Governmental Consents.  The execution, delivery, and performance by
each Loan Party of the Loan Documents to which such Loan Party is a party and
the consummation by each Loan Party of the transactions contemplated by the Loan
Documents do not and will not require on the part of any Loan Party any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.

4.4        Binding Obligations; Perfected Liens.

(a)         Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
(regardless of whether enforcement is sought in equity or at law) or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

(b)         Agent’s Liens are validly created, perfected (other than (i) in
respect of motor vehicles that are subject to a certificate of title, (ii)
money, (iii) letter-of-credit rights (other than supporting obligations), (iv)
commercial tort claims (other than those that, by the terms of the Guaranty and
Security Agreement, are required to be perfected), and (v) any Deposit Accounts
and Securities Accounts not subject to a Control Agreement as permitted by
Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to,
and to the extent such perfection may occur by, the filing of financing
statements, the recordation of the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, and the recordation of
the Mortgages, in each case, in the appropriate filing offices), and first
priority Liens, subject only to Permitted Liens.

4.5        Title to Assets; No Encumbrances.  Each of the Loan Parties has (a)
good, sufficient and legal title to (in the case of fee interests in Real
Property), (b) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (c) good and marketable title to (in the case
of all other personal property), all of their respective assets reflected in
their most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements to the extent permitted hereby.  All of such assets are free and
clear of Liens except for Permitted Liens.

4.6        Litigation.  Except as set forth on Schedule 4.6 to the Disclosure
Letter, there are no actions, suits, or proceedings pending or, to the knowledge
of any Borrower, threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.

4.7        Compliance with Laws.  No Loan Party nor any of its Subsidiaries (a)
is in violation of any applicable laws, rules, regulations, executive orders, or
codes (including Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission,





-90-

--------------------------------------------------------------------------------

 

 

board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

4.8        No Material Adverse Effect.  All historical financial statements
relating to the Loan Parties and their Subsidiaries that have been delivered by
Borrowers to Agent have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended.  Since December 31, 2017, no event, circumstance, or change has occurred
that has or could reasonably be expected to result in a Material Adverse Effect.

4.9        Solvency.

(a)         The Loan Parties, taken as a whole, are Solvent.

(b)         No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

4.10      Employee Benefits.

(a)         Except as set forth on Schedule 4.10(a) to the Disclosure Letter, as
of the Closing Date no Loan Party, none of their Subsidiaries, nor any of their
ERISA Affiliates maintains or contributes to any Pension Plan.

(b)         Each Loan Party and each of the ERISA Affiliates has complied in all
material respects with ERISA, and where applicable the IRC and all applicable
laws regarding each Employee Benefit Plan.

(c)         Each Employee Benefit Plan is, and has been, maintained in
substantial compliance with ERISA, the IRC, all applicable laws and the terms of
each such Employee Benefit Plan.

(d)         No liability to the PBGC (other than for the payment of current
premiums which are not past due) by any Loan Party or ERISA Affiliate has been
incurred or is expected by any Loan Party or ERISA Affiliate to be incurred with
respect to any Pension Plan that could reasonably be expected to have a Material
Adverse Effect.

(e)         No Notification Event exists or has occurred in the past six (6)
years that could reasonably be expected to have a Material Adverse Effect.

(f)         No Loan Party or ERISA Affiliate has provided any security under
Section 436 of the IRC.

(g)         No Loan Party or any of its ERISA Affiliates nor any fiduciary of
any Employee Benefit Plan has engaged in a nonexempt prohibited transaction
described in Sections 406 of ERISA or 4975 of the IRC except for liability that
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(h)         Except as set forth on Schedule 4.10(h) to the Disclosure Letter, no
Loan Party, nor any ERISA Affiliate sponsors, maintains, participates in,
contributes to, or has any obligation to contribute to any Multiemployer
Plan.  There does not now exist, nor do any circumstances exist pursuant





-91-

--------------------------------------------------------------------------------

 

 

to which a Loan Party or any ERISA Affiliate, could reasonably be expected to
have any Withdrawal Liability in respect of any Multiemployer Plan that could
reasonably be expected to have a Material Adverse Effect.

4.11      Environmental Condition.  Except as set forth on Schedule 4.11 to the
Disclosure Letter,  as of the Closing Date (a) to each Borrower’s  knowledge, no
Loan Party’s nor any of its Subsidiaries’ properties or assets has ever been
used by a Loan Party, its Subsidiaries, or by previous owners or operators in
the disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law, (b) to each Borrower’s knowledge, no Loan
Party’s nor any of its Subsidiaries’ properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) no Loan Party nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor
any of their respective facilities or operations is subject to any outstanding
written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

4.12      Complete Disclosure.  All factual information furnished by or on
behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
(including all information contained in the Schedules hereto, the Disclosure
Letter or in the other Loan Documents) for purposes of or in connection with
this Agreement, the Disclosure Letter or the other Loan Documents, taken as a
whole and together with Parent’s filings with the SEC (other than
forward-looking information and projections and information of a general
economic nature and general information about the industry of any Loan Party or
its Subsidiaries), and all other such factual information hereafter furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender in connection with this Agreement, the Disclosure Letter or the other
Loan Documents, taken as a whole and together with Parent’s filings with the SEC
(other than forward-looking information and projections and information of a
general economic nature and general information about the industry of any Loan
Party or its Subsidiaries), will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.  The Projections
delivered to Agent on May 3, 2018 represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent,
Borrowers’ good faith estimate, on the date such Projections are delivered, of
the Loan Parties’ and their Subsidiaries’  projected performance for the periods
covered thereby based upon assumptions believed by Borrowers to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties and their Subsidiaries, and no
assurances can be given that such Projections will be realized, and although
reflecting Borrowers’ good faith estimate, projections or forecasts based on
methods and assumptions which Borrowers believed to be reasonable at the time
such Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).

4.13      Patriot Act.  To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot
Act”).





-92-

--------------------------------------------------------------------------------

 

 

4.14      Indebtedness.  Set forth on Schedule 4.14 to the Disclosure Letter is
a true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date ‎(other than
unsecured Permitted Indebtedness outstanding immediately prior to the Closing
Date with respect to any ‎one transaction or a series of related transactions in
an amount not to exceed $2,000,000; provided, that all ‎such Permitted
Indebtedness, in the aggregate, shall not exceed $10,000,000) that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

4.15      Payment of Taxes.  Except as otherwise permitted under Section 5.5,
all income and other material Tax returns and reports of each Loan Party and its
Subsidiaries required to be filed by any of them have been timely filed, and all
Taxes shown on such Tax returns to be due and payable and all other material
Taxes upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable.  Each Loan Party and each of its Subsidiaries have made
appropriate provision in accordance with GAAP for all Taxes not yet due and
payable.  No Borrower knows of any Tax assessment proposed in writing against a
Loan Party or any of its Subsidiaries that is not being actively contested by
such Loan Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings; provided, that such reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

4.16      Margin Stock.  Neither any Loan Party nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.  No
part of the proceeds of the Loans made by the Lender Group to Borrowers will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors.

4.17      Governmental Regulation.  No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18      OFAC;  Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. 
No Loan Party or any of its Subsidiaries is in violation of any Sanctions.  No
Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party,
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws.  Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.  No proceeds of any Loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including any Lender, Bank Product Provider, or other individual or entity
participating in any transaction).





-93-

--------------------------------------------------------------------------------

 

 

4.19      Employee and Labor Matters.  There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened in writing
against any Loan Party or its Subsidiaries before any Governmental Authority and
no grievance or arbitration proceeding pending or, to the knowledge of any
Borrower, threatened in writing against any Loan Party or its Subsidiaries which
arises out of or under any collective bargaining agreement and that could
reasonably be expected to result in a Material Adverse Effect, (ii) no strike,
labor dispute, slowdown, stoppage or similar action or grievance pending or, to
the knowledge of any Borrower, threatened in writing against any Loan Party or
its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect, or (iii) to the knowledge of any Borrower, no union
representation question existing with respect to the employees of any Loan Party
or its Subsidiaries and no union organizing activity taking place with respect
to any of the employees of any Loan Party or its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.  None of any Loan
Party or its Subsidiaries has incurred any material liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied past the applicable payment date or
date due.  The hours worked and payments made to employees of each Loan Party
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.  All material payments due from any Loan Party or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent
and the other Loan Parties and their respective Subsidiaries, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

4.20      [Reserved.]

4.21      Leases.  Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

4.22      Eligible Accounts and Eligible Unbilled Accounts.  As to each Account
that is identified by Borrowers as an Eligible Account or Eligible Unbilled
Account in a Borrowing Base Certificate submitted to Agent, such Account is (a)
a bona fide existing payment obligation of the applicable Account Debtor created
by the sale and delivery of Inventory or the rendition of services to such
Account Debtor in the ordinary course of a  Borrower’s business, (b) owed to a
Borrower without any known defenses, disputes, offsets, counterclaims, or rights
of return or cancellation, and (c) not excluded as ineligible by virtue of one
or more of the excluding criteria (other than any Agent-discretionary criteria)
set forth in the definition of Eligible Accounts or Eligible Unbilled Accounts.

4.23      Eligible Inventory.  As to each item of Inventory that is identified
by Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Inventory.

4.24      Immaterial Subsidiaries.  No Immaterial Subsidiary, as of any date (a)
owns any assets, as of such date, that are greater than $5,000,000 or (b) has
total revenues for the most recent 12‑month period prior to such date in excess
of $5,000,000.

4.25      Location of Inventory.  The Inventory of Borrowers and their
Subsidiaries is not stored with a bailee, warehouseman, or similar party and is
located only at, or in-transit between, the locations identified on Schedule
4.25 to the Disclosure Letter (as such Schedule may be updated pursuant to
Section 5.14).





-94-

--------------------------------------------------------------------------------

 

 

4.26      Inventory Records.  Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

4.27      Material Contracts.  Except for matters which, either individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, each Material Contract (other than those which have expired,
terminated or are otherwise no longer in effect) (a) is in full force and effect
and is binding upon and enforceable against the applicable Loan Party or its
Subsidiary and, to each Borrower’s knowledge, each other Person that is a party
thereto in accordance with its terms and (b)  no material default exists
thereunder due to the action or inaction of the applicable Loan Party or its
Subsidiary.

4.28      Other Documents.  Borrowers have delivered to Agent a complete and
correct copy of the Junior Lien Term Loan Documents and the Senior Secured Notes
Documents, including all schedules and exhibits thereto.  The execution,
delivery and performance of each of the Junior Lien Term Loan Documents and the
Senior Secured Notes Documents has been duly authorized by all necessary action
on the part of each Loan Party who is a party thereto.  Each of the Junior Lien
Term Loan Documents and the Senior Secured Notes Documents Document is the
legal, valid and binding obligation of each Loan Party who is a party thereto,
enforceable against each such Loan Party in accordance with its terms, in each
case, except (i) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
generally the enforcement of creditors’ rights (regardless of whether
enforcement in sought in equity or at law), and (ii) the availability of the
remedy of specific performance or injunctive or other equitable relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

4.29      Hedge Agreements.  On each date that any Hedge Agreement is executed
by any Hedge Provider and any Loan Party,  the Loan Party entering into such
Hedge Agreement satisfy all eligibility, suitability and other requirements
under the Commodity Exchange Act (7 U.S.C. § 1, et seq., as in effect from time
to time) and the Commodity Futures Trading Commission regulations.

5.          AFFIRMATIVE COVENANTS.

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and payment in full of the Obligations:

5.1        Financial Statements, Reports, Certificates.  Parent and Borrowers
(a) will deliver to Agent, each of the financial statements, reports, and other
items set forth on Schedule 5.1 to this Agreement no later than the times
specified therein, (b) agree that no Subsidiary of a Loan Party will have a
fiscal year different from that of Parent (it being understood that any Person
acquired in a Permitted Acquisition may have a different fiscal year end than
Parent and its fiscal year end may be changed to match that of Parent), (c)
agree to maintain a system of accounting that enables Parent and Borrowers to
produce financial statements prepared in accordance with GAAP, and (d) agree
that they will, and will cause each other Loan Party to, (i) keep a reporting
system that shows all additions, sales, claims, returns, and allowances with
respect to their and their Subsidiaries’ sales, and (ii) maintain their billing
systems and practices substantially as in effect as of the Closing Date and
shall only make material modifications thereto with notice to, and with the
consent of, Agent (such consent not to be unreasonably withheld).  Documents
required to be delivered pursuant to items (a), (c), (d), (h) or (i) of Schedule
5.1 (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date that (i) Parent has posted such
documents, or provides a link thereto, on Parent’s website on the Internet at
the website address www.mcclatchy.com or (ii) such documents have been posted on
Parent’s behalf on an Internet website, if any, to which each Lender and Agent
have access (whether a commercial, third-party website





-95-

--------------------------------------------------------------------------------

 

 

or whether sponsored by Agent) provided, that: (x) Parent shall deliver paper
copies of all such documents to Agent or any Lender that requests Parent to
deliver such paper copies until a written request to cease delivering paper
copies is given by Agent or such Lender and (y) Parent shall notify (which may
be by telecopy or email) Agent and each Lender of the posting of any such
documents.

5.2        Reporting.  Borrowers (a) will deliver to Agent  each of the reports
set forth on Schedule 5.2 to this Agreement at the times specified therein, and
(b) agree to use commercially reasonable efforts in cooperation with Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth on such Schedule.

5.3        Existence.  Except as otherwise permitted under Section 6.3 or
Section 6.4, each Loan Party will, and will cause each of its Subsidiaries to,
at all times preserve and keep in full force and effect such Person’s (i) valid
existence, (ii) except as could not reasonably be expected to result in a
Material Adverse Effect in each case, good standing in its jurisdiction of
organization and good standing with respect to all other jurisdictions in which
it is qualified to do business and (iii) any rights, franchises, permits,
licenses, accreditations, authorizations, or other approvals material to their
businesses.

5.4        Maintenance of Properties.  Each Loan Party will, and will cause each
of its Subsidiaries to, maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted and except where the failure to so maintain or preserve
could not reasonably be expected to have a Material Adverse Effect.

5.5        Taxes.  Each Loan Party will, and will cause each of its
Subsidiaries  to, pay in full before delinquency or before the expiration of any
extension period all material Taxes imposed, levied, or assessed against it, or
any of its assets or in respect of any of its income, businesses, or franchises,
other than to the extent that the validity of such Tax is the subject of a
Permitted Protest.

5.6        Insurance.  Each Loan Party will, and will cause each of its
Subsidiaries to, at Borrowers’ expense, maintain insurance respecting each of
each Loan Party’s and its Subsidiaries’ assets wherever located, covering
liabilities, losses or damages as are customarily are insured against by other
Persons engaged in same or similar businesses and similarly situated and
located.  All such policies of insurance shall be with financially sound and
reputable insurance companies reasonably acceptable to Agent and in such amounts
as is carried generally in accordance with sound business practice by companies
in similar businesses similarly situated and located and, in any event, in
amount, adequacy, and scope reasonably satisfactory to Agent (it being agreed
that the amount, adequacy, and scope of the policies of insurance of Borrowers
in effect as of the Closing Date are acceptable to Agent).  All property
insurance policies are to be made payable to Agent for the benefit of Agent and
the Lenders, as their interests may appear, in case of loss, pursuant to a
standard lender’s loss payable endorsement with a standard non-contributory
“lender” or “secured party” clause.  All certificates of property and general
liability insurance are to be delivered to Agent, with the lender’s loss payable
and additional insured endorsements in favor of Agent and shall provide for not
less than thirty days (ten days in the case of non-payment) prior written notice
to Agent of the exercise of any right of cancellation.  If any Loan Party or its
Subsidiaries fails to maintain such insurance, Agent may arrange for such
insurance, but at Borrowers’ expense and without any responsibility on Agent’s
part for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims.  Borrowers shall give
Agent prompt notice of any loss exceeding $1,000,000 covered by the casualty or
business interruption insurance of any Loan Party or its Subsidiaries.  Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments,





-96-

--------------------------------------------------------------------------------

 

 

reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

5.7        Inspection.

(a)         Each Loan Party will, and will cause each of its Subsidiaries to,
permit Agent, any Lender, and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, its officers
and employees (provided, that an authorized representative of the Administrative
Borrower shall be allowed to be present) at such reasonable times and intervals
as Agent or any Lender, as applicable, may designate and, so long as no Default
or Event of Default has occurred and is continuing, with reasonable prior notice
to the Administrative Borrower and during regular business hours, at Borrowers’
expense, subject to any applicable reimbursement limitations set forth below in
Section 5.7(c).

(b)         Each Loan Party will, and will cause each of its Subsidiaries to,
permit Agent and each of its duly authorized representatives or agents to
conduct field examinations, appraisals or valuations at such reasonable times
and intervals as Agent may designate at Borrowers’ expense, subject to the
limitations set forth below in Section 5.7(c).

(c)         So long as no Event of Default shall have occurred and be continuing
during any calendar year, (i) Borrowers shall not be obligated to reimburse
Agent for more than one (1) field examination in such calendar year (increasing
to two (2) field examinations if at any time during such calendar year Excess
Availability is less than the greater of (x) 17.5% of the Maximum Revolver
Amount and (y) $11,375,000 at any time during such calendar year) and (ii)
Borrowers shall not be obligated to reimburse Agent for any inventory appraisals
during such calendar year (increasing to one (1) inventory appraisal if at any
time during such calendar year Excess Availability is less than the greater of
(x) 17.5% of the Maximum Revolver Amount and (y) $11,375,000 at any time during
such calendar year), in each case, except for field examinations and inventory
appraisals conducted in connection with a proposed Permitted Acquisition
(whether or not consummated) or any field examinations and inventory appraisals
conducted prior to the Closing Date.  Additional field examinations and
inventory appraisals beyond those reimbursed pursuant to this Agreement may be
permitted at Agent’s reasonable request and expense.

5.8        Compliance with Laws.  Each Loan Party will, and will cause each of
its Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.9        Environmental.  Each Loan Party will, and will cause each of its
Subsidiaries to,

(a)         Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens in each case other than Permitted Liens,

(b)         Comply, in all material respects, with applicable Environmental Laws
and provide to Agent documentation of such compliance which Agent reasonably
requests,

(c)         Promptly notify Agent of any release of which any Loan Party has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or its Subsidiaries and take any
Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and





-97-

--------------------------------------------------------------------------------

 

 

(d)         Promptly, but in any event within five Business Days of its receipt
thereof, provide Agent with written notice of any of the following:  (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of a Loan Party or its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against a Loan Party or its Subsidiaries except as could not reasonably be
expected to result in a Material Adverse Effect, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental Authority
in respect of Environmental Laws.

5.10      Disclosure Updates.  Each Loan Party will, promptly and in no event
later than five Business Days after a Responsible Officer of Parent obtaining
knowledge thereof, notify Agent if any written information, exhibit, or report
furnished to Agent or the Lenders contained, at the time it was furnished, any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made.  The foregoing to the contrary notwithstanding,
any notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.

5.11      Formation of Subsidiaries.  Each Loan Party will, at the time that any
Loan Party forms any direct or indirect Subsidiary, acquires any direct or
indirect Subsidiary after the Closing Date, or at any time when any direct or
indirect Subsidiary of a Loan Party that previously was an Immaterial Subsidiary
becomes a Material Subsidiary, within thirty days of such event (or such later
date as permitted by Agent in its sole discretion) (a)  unless such Subsidiary
is an Excluded Subsidiary, cause such new Subsidiary (i) if Administrative
Borrower requests, subject to the consent of Agent, that such Subsidiary be
joined as a Borrower hereunder, to provide to Agent a Joinder to this Agreement,
and (ii)  to provide to Agent a joinder to the Guaranty and Security Agreement,
in each case, together with such other security agreements (including Mortgages
with respect to any Real Property owned in fee of such new Subsidiary with a
fair market value of greater than $2,000,000), which, notwithstanding the
foregoing, shall be provided within 90 days of such event (or such longer period
of time as may be agreed by Agent)), as well as appropriate financing statements
(and with respect to all property subject to a Mortgage, fixture filings), all
in form and substance reasonably satisfactory to Agent (including being
sufficient to grant Agent a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary constituting
Collateral); (b) provide, or cause the applicable Loan Party to provide, to
Agent a pledge agreement (or an addendum to the Guaranty and Security Agreement)
and appropriate certificates and powers or financing statements, pledging all of
the direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of a Loan Party
that is a Foreign Subsidiary or a FSHCO (and none of the Equity Interests of any
Subsidiary of such Foreign Subsidiary or FSHCO) shall be required to be pledged,
and (c) provide to Agent all other documentation, including the Governing
Documents of such Subsidiary and one or more opinions of counsel reasonably
satisfactory to Agent, which, in its opinion, which Agent shall reasonably
request with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance, flood
certification documentation or other documentation with respect to all Real
Property owned in fee and subject to a mortgage which, notwithstanding the
foregoing, shall be provided within 90 days of such event (or such longer period
of time as may be agreed by Agent)).  Any document, agreement, or instrument
executed by any Loan Party pursuant to this Section 5.11 shall constitute a Loan
Document.

5.12      Further Assurances.  Each Loan Party will, and will cause each of the
other Loan Parties to, at any time upon the reasonable request of Agent and in
accordance with the Guaranty and Security Agreement and subject to the
limitations and qualifications set forth therein, execute or deliver to





-98-

--------------------------------------------------------------------------------

 

 

Agent any and all financing statements, fixture filings, security agreements,
pledges, collateral assignments, mortgages, deeds of trust, opinions of counsel,
and all other documents (the “Additional Documents”) that Agent may reasonably
request in form and substance reasonably satisfactory to Agent, to create,
perfect, and continue perfected or to better perfect Agent’s Liens in all of the
assets of each of the Loan Parties (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal) (other than any assets
expressly excluded from the Collateral (as defined in the Guaranty and Security
Agreement) pursuant to Section 3 of the Guaranty and Security Agreement), to
create and perfect Liens in favor of Agent in any Real Property acquired by any
other Loan Party with a fair market value in excess of $2,000,000, and in order
to fully consummate all of the transactions contemplated hereby and under the
other Loan Documents; provided, that the foregoing shall not apply to any
Subsidiary of a Loan Party that is a Foreign Subsidiary or FSHCO.  To the
maximum extent permitted by applicable law, if any Borrower  or any other Loan
Party refuses or fails to execute or deliver any reasonably requested Additional
Documents within 30 days following the request to do so, each Borrower and each
other Loan Party hereby authorizes Agent to execute any such Additional
Documents in the applicable Loan Party’s name and authorizes Agent to file such
executed Additional Documents in any appropriate filing office.  In furtherance
of, and not in limitation of, the foregoing, each Loan Party shall take such
actions as Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially
all of the assets of the Loan Parties, including all of the outstanding capital
Equity Interests of Parent’s Subsidiaries (in each case, other than with respect
to any assets expressly excluded from the Collateral (as defined in the Guaranty
and Security Agreement) pursuant to Section 3 of the Guaranty and Security
Agreement).

5.13      Lender Meetings.  Parent will, within 90 days after the close of each
fiscal year of Parent, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of the Loan
Parties and their Subsidiaries and the projections presented for the current
fiscal year of Parent.

5.14      Location of Inventory; Chief Executive Office.  Each Loan Party will,
and will cause each of its Subsidiaries to, keep (a) their Inventory only at, or
in-transit between, the locations identified on Schedule 4.25 to the Disclosure
Letter (provided that Borrowers may amend Schedule 4.25 to the Disclosure Letter
at any time so long as such amendment occurs by written notice to Agent not less
than five days (or such shorter period as may be agreed by Agent) prior to the
date on which such Inventory is moved to such new location and so long such new
location is within the continental United States), and (b) their respective
chief executive offices only at the locations identified on Schedule 7 to the
Guaranty and Security Agreement or such other locations as may be identified by
Parent or such Loan Party to Agent upon not less than five days (or such shorter
period as may be agreed by Agent) prior written notice.  Each Loan Party will,
and will cause each of its Subsidiaries to, use their commercially reasonable
efforts to obtain Collateral Access Agreements for each of the locations at
which any Borrower stores inventory having a value of $100,000 or more.

5.15      OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
Laws.  Each Loan Party will, and will cause each of its Subsidiaries to comply
with all applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws.  Each of the Loan Parties and its Subsidiaries shall implement and
maintain in effect policies and procedures designed to ensure compliance by the
Loan Parties and their Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.  Each of the Loan Parties shall and shall cause
their respective Subsidiaries to comply with all Sanctions, Anti-Corruption Laws
and Anti-Money Laundering Laws.





-99-

--------------------------------------------------------------------------------

 

 

5.16      Compliance with ERISA and the IRC.  In addition to and without
limiting the generality of Section 5.8, each Loan Party will, and will cause
each of its Subsidiaries to (a) comply in all material respects with applicable
provisions of ERISA and the IRC with respect to all Pension Plans, (b) without
the prior written consent of Agent and the Required Lenders, not take any action
or fail to take action the result of which could result in a Loan Party or ERISA
Affiliate incurring a material liability to the PBGC or to a Multiemployer Plan
(other than to pay contributions or premiums payable in the ordinary course),
(c) not participate in any prohibited transaction that could result in other
than a de minimis civil penalty excise tax, fiduciary liability or correction
obligation under ERISA or the IRC, (d) operate each Employee Benefit Plan in
such a manner that will not incur any material tax liability under the IRC
(including Section 4980B of the IRC), (e) not allow a Notification Event to
occur that, in the aggregate, reasonably could be expected to result in a
Material Adverse Effect, and (f) furnish to Agent upon Agent’s written request
such additional information about any Employee Benefit Plan for which any Loan
Party or ERISA Affiliate could reasonably expect to incur any material
liability.  With respect to each Pension Plan (other than a Multiemployer Plan)
except as could not reasonably be expected to result in liability to the Loan
Parties, the Loan Parties and the ERISA Affiliates shall (i) satisfy in full and
in a timely manner, without incurring any late payment or underpayment charge or
penalty and without giving rise to any Lien, all of the contribution and funding
requirements of the IRC and of ERISA, and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to ERISA.

5.17      Pledged Cash.  The Borrowers shall at all times maintain Pledged Cash
in an amount equal to 100% (or such higher percentage as otherwise specified in
this Agreement) of the Pledged Cash L/C Usage outstanding at any time.  If at
any time the aggregate amount of Pledged Cash of Borrowers is less than the
Pledged Cash L/C Usage, then Borrowers shall immediately deposit funds in the
Pledged L/C Account in an aggregate amount not less than such shortfall (unless
such deposit is otherwise waived by Agent in its sole discretion).

5.18      Reserved.

5.19      Bank Products.  On or before the 120th day (or such longer period as
agreed to by Agent in its sole discretion) after the Closing Date, the Loan
Parties shall establish their primary depository and treasury account
relationships with Wells Fargo or one or more of its Affiliates and will
maintain such depository and treasury account relationships at all times during
the term of this Agreement.  Notwithstanding the foregoing and subject to the
terms of the Guaranty and Security Agreement, Agent understands the Loan Parties
will have accounts in locations where such Loan Party has a location and Agent
or its Affiliates do not have a branch or retail location within the
geographical vicinity.

5.20      Enhancements to Senior Secured Notes Documents or Junior Lien Term
Loan Documents.  If any holder, lender, secured party or equivalent Person (or
any trustee or agent acting for or on behalf of any such holder, lender, secured
party or equivalent Person), in its capacity as such, in respect of the Senior
Secured Notes Documents or the Junior Lien Term Loan Documents, as applicable,
receives any additional assets as collateral that do not already constitute
Collateral, or any Subsidiary of Parent becomes a guarantor in respect thereof,
on and after the Closing Date, Parent and other Loan Parties shall cause the
same to be granted to Agent for its own benefit and the benefit of the Lenders
(pursuant to the terms of the applicable Intercreditor Agreement).

6.          NEGATIVE COVENANTS.

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations:





-100-

--------------------------------------------------------------------------------

 

 

6.1        Indebtedness.  Each Loan Party will not, and will not permit any of
its Subsidiaries to,  create, incur, assume, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.

6.2        Liens.  Each Loan Party will not, and will not permit any of its
Subsidiaries to,  create, incur, assume, directly or indirectly, any Lien on or
with respect to any of its assets, of any kind, whether now owned or hereafter
acquired, or any income or profits therefrom, except for Permitted Liens.

6.3        Restrictions on Fundamental Changes.  Each Loan Party will not, and
will not permit any of its Subsidiaries to,

(a)         consummate any merger or consolidation, except for (i) any merger or
consolidation between Loan Parties;  provided, that a Borrower must be the
surviving entity of any such merger or consolidation to which it is a party and
no merger or consolidation may occur between Parent and any other Loan Party,
(ii) any merger or consolidation between or among a Loan Party (other than
Parent) and a Subsidiary of such Loan Party that is not a Loan Party so long as
such Loan Party or a Person that becomes a Loan Party is the surviving entity of
any such merger or consolidation, (iii) any merger or consolidation between or
among Subsidiaries of any Loan Party that are not Loan Parties and (iv)
Permitted Acquisitions,

(b)         liquidate, wind up, or dissolve itself, except for (i) the
liquidation, winding-up or dissolution of non-operating Subsidiaries of any Loan
Party with nominal assets and nominal liabilities, (ii) the liquidation,
winding-up or dissolution of a Loan Party (other than Parent or any Borrower) or
any Loan Party’s direct, wholly-owned Subsidiaries so long as all of the assets
(including any interest in any Equity Interests) of such liquidating or
dissolving Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of any Loan Party that is not a Loan Party, unless all of the assets
of such liquidating or dissolving Subsidiary are transferred to a Subsidiary of
a Loan Party that is not liquidating or dissolving and the Equity Interests of
which are subject to at least an equivalent Lien in favor of Agent,

(c)         suspend or cease operating a substantial portion of the businesses
of Parent and its Subsidiaries, taken as a whole, for more than ten (10)
Business Days, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4, or

(d)         change its classification/status for U.S. federal income tax
purposes.

6.4        Disposal of Assets.  Other than Permitted Dispositions or
transactions expressly permitted by Sections 6.3 or 6.9,  each Loan Party will
not, and will not permit any of its Subsidiaries to,  convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of its or their assets.

6.5        Nature of Business.  Each Loan Party will not, and will not permit
any of its Subsidiaries to,  make any change in the nature of its or their
business as described in Schedule 6.5 to the Disclosure Letter or acquire any
properties or assets that are not reasonably related to the conduct of such
business activities; provided, that the foregoing shall not prevent any Loan
Party and its Subsidiaries from engaging in any business that is reasonably
related or ancillary to its or their business or that constitutes a reasonable
extension thereof.

6.6        Prepayments and Amendments.  Each Loan Party will not, and will not
permit any of its Subsidiaries to,

(a)         Except in connection with Refinancing Indebtedness permitted by
Section 6.1,





-101-

--------------------------------------------------------------------------------

 

 

(i)       optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Hedge Obligations,  (C)
Permitted Intercompany Advances, or (D) so long as the Payment Conditions are
satisfied, other Permitted Indebtedness (other than Indebtedness evidenced by
the Senior Secured Notes Documents, the Permitted Junior Conversion Debt
Documents, and the Junior Term Loan Documents, if such prepayment, redemption,
defeasement, purchase or acquisition is prohibited from being made under the
Senior Secured Notes Intercreditor Agreement or any Junior Lien Intercreditor
Agreement, as applicable),  or

(ii)      make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions.

(b)         Directly or indirectly, amend, modify, or change any of the terms or
provisions of:

(i)       any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness if the effect thereof, either
individually or in the aggregate, could reasonably be expected to be materially
adverse to the interests of Agent or the Lenders,

(ii)      (A) the Senior Secured Notes Documents to the extent any such
amendment, modification, or change (I) would make any of the covenants or
defaults or events of default set forth in the Senior Secured Notes Documents
more restrictive as to Parent or any of its Subsidiaries than the covenants and
defaults or events of default set forth in the Senior Secured Notes Documents,
in each case, as in effect on the Closing Date, (II) would change to earlier
dates any dates upon which payments of principal or interest are due thereon,
(III) would change any redemption, mandatory prepayment, or defeasance
provisions thereof, (IV) would restrict any Loan Party from making payments of
the Obligations that would otherwise be permitted under the Senior Secured Notes
Documents as in effect on the Closing Date, (V) would increase the cash pay
portion of any interest rate thereunder by more than 2.00 percentage points per
annum or add any recurring fees or (VI) is in contravention of the Senior
Secured Notes Intercreditor Agreement, (B) the Junior Lien Term Loan Documents
to the extent any such amendment, modification, or change (I) would make any of
the covenants or defaults or events of default set forth in the Junior Lien Term
Loan Documents more restrictive as to Parent or any of its Subsidiaries than the
covenants and defaults or events of default set forth in the Junior Lien
Term Loan Documents, in each case, as in effect on the Closing Date, (II) would
change to earlier dates any dates upon which payments of principal or interest
are due thereon, (III) would change any redemption, mandatory prepayment, or
defeasance provisions thereof, (IV) would restrict any Loan Party from making
payments of the Obligations that would otherwise be permitted under the Junior
Lien Term Loan Documents as in effect on the Closing Date, (V) would increase
the cash pay portion of any interest rate thereunder by more than 2.00
percentage points per annum or add any recurring fees or (VI) is in
contravention of any Junior Lien Intercreditor Agreement, or (C) the Permitted
Junior Conversion Debt Documents to the extent any such amendment, modification,
or change (I) would make any of the covenants or defaults or events of default
set forth in the Permitted Junior Conversion Debt Documents more restrictive as
to Parent or any of its Subsidiaries than the covenants and defaults or events
of default set forth in the Junior Lien Term Loan Documents or any Permitted
Junior Conversion Debt Documents, in each case, as in effect on the Closing
Date, (II) would change to earlier dates any dates upon which payments of
principal or interest are due thereon, (III) would change any redemption,
mandatory prepayment, or defeasance provisions thereof, (IV) would restrict any
Loan Party from making payments of the Obligations that would otherwise be
permitted under the Junior Lien Term Loan Documents or any Permitted Junior
Conversion Debt Documents, in each case, as in effect on the Closing Date, (V)
would increase the cash pay portion of any interest rate thereunder by more than
2.00 percentage points per





-102-

--------------------------------------------------------------------------------

 

 

annum or add any recurring fees or (VI) is in contravention of any Junior Lien
Intercreditor Agreement, or

(iii)     the Governing Documents of any Loan Party or any of its Subsidiaries
if the effect thereof, either individually or in the aggregate, could reasonably
be expected to be materially adverse to the interests of Agent or the Lenders.

6.7        Restricted Payments.  Each Loan Party will not, and will not permit
any of its Subsidiaries to,  make any Restricted Payment; provided, that so long
as it is permitted by law,

(a)         the purchase, repurchase, redemption or other acquisition,
cancellation or retirement for value of Equity Interest, or options, warrants,
equity appreciation rights or other rights to purchase or acquire Equity
Interest, of Parent held by any existing or former employees, management or
directors of or consultants to Parent or any Subsidiary of Parent or their
assigns, estates or heirs, in each case in connection with the repurchase
provisions under employee stock option or stock purchase agreements or other
compensatory agreements approved by the Board of Directors of Parent; provided
that such purchases, repurchases, redemptions, acquisitions, cancellations or
retirements pursuant to this clause (a) will not exceed $5,000,000 in the
aggregate during any calendar year (with any unused amount in any calendar year
being available for use in the immediately succeeding calendar year only;
 provided, that any such unused amount must first be used in the immediately
succeeding calendar year prior to the foregoing $5,000,000 amount for such
calendar year),

(b)         so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Parent may make distributions to former
employees, officers, or directors of Parent (or any spouses, ex-spouses, or
estates of any of the foregoing), solely in the form of forgiveness of
Indebtedness of such Persons owing to Parent on account of repurchases of the
Equity Interests of Parent held by such Persons; provided,  that such
Indebtedness was incurred by such Persons solely to acquire Equity Interests of
Parent,

(c)         direct or indirect wholly-owned Subsidiaries of Parent may make
dividends and distributions to the Loan Party that is the direct owner of the
Equity Interests of any such wholly-owned Subsidiary,

(d)         cash payments (in an amount not to exceed $5,000,000 in the
aggregate during the term of this Agreement)  in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests of Parent or
other exchanges of securities of Parent or a Subsidiary in exchange for Equity
Interests of Parent,

(e)         repurchases or other acquisitions of Equity Interests  deemed to
occur (i) upon the exercise of stock options, warrants, restricted stock units
or other rights to purchase Equity Interests  or other convertible securities if
such Equity Interests  represents a portion of the exercise price thereof or
conversion price thereof or (ii) in connection with withholdings or similar
taxes payable by any future, present or former employee, director or officer,

(f)         the purchase of fractional shares of Equity Interest of the Parent
arising out of stock dividends, splits or combinations or mergers,
consolidations or other acquisitions in an amount not to exceed $5,000,000 in
the aggregate during the term of this Agreement,

(g)         in connection with any Permitted Acquisition, the receipt or
acceptance of the return to Parent or any of its Subsidiaries of Equity Interest
of Parent constituting a portion of the purchase price consideration in
settlement of indemnification claims or as a result of a purchase price
adjustment (including earn outs or similar obligations),





-103-

--------------------------------------------------------------------------------

 

 

(h)         the distribution of rights pursuant to any shareholder rights plan
or the redemption of such for nominal consideration in accordance with the terms
of any shareholder rights plan not to exceed $5,000,000 in the aggregate during
the term of this Agreement,  and

(i)          other Restricted Payments so long as the Payment Conditions are
satisfied.

6.8        Accounting Methods and Fiscal Year.  Each Loan Party will not, and
will not permit any of its Subsidiaries to,  modify or change its fiscal year or
its method of accounting (other than as may be required to conform to GAAP);
 provided that any Subsidiary that is acquired pursuant to a Permitted
Acquisition may change its fiscal year to the same fiscal year as Parent;
 provided further that Parent and its Subsidiaries may, upon prior written
notice to Agent, change its fiscal year to end on December 31.

6.9        Investments.  Each Loan Party will not, and will not permit any of
its Subsidiaries to,  directly or indirectly, make or acquire any Investment,
 except for Permitted Investments.

6.10      Transactions with Affiliates.  Each Loan Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into any
transaction with any Affiliate of any Loan Party or any of its Subsidiaries
except for:

(a)         transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between such Loan Party or its Subsidiaries, on
the one hand, and any Affiliate of such Loan Party or its Subsidiaries, on the
other hand, so long as such transactions (i) are fully disclosed to Agent prior
to the consummation thereof, if they involve one or more payments by such Loan
Party or its Subsidiaries in excess of $2,000,000 for any single transaction or
series of related transactions, and (ii) are no less favorable, taken as a
whole, to such Loan Party or its Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate,

(b)         any indemnity provided for the benefit of directors (or comparable
managers) of a Loan Party or one of its Subsidiaries so long as it has been
approved by such Loan Party’s or such Subsidiary’s board of directors (or
comparable governing body) in accordance with applicable law or is provided by
charter, bylaw or statutory provisions,

(c)         the payment of reasonable compensation, severance, or employee
benefit arrangements to employees, officers, and directors of a Loan Party or
its Subsidiaries in the ordinary course of business and consistent with industry
practice so long as it has been approved by such Loan Party’s or such
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law,

(d)         transactions solely between or among Parent and any Subsidiary or
between or among Subsidiaries of Parent,

(e)         transactions permitted by Section 6.3,  Section 6.6,  Section 6.7,
or Section 6.9,

(f)         agreements for the non-exclusive licensing of intellectual property,
or distribution of products, in each case, among the Loan Parties and their
Subsidiaries for the purpose of the counterparty thereof operating its business,
and agreements for the assignment of intellectual property from any Loan Party
or any of its Subsidiaries to any Loan Party,

(g)         any issuance or sale of Equity Interests (other than Disqualified
Equity Interests) to Affiliates of Parent and the granting of registration and
other customary rights in connection therewith or any contribution to the Equity
Interest of Parent or any Subsidiary of Parent,





-104-

--------------------------------------------------------------------------------

 

 

(h)         any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements and other compensation arrangements, options to purchase Equity
Interests  of Parent pursuant to restricted stock plans, long-term incentive
plans, stock appreciation rights plans, participation plans or similar employee
benefits plans, pension plans or similar plans or agreements or arrangements
approved by the Board of Directors of Parent,

(i)          any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged with or into or
consolidated with Parent or a Subsidiary in accordance with this Agreement;
 provided that such agreement was not entered into in contemplation of such
acquisition, merger or consolidation, or any amendment thereto (so long as any
such amendment is not disadvantageous in any material respect to the Lenders, as
determined in good faith by Parent, when taken as a whole as compared to the
applicable agreement as in effect on the date of such acquisition or merger),

(j)          transactions with suppliers, joint venture partners or purchasers
or sellers of goods or services, in each case in the ordinary course of the
business of Parent and its Subsidiaries; provided that as determined in good
faith by Parent, such transactions are on terms that are not materially less
favorable to Parent or the relevant Subsidiary than those that would have been
obtained in a comparable transaction on an arm’s length basis by Parent or such
Subsidiary with an unrelated Person,  or

(k)         the transactions contemplated by, and the performing by the Loan
Parties of their obligations under, the Junior Lien Term Loan Documents and the
Permitted Junior Conversion Debt Documents.

6.11      Use of Proceeds.  Each Loan Party will not, and will not permit any of
its Subsidiaries to, use the proceeds of any Loan made hereunder for any purpose
other than (a) on the Closing Date, to pay the fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, the Junior
Lien Term Loan Documents, the Senior Secured Notes Documents and the
transactions contemplated hereby and thereby, in each case, as set forth in the
final settlement and closing statement delivered by Borrowers to Agent, and (b)
thereafter, consistent with the terms and conditions hereof, for their lawful
and permitted working capital and general corporate purposes; provided that (x)
no part of the proceeds of the Loans will be used to purchase or carry any such
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors, (y) no part of the proceeds
of any Loan or Letter of Credit will be used, directly or indirectly, to make
any payments to a Sanctioned Entity or a Sanctioned Person, to fund any
investments, loans or contributions in, or otherwise make such proceeds
available to, a Sanctioned Entity or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person, and (z) that no part of the proceeds of any Loan or Letter of Credit
will be used, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Sanctions, Anti-Corruption Laws
or Anti-Money Laundering Laws.

6.12      Limitation on Issuance of Equity Interests.  Except for the issuance
or sale of Qualified Equity Interests by Parent, each Loan Party will not, and
will not permit any of its Subsidiaries to,  issue or sell any of its Equity
Interests.

6.13      Inventory with Bailees.  Each Borrower will not, and will not permit
any of its Subsidiaries to,  store its Inventory at any time with a bailee,
processor, warehouseman, or similar party except as set forth on Schedule 4.25
to the Disclosure Letter (as such Schedule may be amended in accordance with
Section 5.14).





-105-

--------------------------------------------------------------------------------

 

 

6.14      [Reserved].

6.15      Immaterial Subsidiaries.  Each Loan Party will not permit any
Immaterial Subsidiary to, as of any date (a) own any assets, as of such date,
that are greater than $5,000,000, or (b) have total revenues for the most recent
12‑month period prior to such date in excess of $5,000,000.

6.16      Employee Benefits.  Each Loan Party will not, and will not permit any
of its Subsidiaries to:

(a)         Terminate, or permit any ERISA Affiliate to terminate, any Pension
Plan in a manner, or take any other action with respect to any Plan, which could
reasonably be expected to result in any liability of any Loan Party or ERISA
Affiliate to the PBGC that could reasonably be expected to have a Material
Adverse Effect.

(b)         Fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Pension Plan
or Employee Benefit Plan that is a nonqualified deferred compensation plan or
arrangement, or agreement relating thereto or applicable Law, any Loan Party or
ERISA Affiliate is required to pay if such failure could reasonably be expected
to have a Material Adverse Effect.

(c)         Acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
a Loan Party or with respect to any ERISA Affiliate if such Person sponsors,
maintains, or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (i) any Pension
Plan or (ii) any Multiemployer Plan.

(d)         Contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan not set forth on Schedule 6.6(e) to the Disclosure
Letter.

(e)         Amend, or permit any ERISA Affiliate to amend, a Pension Plan
resulting in a material increase in current liability such that a Loan Party or
ERISA Affiliate is required to provide security to such Plan under the IRC.

6.17      Limitations on Layering Indebtedness.  No Loan Party shall, and no
Loan Party shall permit any of its Subsidiaries to, directly or indirectly incur
or suffer to exist any Indebtedness that is both (a) contractually subordinate
or junior in right of payment to the obligations under this Agreement and the
other Loan Documents or the Senior Secured Notes Obligations and (b) senior in
right of payment to the Junior Lien Term Loan Obligations.

7.          FINANCIAL COVENANT.

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations, Parent and Borrowers will maintain a Fixed Charge Coverage Ratio,
calculated for each 12-month period ending on the first day of any Covenant
Testing Period and the last day of each fiscal month occurring until the end of
any Covenant Testing Period (including the last day thereof), in each case,  of
at least 1.10 to 1.00.

8.          EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:





-106-

--------------------------------------------------------------------------------

 

 

8.1        Payments.  If Borrowers fail to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of three Business Days, (b)
all or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;

8.2        Covenants.  If any Loan Party or any of its Subsidiaries:

(a)         fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6,  5.1,  5.2,  5.3 (solely if Parent or any
Borrower fails to maintain its existence, except as permitted by this
Agreement),  5.7 (solely if Parent or any Borrower refuses to allow Agent or its
representatives or agents to visit its respective properties, inspect its assets
or books or records, examine and make copies of its books and records, or
discuss its affairs, finances, and accounts with officers and employees of
Parent or any Borrower in accordance with such covenant), 5.10,  5.11,  5.13,
 5.15,  5.17,  5.19 or 5.20 of this Agreement, (ii) Section 6 of this Agreement,
(iii) Section 7 of this Agreement, or (iv) Section 7 of the Guaranty and
Security Agreement;

(b)         (i) fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (solely if Parent or any Borrower fails to
maintain its good standing in its jurisdiction of organization), 5.5,  5.8,  or
5.12 of this Agreement and such failure continues for a period of ten days after
the earlier of (A) the date on which such failure shall first become known to
any Responsible Officer of Parent, or (B) the date on which written notice
thereof is given to Borrowers by Agent, or (ii) fails to perform or observe any
covenant or other agreement contained in any of Sections 5.6,  5.14, or 5.16 of
this Agreement and such failure continues for a period of fifteen days after the
earlier of (A) the date on which such failure shall first become known to any
Responsible Officer of Parent, or (B) the date on which written notice thereof
is given to Borrowers by Agent; or

(c)         fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this Section
8 shall govern), and such failure continues for a period of thirty days after
the earlier of (i) the date on which such failure shall first become known to
any Responsible Officer of Parent, or (ii) the date on which written notice
thereof is given to Borrowers by Agent;

8.3        Judgments.  If a Loan Party or any Material Subsidiary or group of
Subsidiaries that, taken together (as of the latest audited consolidated
financial statements for Parent and its Subsidiaries), would constitute a
Material Subsidiary fail to pay any final and non-appealable judgments
aggregating in excess of $25,000,000 (net of any amounts that are covered by
insurance issued by a reputable and creditworthy insurance company (as
determined in the good faith by Parent) that has not contested coverage), and
(a) which judgments remain unsatisfied or undischarged for any period of 60
consecutive days during which a stay of enforcement of such judgments shall not
be in effect or (b) if enforcement proceedings are commenced upon any such final
and non-appealable judgements;

8.4        Voluntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced
by a Loan Party or any of its Subsidiaries;

8.5        Involuntary Bankruptcy, etc.  If an Insolvency Proceeding is
commenced against a Loan Party or any of its Subsidiaries and any of the
following events occur: (a) such Loan Party or such Subsidiary consents to the
institution of such Insolvency Proceeding against it, (b) the petition





-107-

--------------------------------------------------------------------------------

 

 

commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within sixty
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Subsidiary, or (e) an order for relief shall have been
issued or entered therein;

8.6        Default Under Other Agreements.  If there is (a) a default in one or
more agreements to which a Loan Party or any of its Subsidiaries is a party with
one or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $25,000,000 or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or (ii)
results in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder, (b) a default in or an involuntary early termination of one or more
Hedge Agreements to which a Loan Party or any of its Subsidiaries is a party,
(c) an “Event of Default” or similar event under, and as such term is defined
in, the Senior Secured Notes Indenture or the other Senior Secured Notes
Documents, (d) an “Event of Default” or similar event under, and as such term is
defined in, the Junior Lien Term Loan Credit Agreement or the other Junior Lien
Term Loan Documents, or (e) an “Event of Default” or similar event under, and as
such term is defined in, the Permitted Junior Conversion Debt Documents;
provided that clause (a)(ii) of this Section 8.6 shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, so long as (A) such sale or
transfer is expressly permitted under the Loan Documents and under the documents
providing for such Indebtedness and (B)  the obligations of each applicable Loan
Party and its Subsidiaries with respect to such Indebtedness are extinguished in
full upon such sale or transfer;

8.7        Representations, etc.  If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing by or on behalf of any Loan Party to Agent or any Lender in connection
with this Agreement or any other Loan Document proves to be untrue in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

8.8        Guaranty.  If the obligation of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement or the Guaranty and Security Agreement) or if any Guarantor
repudiates or revokes or purports to repudiate or revoke any such guaranty;

8.9        Security Documents.  If the Guaranty and Security Agreement or any
other Loan Document that purports to create a Lien, shall, for any reason, fail
or cease to create a valid and perfected (except to the extent of Permitted
Liens) first priority (with respect to ABL Priority Collateral) or second
priority (with respect to assets that do not constitute ABL Priority Collateral)
Lien on the Collateral covered thereby, except as a result of a disposition of
the applicable Collateral in a transaction permitted under this Agreement;

8.10      Loan Documents.  The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent or pursuant to the terms of such Loan
Document) be declared to be null and void, or a proceeding shall be commenced by
a Loan Party or its Subsidiaries, or by any Governmental Authority having
jurisdiction over a Loan Party or its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document (or if any such Loan
Party or its





-108-

--------------------------------------------------------------------------------

 

 

Subsidiaries shall otherwise assert that such Loan Party or its Subsidiaries
does not have any such liability or obligation purported to be created under any
Loan Document);

8.11      Change of Control.  A Change of Control shall occur;

8.12      ERISA.  (a) Any Loan Party or ERISA Affiliate fails to make full
payment when due of all amounts which any Loan Party or ERISA Affiliate is
required to pay as contributions, installments, or otherwise to or with respect
to a Pension Plan or Multiemployer Plan, and such failure could reasonably be
expected to result in liability in excess of $50,000,000, (b) a Notification
Event, which could reasonably be expected to result in liability in excess of
$50,000,000, either individually or in the aggregate, or (c) any Loan Party or
ERISA Affiliate completely or partially withdraws from one or more Multiemployer
Plans and incurs Withdrawal Liability, or fails to make any Withdrawal Liability
when due and such Withdrawal Liability or failure could reasonably be expected
to result in liability in excess of $50,000,000; or

8.13      Invalidity of Intercreditor Agreements.  Any material provision of any
Intercreditor Agreement shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Person shall contest in
any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not have the priority contemplated by this Agreement or any such
Intercreditor Agreement, in each case other than in accordance with the terms of
such Intercreditor Agreement.

9.          RIGHTS AND REMEDIES.

9.1        Rights and Remedies.  Upon the occurrence and during the continuation
of an Event of Default, Agent may, and, at the instruction of the Required
Lenders, shall, in addition to any other rights or remedies provided for
hereunder or under any other Loan Document or by applicable law, do any one or
more of the following:

(a)         by written notice to Administrative Borrower, (i) declare the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents to be immediately due and payable, whereupon the same shall become and
be immediately due and payable and Borrowers shall be obligated to repay all of
such Obligations in full, without presentment, demand, protest, or further
notice or other requirements of any kind, all of which are hereby expressly
waived by each Borrower, and (ii) direct Borrowers to provide (and Borrowers
agree that upon receipt of such notice Borrowers will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrowers’ reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;

(b)         by written notice to Administrative Borrower, declare the
Commitments terminated, whereupon the Commitments shall immediately be
terminated together with (i) any obligation of any Revolving Lender to make
Revolving Loans, (ii) the obligation of the Swing Lender to make Swing Loans,
and (iii) the obligation of Issuing Bank to issue Letters of Credit; and

(c)         exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all





-109-

--------------------------------------------------------------------------------

 

 

accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents, shall automatically become and
be immediately due and payable and Borrowers shall automatically be obligated to
repay all of such Obligations in full (including Borrowers being obligated to
provide (and Borrowers agree that they will provide) (1) Letter of Credit
Collateralization to Agent to be held as security for Borrowers’ reimbursement
obligations in respect of drawings that may subsequently occur under issued and
outstanding Letters of Credit and (2) Bank Product Collateralization to be held
as security for Parent’s, Borrowers’ or their respective Subsidiaries’
obligations in respect of outstanding Bank Products), without presentment,
demand, protest, or notice or other requirements of any kind, all of which are
expressly waived by Parent and Borrowers.

9.2        Remedies Cumulative.  The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver.  No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

10.        WAIVERS; INDEMNIFICATION.

10.1      Demand; Protest; etc.  Each of Parent and each Borrower waives,
 demand, protest, notice of protest, notice of default or dishonor, notice of
payment and nonpayment, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of documents, instruments, chattel paper, and guarantees
at any time held by the Lender Group on which Parent or any Borrower may in any
way be liable.

10.2      The Lender Group’s Liability for Collateral.  Each of Parent and each
Borrower hereby agrees that:  (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for:  (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, processor, forwarding agency, or
other Person, and (b) all risk of loss, damage, or destruction of the Collateral
shall be borne by the Loan Parties, except to the extent any such loss, damage
or destruction is directly caused by Agent’s gross negligence or willful
misconduct, as determined in a final, non-appealable judgement by a court of
competent jurisdiction.

10.3      Indemnification.  Each Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons, the Issuing Bank, and
each Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable and documented fees and disbursements of attorneys, experts,
or consultants and all other reasonable and documented costs and expenses
actually incurred in connection therewith or in connection with the enforcement
of this indemnification (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution and delivery (provided, that Borrowers shall not be liable for
costs and expenses (including attorneys’ fees) of any Lender (other than Wells
Fargo) incurred in advising, structuring, drafting, reviewing, administering or
syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Parent’s  and its Subsidiaries’ compliance with the
terms of the Loan Documents (provided, that the indemnification in this clause
(a) shall not extend to (i) disputes





-110-

--------------------------------------------------------------------------------

 

 

solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders unless the dispute involves an
act or omission of a Loan Party) relative to disputes between or among Agent on
the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any claims for Taxes, which shall be governed by
Section 16, other than Taxes which relate to primarily non-Tax claims), (b) with
respect to any actual or prospective investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, the making of any Loans or
issuance of any Letters of Credit hereunder, or the use of the proceeds of
the Loans or the Letters of Credit provided hereunder (irrespective of whether
any Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Loan Party or
any of its Subsidiaries or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such assets or properties of any
Loan Party or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”).  The foregoing to the contrary notwithstanding, no
Borrower shall have any obligation to any Indemnified Person under this Section
10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents.  This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations.  If
any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11.        NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:

 

 

If to any Loan Party:

c/o Administrative Borrower

 

2100 Q Street

 

Sacramento, CA 95816

 

Attn: Chief Financial Officer

 

Fax No. 916-321-1869

 

 

with copies to:

WILSON SONSINI GOODRICH & ROSATI, P.C.

 

650 Page Mill Road

 

Palo Alto, CA  94304

 

Attn:  Kathleen D. Rothman, Esq.

 

Fax No.:  650-493-6811

 





-111-

--------------------------------------------------------------------------------

 

 

 

If to Agent:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

2450 Colorado Avenue, Suite 3000 West,

 

Santa Monica, California 90404

 

Attn: Loan Portfolio Manager

 

Fax No.:  877-720-4156

 

 

with copies to:

MORGAN, LEWIS & BOCKIUS LLP

 

300 S. Grand Avenue, Twenty-Second Floor

 

Los Angeles, CA 90071-3132

 

Attn:  Marshall Stoddard, Jr., Esq.

 

Fax No.: 213-612-2501

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).

12.        CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.

(a)         THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

(b)         THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA;
PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  EACH OF PARENT AND EACH BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF





-112-

--------------------------------------------------------------------------------

 

 

FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c)         TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT
AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A “CLAIM”).  EACH OF PARENT AND EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(d)         EACH OF PARENT AND EACH BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e)         NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

(f)         IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE
OF CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH
ANY CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN
SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:





-113-

--------------------------------------------------------------------------------

 

 

(i)       WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW,
ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE
WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH
645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii)      THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii)     UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B).  THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW.  PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

(iv)     EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER;  PROVIDED, THAT SUCH COSTS, ALONG WITH THE
REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS
DETERMINED BY THE REFEREE.

(v)      THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE
PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER





-114-

--------------------------------------------------------------------------------

 

 

AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA.

(vi)     THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

13.        ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1      Assignments and Participations.

(a)         (i)  Subject to the conditions set forth in clause (a)(ii) below,
any Lender may assign and delegate all or any portion of its rights and duties
under the Loan Documents (including the Obligations owed to it and its
Commitments) to one or more assignees so long as such prospective assignee is an
Eligible Transferee (each, an “Assignee”), with the prior written consent (such
consent not be unreasonably withheld or delayed) of:

(A)        Administrative Borrower;  provided, that no consent of Administrative
Borrower shall be required (1) if a Default or Event of Default has occurred and
is continuing, or (2) in connection with an assignment to a Person that is a
Lender or an Affiliate (other than natural persons) of a Lender; provided
further, that Administrative Borrower shall be deemed to have consented to a
proposed assignment unless they object thereto by written notice to Agent within
five Business Days after having received notice thereof; and

(B)        Agent, Swing Lender, and Issuing Bank.

(ii)         Assignments shall be subject to the following additional
conditions:

(A)        no assignment may be made (i) so long as no Specified Event of
Default has occurred and is continuing, to a Disqualified Institution (without
the prior written consent of the Administrative Borrower (such consent not be
unreasonably withheld or delayed)), or (ii) to a natural person,





-115-

--------------------------------------------------------------------------------

 

 

(B)        no assignment may be made to a Loan Party or an Affiliate of a Loan
Party,

(C)        the amount of the Commitments and the other rights and obligations of
the assigning Lender hereunder and under the other Loan Documents subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to Agent) shall be in a minimum
amount (unless waived by Agent) of $5,000,000 (except such minimum amount shall
not apply to (I) an assignment or delegation by any Lender to any other Lender,
an Affiliate of any Lender, or a Related Fund of such Lender, or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),

(D)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,

(E)        the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

(F)         unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent’s separate account, a processing fee in the amount of $3,500,
and

(G)        the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b)         From and after the date that Agent receives the executed Assignment
and Acceptance and, if applicable, payment of the required processing fee, (i)
the Assignee thereunder shall be a party hereto and, to the extent that rights
and obligations hereunder have been assigned to it pursuant to such Assignment
and Acceptance, shall be a “Lender” and shall have the rights and obligations of
a Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

(c)         By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with





-116-

--------------------------------------------------------------------------------

 

 

such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d)         Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b) and any consents required under Section 13.1(a), this Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Commitments
arising therefrom.  The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

(e)         Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement.  The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations.  No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.





-117-

--------------------------------------------------------------------------------

 

 

(f)         In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9,  disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.

(g)         Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement to secure obligations of such
Lender, including any pledge in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law;  provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h)         Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the “Register”) on which it
enters the name and address of each Lender as the registered owner of the Loans
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”).  A Registered Loan (and the registered note,
if any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and any assignment or sale of all or part of
such Registered Loan (and the registered note, if any, evidencing the same) may
be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s).  Prior to the registration of assignment or sale
of any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.  In the case of any assignment by a
Lender of all or any portion of its Commitment to an Affiliate of such Lender or
a Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.

(i)          In the event that a Lender sells participations in the Registered
Loan, such Lender, as a non-fiduciary agent on behalf of Borrowers, shall
maintain (or cause to be maintained) a register on which it enters the name of
all participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such Registered Loans that is
subject to such participations) (the “Participant Register”).  A Registered Loan
(and the Registered Note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide).  Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.  No Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement





-118-

--------------------------------------------------------------------------------

 

 

notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(j)          Agent shall make a copy of the Register (and each Lender shall make
a copy of its Participant Register to the extent it has one) available for
review by Borrowers from time to time as Borrowers may reasonably request.

13.2      Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties;  provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio.  No consent to assignment by the Lenders shall release any
Borrower from its Obligations.  A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

14.        AMENDMENTS; WAIVERS.

14.1      Amendments and Waivers.

(a)         No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Parent or any Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and the Loan
Parties that are party thereto and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, that no such waiver, amendment, or consent shall, unless
in writing and signed by all of the Lenders directly affected thereby and all of
the Loan Parties that are party thereto, do any of the following:

(i)       increase the amount of or extend the expiration date of any Commitment
of any Lender or amend, modify, or eliminate Section 2.4(c),

(ii)      postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii)     reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv)     amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,

(v)      amend, modify, or eliminate Section 3.1 or 3.2,

(vi)     amend, modify, or eliminate Section 15.11,

(vii)    other than pursuant to the Intercreditor Agreements and as permitted by
Section 15.11, release or contractually subordinated Agent’s Lien in and to any
of the Collateral,





-119-

--------------------------------------------------------------------------------

 

 

(viii)   amend, modify, or eliminate the definitions of “Required Lenders”,
 Supermajority Lenders or “Pro Rata Share”,

(ix)     other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money under any of the Loan Documents or consent to the assignment or
transfer by any Borrower or any Guarantor of any of its rights or duties under
this Agreement or the other Loan Documents,

(x)      amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
 (ii) or (iii) or Section 2.4(e) or (f), or

(xi)     amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of a Loan Party;

(b)         No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,

(i)       the definition of, or any of the terms or provisions of, the Fee
Letter, without the written consent of Agent and Borrowers (and shall not
require the written consent of any of the Lenders),

(ii)      any provision of Section 15 pertaining to Agent, or any other rights
or duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

(c)         No amendment, waiver, modification, elimination, or consent shall
amend, without written consent of Agent, Borrowers and the Supermajority
Lenders, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts, Eligible Unbilled
Accounts and Eligible Inventory) that are used in such definition to the extent
that any such change results in more credit being made available to Borrowers
based upon the Borrowing Base, but not otherwise, or the definition of Maximum
Revolver Amount, or change Section 2.1(c).

(d)         No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Bank, or any other rights or duties of Issuing
Bank under this Agreement or the other Loan Documents, without the written
consent of Issuing Bank, Agent, Borrowers, and the Required Lenders.

(e)         No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Pledged Cash Letter of Credit Issuing Bank, or any other
rights or duties of Pledged Cash Letter of Credit Issuing Bank under this
Agreement or the other Loan Documents, without the written consent of Pledged
Cash Letter of Credit Issuing Bank, Agent, Borrowers, and the Required Lenders.

(f)         No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrowers, and the Required Lenders.

(g)         Anything in this Section 14.1 to the contrary notwithstanding, (i)
any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any





-120-

--------------------------------------------------------------------------------

 

 

provision of this Agreement or any other Loan Document that relates only to the
relationship of the Lender Group among themselves, and that does not affect the
rights or obligations of any Loan Party, shall not require consent by or the
agreement of any Loan Party, and (ii) any amendment, waiver, modification,
elimination, or consent of or with respect to any provision of this Agreement or
any other Loan Document may be entered into without the consent of, or over the
objection of, any Defaulting Lender other than any of the matters governed by
Section 14.1(a)(i) through (iii) that affect such Lender.

14.2      Replacement of Certain Lenders.

(a)         If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder.  Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b)         Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit, and (iii) Funding Losses).  If the
Non-Consenting Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Non-Consenting Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Non-Consenting
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Non-Consenting
Lender or Tax Lender, as applicable, shall be made in accordance with the terms
of Section 13.1.  Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Non-Consenting Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Non-Consenting Lender or Tax Lender, as
applicable, shall remain obligated to make the Non-Consenting Lender’s or Tax
Lender’s, as applicable, Pro Rata Share of Revolving Loans and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of participations in such Letters of Credit.

14.3      No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Parent and Borrowers
of any provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.





-121-

--------------------------------------------------------------------------------

 

 

15.        AGENT; THE LENDER GROUP.

15.1      Appointment and Authorization of Agent.  Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Agent agrees to act as agent for and on behalf
of the Lenders (and the Bank Product Providers) on the conditions contained in
this Section 15.  Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent.  Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement or the other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only a representative relationship between
independent contracting parties.  Each Lender hereby further authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent to act as the secured party under each of the Loan
Documents that create a Lien on any item of Collateral.  Except as expressly
otherwise provided in this Agreement, Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
or to take any other action with respect to any Collateral or Loan Documents
which may be necessary to perfect, and maintain perfected, the security
interests and Liens upon Collateral pursuant to the Loan Documents, (c) make
Revolving Loans, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute payments and proceeds
of the Collateral as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to any Loan Party or its Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

15.2      Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.





-122-

--------------------------------------------------------------------------------

 

 

15.3      Liability of Agent.  None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder.  No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Loan Party or its
Subsidiaries.  No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of credit was not authorized by the
applicable Borrower.  Agent shall not be required to take any action that, in
its opinion or in the opinion of its counsel, may expose it to liability or that
is contrary to any Loan Document or applicable law or regulation.

15.4      Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).

15.5      Notice of Default or Event of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.”  Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Each Lender shall be solely responsible for giving any
notices to its Participants, if any.  Subject to Section 15.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9;  provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.





-123-

--------------------------------------------------------------------------------

 

 

15.6      Credit Decision.  Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of any Loan Party and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider).  Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers.  Each Lender also represents (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.  Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

15.7      Costs and Expenses; Indemnification.  Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or
otherwise.  Agent is authorized and directed to deduct and retain sufficient
amounts from payments or proceeds of the Collateral received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers).  In the
event Agent is not reimbursed for such costs and expenses by the Loan Parties
and their Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender’s ratable thereof.  Whether or not the
transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
a Revolving Loan or other extension of credit hereunder.  Without limitation of
the foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses





-124-

--------------------------------------------------------------------------------

 

 

(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document to
the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

15.8      Agent in Individual Capacity.  Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Loan Party or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders (or Bank Product Providers),
and the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to
them.  The terms “Lender” and “Lenders” include Wells Fargo in its individual
capacity.

15.9      Successor Agent.  Agent may resign as Agent upon 30 days (ten days if
an Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or a Default or Event of Default has
occurred and is continuing) and without any notice to the Bank Product
Providers.  If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrowers (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers).  If, at the time that Agent’s resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans.  If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrowers, a successor Agent.  If Agent
has materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned).  In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated.  After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.  If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.





-125-

--------------------------------------------------------------------------------

 

 

15.10    Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Loan Party and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers).  The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding a Loan Party or its Affiliates or any other Person party
to any Loan Documents that is subject to confidentiality obligations in favor of
such Loan Party or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

15.11    Collateral Matters.

(a)         The Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by the Loan Parties and their
Subsidiaries of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrowers certify to Agent that the sale or disposition is permitted under
Section 6.3 or Section 6.4 (and Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property in which no
Loan Party or any of its Subsidiaries owned any interest at the time Agent’s
Lien was granted nor at any time thereafter, (iv) constituting property leased
or licensed to a Loan Party or its Subsidiaries under a lease or license that
has expired or is terminated in a transaction permitted under this Agreement, or
(v) in connection with a credit bid or purchase authorized under this Section
15.11.  The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, based upon the instruction of the Required Lenders, to (a) consent to the
sale of, credit bid, or purchase (either directly or indirectly through one or
more entities) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of
the Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9610 or 9620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy.  In
connection with any such credit bid or purchase, (i) the Obligations owed to the
Lenders and the Bank Product Providers shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such sale or other disposition of the Collateral and,
if such contingent or unliquidated claims cannot be estimated without impairing
or unduly delaying the ability of Agent to credit bid at such sale or other
disposition, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the Collateral that is the subject of such credit
bid or purchase) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the Collateral that is the subject of
such credit bid or purchase (or in the Equity Interests of the any entities that
are used to consummate such credit bid or purchase), and (ii) Agent, based upon
the instruction of the Required





-126-

--------------------------------------------------------------------------------

 

 

Lenders, may accept non-cash consideration, including debt and equity securities
issued by any entities used to consummate such credit bid or purchase and in
connection therewith Agent may reduce the Obligations owed to the Lenders and
the Bank Product Providers (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration; provided, that
Bank Product Obligations not entitled to the application set forth in Section
2.4(b)(iii)(J) shall not be entitled to be, and shall not be, credit bid, or
used in the calculation of the ratable interest of the Lenders and Bank Product
Providers in the Obligations which are credit bid.  Except as provided above,
Agent will not execute and deliver a release of any Lien on any Collateral
without the prior written authorization of (y) if the release is of all or
substantially all of the Collateral, all of the Lenders (without requiring the
authorization of the Bank Product Providers), or (z) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product
Providers).  Upon request by Agent or Borrowers at any time, the Lenders will
(and if so requested, the Bank Product Providers will) confirm in writing
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 15.11;  provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent’s opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly released) upon (or obligations of Borrowers in
respect of) any and all interests retained by any Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.  Each Lender further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
irrevocably authorize) Agent, at its option and in its sole discretion, to
subordinate (by contract or otherwise) any Lien granted to or held by Agent on
any property under any Loan Document (a) to the holder of any Permitted Lien on
such property if such Permitted Lien secures purchase money Indebtedness
(including Capitalized Lease Obligations) which constitute Permitted
Indebtedness and (b) to the extent Agent has the authority under this Section
15.11 to release its Lien on such property.

(b)         Agent shall have no obligation whatsoever to any of the Lenders (or
the Bank Product Providers) (i) to verify or assure that the Collateral exists
or is owned by a Loan Party or any of its Subsidiaries or is cared for,
protected, or insured or has been encumbered, (ii) to verify or assure that
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, (iii) to
verify or assure that any particular items of Collateral meet the eligibility
criteria applicable in respect thereof, (iv) to impose, maintain, increase,
reduce, implement, or eliminate any particular reserve hereunder or to determine
whether the amount of any reserve is appropriate or not, or (v) to exercise at
all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise expressly provided herein.

15.12    Restrictions on Actions by Lenders; Sharing of Payments.

(a)         Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or its
Subsidiaries or any deposit accounts of any Loan Party or its Subsidiaries now
or hereafter maintained with such Lender.  Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in





-127-

--------------------------------------------------------------------------------

 

 

writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Borrower or any Guarantor or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.

(b)         If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13    Agency for Perfection.  Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Division 8 or Division 9, as applicable, of
the Code can be perfected by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14    Payments by Agent to the Lenders.  All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent.  Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15    Concerning the Collateral and Related Loan Documents.  Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents.  Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information.  By becoming a party to this Agreement, each
Lender:

(a)         is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
any Loan Party or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,





-128-

--------------------------------------------------------------------------------

 

 

(b)         expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)         expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
field examination will inspect only specific information regarding the Loan
Parties and their Subsidiaries and will rely significantly upon Parent’s  and
its Subsidiaries’ books and records, as well as on representations of Parent’s
and Borrowers’ personnel,

(d)         agrees to keep all Reports and other material, non-public
information regarding the Loan Parties and their Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 17.9, and

(e)         without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing,  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.

15.17    Several Obligations; No Liability.  Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such





-129-

--------------------------------------------------------------------------------

 

 

Lender (or Bank Product Provider) or on its behalf, nor to take any other action
on behalf of such Lender (or Bank Product Provider) hereunder or in connection
with the financing contemplated herein.

16.        WITHHOLDING TAXES.

16.1      Payments.  All payments made by any Loan Party under any Loan Document
will be made free and clear of, and without deduction or withholding for, any
Taxes, except as otherwise required by applicable law, and in the event any
deduction or withholding of Taxes is required, the applicable Loan Party shall
make the requisite withholding, promptly pay over to the applicable Governmental
Authority the withheld tax, and furnish to Agent as promptly as possible after
the date the payment of any such Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by the Loan Parties, or
other evidence of such payment reasonably satisfactory to Agent.   Furthermore,
if any such Tax is an Indemnified Taxes or an Indemnified Tax is so levied or
imposed, the Loan Parties agree to pay the full amount of such Indemnified Taxes
and such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement, any note, or Loan Document, including any
amount paid pursuant to this Section 16.1 after withholding or deduction for or
on account of any Indemnified Taxes, will not be less than the amount provided
for herein.  The Loan Parties will promptly pay any Other Taxes or reimburse
Agent for such Other Taxes upon Agent’s demand.  The Loan Parties shall jointly
and severally indemnify each Indemnified Person (as defined in Section 10.3)
(collectively a “Tax Indemnitee”) for the full amount of Indemnified Taxes
arising in connection with this Agreement or any other Loan Document or breach
thereof by any Loan Party (including any Indemnified Taxes imposed or asserted
on, or attributable to, amounts payable under this Section 16) imposed on, or
paid by, such Tax Indemnitee and all reasonable costs and expenses related
thereto (including fees and disbursements of attorneys and other tax
professionals), as and when they are incurred and irrespective of whether suit
is brought, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority (other than
Indemnified Taxes and additional amounts that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Tax Indemnitee).  The obligations of the Loan Parties under
this Section 16 shall survive the termination of this Agreement, the resignation
and replacement of the Agent, and the repayment of the Obligations.

16.2      Exemptions.

(a)         If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) and the
Administrative Borrower on behalf of all Borrowers one of the following before
receiving its first payment under this Agreement:

(i)       if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Administrative Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrowers within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with
proper attachments as applicable);

(ii)      if such Lender or Participant is entitled to claim an exemption from,
or a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;





-130-

--------------------------------------------------------------------------------

 

 

(iii)     if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv)     if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (including a withholding statement and copies
of the tax certification documentation for its beneficial owner(s) of the income
paid to the intermediary, if required based on its status provided on the Form
W-8IMY); or

(v)      a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(b)         Each Lender or Participant shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms and
to promptly notify Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(c)         If a Lender or Participant claims an exemption from withholding tax
in a jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, or the providing of or delivery of such
forms in the Lender’s reasonable judgment would not subject such Lender to any
material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender (or its Affiliates); provided,  further, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including its tax
returns).  Each Lender and each Participant shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms and to promptly notify Agent and Administrative Borrower (or, in the case
of a Participant, to the Lender granting the participation only) of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

(d)         If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant.  To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid.  With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable.  Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto and to be
subject to Section 14.2, in each case as if it were a Lender and had acquired
its interest by assignment; provided that such Participant (shall not be
entitled to receive any greater payment under Section 16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent





-131-

--------------------------------------------------------------------------------

 

 

such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

(e)         If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable due diligence and reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent (or,
in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Agent (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

16.3      Reductions.

(a)         If a Lender or a Participant is subject to an applicable withholding
tax, Agent (or, in the case of a Participant, the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
an amount equivalent to the applicable withholding tax.  If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(b)         If the IRS or any other Governmental Authority of the United States
or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys’ fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4      Refunds.  If Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes to which the Loan Parties
have paid additional amounts pursuant to this Section 16, it shall pay over such
refund to the Administrative Borrower on behalf of the Loan Parties (but only to
the extent of payments made, or additional amounts paid, by the Loan Parties
under this Section 16 with respect to Indemnified Taxes giving rise to such a
refund), net of all out-of-pocket expenses of Agent or such Lender and without
interest (other than any interest paid by the applicable Governmental Authority
with respect to such a refund); provided, that the Loan Parties, upon the
request of Agent or such Lender, agrees to repay the amount paid over to the
Loan Parties (plus any penalties,





-132-

--------------------------------------------------------------------------------

 

 

interest or other charges, imposed by the applicable Governmental Authority,
other than such penalties, interest or other charges imposed as a result of the
willful misconduct or gross negligence of Agent or Lender hereunder as finally
determined by a court of competent jurisdiction) to Agent or such Lender in the
event Agent or such Lender is required to repay such refund to such Governmental
Authority.  Notwithstanding anything in this Agreement to the contrary, this
Section 16 shall not be construed to require Agent or any Lender to make
available its tax returns (or any other information which it deems confidential)
to Loan Parties or any other Person or require Agent or any Lender to pay any
amount to an indemnifying party pursuant to Section 16.4, the payment of which
would place Agent or such Lender (or their Affiliates) in a less favorable net
after-Tax position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

17.        GENERAL PROVISIONS.

17.1      Effectiveness.  This Agreement shall be binding and deemed effective
when executed by Parent, each Borrower, Agent, and each Lender whose signature
is provided for on the signature pages hereof.

17.2      Section Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3      Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Parent or any
Borrower, whether under any rule of construction or otherwise.  On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4      Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5      Bank Product Providers.  Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting.  Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents.  It is understood and agreed that the rights and benefits of each
Bank Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not.  In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution.  Agent shall have no obligation to calculate the amount due and
payable with respect to any





-133-

--------------------------------------------------------------------------------

 

 

Bank Products, but may rely upon the written certification of the amount due and
payable from the applicable Bank Product Provider.  In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the applicable Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof).  Borrowers may obtain Bank
Products from any Bank Product Provider, although Borrowers are not required to
do so.  Each Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider.  Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

17.6      Debtor-Creditor Relationship.  The relationship between the Lenders
and Agent, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor.  No member of the Lender Group has (or shall be
deemed to have) any fiduciary relationship or duty to any Loan Party arising out
of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

17.7      Counterparts; Electronic Execution.  This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

17.8      Revival and Reinstatement of Obligations; Certain Waivers.

(a)         If any member of the Lender Group or any Bank Product Provider
repays, refunds, restores, or returns in whole or in part, any payment or
property (including any proceeds of Collateral) previously paid
or transferred to such member of the Lender Group or such Bank Product Provider
in full or partial satisfaction of any Obligation or on account of any
other obligation of any Loan Party under any Loan Document or any Bank Product
Agreement, because the payment, transfer, or the incurrence of the obligation so
satisfied is asserted or declared to be void, voidable, or otherwise recoverable
under any law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent transfers, preferences, or other voidable
or recoverable obligations or transfers or to be subject to turn over pursuant
to any of the Intercreditor Agreements (each, a “Voidable Transfer”), or
because such member of the Lender Group or Bank Product Provider elects to do so
on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group or Bank Product Provider elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable costs, expenses, and attorneys’ fees





-134-

--------------------------------------------------------------------------------

 

 

of such member of the Lender Group or Bank Product Provider related thereto, (i)
the liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist,  and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made.  If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated, or (B) any provision of this Agreement shall have been terminated
or cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability. This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations.

(b)         Anything to the contrary contained herein notwithstanding, if Agent
or any Lender accepts a guaranty of only a portion of the Obligations pursuant
to any guaranty, each Borrower hereby waives  its right under Section 2822(a) of
the California Civil Code or any similar laws of any other applicable
jurisdiction to designate the portion of the Obligations satisfied by the
applicable guarantor’s partial payment.

17.9      Confidentiality.

(a)         Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement,
except:  (i) to attorneys for and other advisors, accountants, auditors, and
consultants to any member of the Lender Group  and to employees, directors and
officers of any member of the Lender Group (the Persons in this clause (i),
“Lender Group Representatives”) on a “need to know” basis in connection with
this Agreement and the transactions contemplated hereby and on a confidential
basis, (ii) to Subsidiaries and Affiliates of any member of the Lender Group
(including the Bank Product Providers); provided, that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 17.9, (iii) as may be required by regulatory authorities
so long as such authorities are informed of the confidential nature of such
information, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation; provided,  that (x) prior to any
disclosure under this clause (iv), the disclosing party agrees to provide
Borrowers with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrowers pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation and (y) any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrowers, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process;
 provided, that (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation  or
pledge of any Lender’s interest under this Agreement;  provided, that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to





-135-

--------------------------------------------------------------------------------

 

 

confidentiality requirements substantially similar to those contained in this
Section 17.9 (and such Person may disclose such Confidential Information to
Persons employed or engaged by them as described in clause (i) above), (ix) in
connection with any litigation or other adversary proceeding involving parties
hereto which such litigation or adversary proceeding involves claims related to
the rights or duties of such parties under this Agreement or the other Loan
Documents; provided, that prior to any disclosure to any Person (other than any
Loan Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than any Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrowers with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.

(b)         Anything in this Agreement to the contrary notwithstanding, Agent
may disclose information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services
or in its marketing or promotional materials, with such information to consist
of deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.

(c)         Each Loan Party agrees that Agent may make materials or information
provided by or on behalf of Borrowers hereunder (collectively, “Borrower
Materials”) available to the Lenders by posting the Communications on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”).  The Platform is provided “as is” and “as
available.”  Agent does not warrant the accuracy or completeness of the Borrower
Materials, or the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the communications.  No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by Agent in connection with the Borrower
Materials or the Platform.  In no event shall Agent or any of the Agent-Related
Persons have any liability to the Loan Parties, any Lender or any other person
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or Agent’s transmission of
communications through the Internet, except to the extent the liability of such
person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such person’s gross negligence or willful
misconduct.  Each Loan Party further agrees that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”).  The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
“PUBLIC” or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws.  All
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor” (or another similar
term).  Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term).

17.10    Survival.  All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on





-136-

--------------------------------------------------------------------------------

 

 

its behalf and notwithstanding that Agent, Issuing Bank, or any Lender may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of, or any
accrued interest on, any Loan or any fee or any other amount payable under this
Agreement is outstanding or unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not expired or been terminated.

17.11    Patriot Act; Due Diligence.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act.  In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners.  Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable costs
and charges for any such due diligence by Agent shall constitute Lender Group
Expenses hereunder and be for the account of Borrowers.

17.12    Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.13    McClatchy Newspapers, Inc. as Agent for Borrowers.  Each Borrower
hereby irrevocably appoints McClatchy Newspapers, Inc. as the borrowing agent
and attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower.  Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Revolving Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement and the other Loan
Documents (and any notice or instruction provided by Administrative Borrower
shall be deemed to be given by Borrowers hereunder and shall bind each
Borrower), (b) to receive notices and instructions from members of the Lender
Group (and any notice or instruction provided by any member of the Lender Group
to the Administrative Borrower in accordance with the terms hereof shall be
deemed to have been given to each Borrower), (c) to enter into Bank Product
Provider Agreements on behalf of Borrowers and their Subsidiaries, and (d) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement.  It is understood that the handling of the Loan Account and
Collateral in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Lender Group shall not incur liability to any Borrower as a
result hereof.  Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Loan Account and the Collateral in a combined fashion
since the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group.  To induce the Lender Group to
do so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the





-137-

--------------------------------------------------------------------------------

 

 

handling of the Loan Account and Collateral of Borrowers as herein provided, or
(ii) the Lender Group’s relying on any instructions of the Administrative
Borrower,  except that Borrowers will have no liability to the relevant
Agent-Related Person or Lender-Related Person under this Section 17.13 with
respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.

17.14    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)         the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)       a reduction in full or in part or cancellation of any such liability;

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

17.15    Intercreditor Agreements.  Each Lender hereunder authorizes and
instructs Agent to enter into the Intercreditor Agreements and acknowledges (or
is deemed to acknowledge) that a copy of each Intercreditor Agreement was
delivered, or made available, to such Lender.  Each Lender hereby acknowledges
that it has received and reviewed the Intercreditor Agreements.  Each of the
Lenders agrees to be bound by the Intercreditor Agreements.  Any reference in
this Agreement or any other Loan Document to “first priority lien” “or second
priority” or words of similar effect in describing the Liens created hereunder
or under any other Loan Document shall be understood to refer to such priority
as set forth in the applicable Intercreditor Agreement.  Nothing in this Section
17.15 shall be construed to provide that any Loan Party is a third party
beneficiary of the provisions of either Intercreditor Agreement or may assert
any rights, defenses or claims on account of either Intercreditor Agreement or
this Section 17.15 (other than as set forth in the last sentence hereof), and
each Loan Party agrees that nothing in either Intercreditor Agreement is
intended or shall impair the obligation of any Loan Party to pay the obligations
under this Agreement, or any other Loan Document as and when the same become due
and payable in accordance with their respective terms, or to affect the relative
rights of the creditors with respect to any Loan Party or except as expressly
otherwise provided in the applicable Intercreditor Agreement as to a Loan
Party’s obligations, such Loan Party’s properties.  In furtherance of the
foregoing, notwithstanding anything to the contrary set forth herein, prior to
the payment in full of the Senior Secured Notes Obligations and the Junior Lien
Term Loan Obligations to the extent that any Loan Party is required to (i) give
physical possession over any Collateral (other than ABL Priority Collateral) to
Agent under this Agreement or the other Loan Documents, such requirement to give
possession shall be satisfied if such Collateral is delivered to and held by the
Senior Secured Notes Agent pursuant to the





-138-

--------------------------------------------------------------------------------

 

 

Notes Intercreditor Agreement and (ii) take any other action with respect to the
Collateral (other than ABL Priority Collateral) or any proceeds thereof,
including delivery of such Collateral or proceeds thereof to Agent, such action
shall be deemed satisfied to the extent undertaken with respect to the Senior
Secured Notes Agent.

[Signature pages to follow.]

 

 



-139-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

PARENT:

The McClatchy Company, 

 

a Delaware corporation

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Chief Financial Officer

 

 

 

 

 

 

BORROWERS:

McClatchy Newspapers, Inc.,

 

a Delaware corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

Miami Herald Media Company,

 

a Delaware corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

The Charlotte Observer Publishing Company,

 

a Delaware corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

Star-Telegram, Inc.,

 

a Delaware corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Bellingham Herald Publishing, LLC,

 

a Delaware limited liability company

 

 

 

By: Pacific Northwest Publishing Company, Inc., its sole member

 

 

 

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

Cypress Media, LLC,

 

a Delaware limited liability company

 

 

 

 

By: Cypress Media, Inc., its sole member

 

 

 

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

Idaho Statesman Publishing, LLC,

 

a Delaware limited liability company

 

 

 

 

By: Pacific Northwest Publishing Company, Inc., its sole member

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

San Luis Obispo Tribune, LLC,

 

a Delaware limited liability

 

 

 

 

By: The McClatchy Company, its sole member

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

Tacoma News, Inc.,

 

a Washington corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

 

 

 

 

The Bradenton Herald, Inc.,

 

a Florida corporation

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

Macon Telegraph Publishing Company,

 

a Georgia corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

Columbus Ledger-Enquirer, Inc.,

 

a Georgia corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

Wichita Eagle and Beacon Publishing Company, Inc.,

 

a Kansas corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

Lexington H-L Services, Inc.,

 

a Kentucky corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

Gulf Publishing Company, Inc.,

 

a Mississippi corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

The News and Observer Publishing Company,

 

a North Carolina corporation

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

Nittany Printing and Publishing Company,

 

a Pennsylvania corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

East Coast Newspapers, Inc.,

 

a South Carolina corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

The State Media Company,

 

a South Carolina corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

The Sun Publishing Company, Inc.,

 

a South Carolina corporation

 

 

 

 

By:

/s/R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as Agent, a Lender and Issuing Bank

 

 

 

By:

/s/Sanat Amladi

 

Name:

Sanat Amladi

 

Title:

Managing Director

 

 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of ___________________ between __________________ (“Assignor”) and
______________ (“Assignee”).  Reference is made to the Agreement described in
Annex I hereto (the “Credit Agreement”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim and (ii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment
Agreement and to consummate the transactions contemplated hereby; (b) makes no
representation or warranty and assumes no responsibility with respect to (i) any
statements, representations or warranties made in or in connection with the Loan
Documents, or (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any other instrument
or document furnished pursuant thereto; (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or any Guarantor or the performance or observance by any Borrower or
any Guarantor of any of their respective obligations under the Loan Documents or
any other instrument or document furnished pursuant thereto, and (d) represents
and warrants that the amount set forth as the Purchase Price on Annex I
represents the amount owed by Borrowers to Assignor with respect to Assignor’s
share of the Revolving Loans assigned hereunder, as reflected on Assignor’s
books and records.

The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (e)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee's
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.

Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent.  The effective date of this Assignment Agreement (the
“Settlement Date”) shall be the latest to occur of (a) the





 

--------------------------------------------------------------------------------

 

 

date of the execution and delivery hereof by the Assignor and the Assignee, (b)
the receipt by Agent for its sole and separate account a processing fee in the
amount of $3,500 (if required by the Credit Agreement), (c) the receipt of any
required consent of the Agent, and (d) the date specified in Annex I.

As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided,  however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of the Credit
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price (as
set forth in Annex I).  From and after the Settlement Date, Agent shall make all
payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date.  On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument.  This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12
OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

[Signature Pages Follow]





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

 

 

 

[NAME OF ASSIGNOR],

 

 

 

as Assignor

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ASSIGNEE],

 

 

 

 

as Assignee

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ACCEPTED THIS ____ DAY OF _______________ 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, a national banking

 

association, as Agent, as Swing Lender and as Issuing Bank 

 

 

 

By

 

 

      Name:

 

      Title:

 

 

 

 

 

[[ADMINISTRATIVE BORROWER]

 

 

 

 

 

By

 

 

      Name:

 

      Title:]1

 

 

 

--------------------------------------------------------------------------------

1   Include to the extent Borrowers’ consent is required by Section
13.1(a)(i)(A).





 

--------------------------------------------------------------------------------

 

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

1.          Borrowers:  Those certain Subsidiaries of Parent from time to time
party to the Credit Agreement, as “Borrowers”.

 

2.          Name and Date of Credit Agreement:

 

Credit Agreement dated as of July 16, 2018 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”) by and among
The McClatchy Company, as parent (“Parent”), Borrowers, the lenders party
thereto as “Lenders”, and Wells Fargo Bank, National Association, a national
banking association (“Wells Fargo”), as administrative agent for each member of
the Lender Group and the Bank Product Providers.

 

3.          Date of Assignment Agreement:

______________

 

 

4.          Amounts:

 

 

 

Assigned Amount of Revolver Commitment

$_____________

 

 

Assigned Amount of Revolving Loans

$_____________

 

 

5.          Settlement Date:

 

 

 

6.          Purchase Price

$_____________

 

 

7.          Notice and Payment Instructions, etc.

 

 

 

Assignee:

Assignor:

_______________________

_______________________

_______________________

_______________________

_______________________

_______________________

 

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

[On file with the Company]





 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Parent’s letterhead]

To:       Wells Fargo Bank, National Association

2450 Colorado Avenue, Suite 3000 West

Santa Monica, California 90404

Attn:  Loan Portfolio Manager

Re:        Compliance Certificate dated ____________  __, 20__

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of July 16,
2018 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among The McClatchy Company, a Delaware
corporation (“Parent”), the Subsidiaries of Parent identified on the signature
pages thereof as “Borrowers”, and those additional entities that become parties
thereto as  Borrowers in accordance with the terms thereof by executing the form
of Joinder attached thereto as Exhibit J-1 (each, a “Borrower” and individually
and collectively, jointly and severally, the “Borrowers”), the lenders
identified on the signature pages thereof, and Wells Fargo Bank, National
Association, a national banking association, as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity “Agent”). Capitalized
terms used herein, but not specifically defined herein, shall have the meanings
ascribed to them in the Credit Agreement.

Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Parent hereby certifies as of the date hereof that:

1.          The financial information of Parent, Borrowers and their
Subsidiaries furnished in Schedule 1 attached hereto has been prepared in
accordance with GAAP (except, in the case of unaudited financial statements, for
year-end audit adjustments and the lack of footnotes), and fairly presents in
all material respects the consolidated financial condition of Parent, Borrowers
and their Subsidiaries as of the date set forth therein.

2.          Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and financial condition of Parent, Borrowers and
their Subsidiaries during the accounting period covered by the financial
statements delivered pursuant to Section 5.1 of the Credit Agreement.

3.          Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, in each case specifying the nature and period of existence thereof and
what action Parent, Borrowers and/or their Subsidiaries have taken, are taking,
or propose to take with respect thereto.





 

--------------------------------------------------------------------------------

 

 

4.          Except as set forth on Schedule 3 attached hereto, the
representations and warranties of Parent, Borrowers and their Subsidiaries set
forth in the Credit Agreement and the other Loan Documents are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date.

5.          As of the date hereof, Parent, each Borrower and their Subsidiaries
are in compliance with the applicable covenants contained in Section 7 of the
Credit Agreement as demonstrated on Schedule 4 hereof, and Schedule 4 includes a
detailed calculation of the Fixed Charge Coverage Ratio (and each component
thereof) for the period then ended (whether or not a Covenant Testing Period
exists).

6.          Except as set forth on Schedule 5 attached hereto, Parent, each
Borrower and their Subsidiaries are in compliance with the applicable ERISA and
the IRC covenants contained in Sections 5.16 and 6.16 of the Credit Agreement.

7.          Schedule 6 attached hereto contains a true and complete list of all
new Patents, Trademarks or Copyrights that are registered or the subject of
pending applications for registration, and of all registered Copyright
exclusively licensed to any Loan Party, in each case, which were acquired,
registered, or for which applications for registration were filed by any Loan
Party since the delivery of the previous Compliance Certificate.

8.          Schedule 7 attached hereto contains a true and complete list of the
names of all Immaterial Subsidiaries (and such list indicates each Subsidiary
that was designated as an Immaterial Subsidiary and each Subsidiary that ceased
to be an Immaterial Subsidiary, in each case, since the later of (a) the
delivery of the previous Compliance Certificate and (b) the Closing Date), and
that each Subsidiary set forth on such list as an Immaterial Subsidiary
qualifies as an Immaterial Subsidiary in accordance with the terms of the Credit
Agreement.

9.          [Attached as Schedule 8 attached hereto is a detailed calculation of
Excess Cash Flow (as defined in the Senior Secured Notes Indenture) for the
fiscal year ended ________________, 20__.]1

[Signature page follows.]

 

 

--------------------------------------------------------------------------------

1   To be included with each Compliance Certificate delivered at the end of each
fiscal year.





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this ____ day of _______________, 20___.

 

The McClatchy Company,

 

a Delaware corporation, as Parent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

Financial Information

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

Default or Event of Default

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

Representations and Warranties

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

Financial Covenants

Fixed Charge Coverage Ratio.

The Fixed Charge Coverage Ratio of Parent and its Subsidiaries, measured on a
month-end basis, for the 12-month period ending [____________ ___, 20___], is
[___]:1.0[, which ratio [is/is not] greater than or equal to the ratio set forth
in Section 7 of the Credit Agreement for the corresponding period]2.

 

 

--------------------------------------------------------------------------------

2   To be included upon the occurrence and during the continuance of a Covenant
Testing Period.





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5

ERISA Covenants

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6

Intellectual Property

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7

Immaterial Subsidiaries

 





 

--------------------------------------------------------------------------------

 

 

[SCHEDULE 8

Excess Cash Flow]3

 

 

--------------------------------------------------------------------------------

3   To be included with each Compliance Certificate delivered at the end of each
fiscal year.

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT J-1

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Agreement”), is entered into as of ______ __,
20__, by and among ___________, a ________ (“New Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”), and acknowledged and agreed to by Parent (as defined below)
and the Existing Borrowers (as defined below).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of July 16, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among  the lenders identified on the signature pages
thereto (each of such lenders, together with its successors and permitted
assigns, a “Lender”), Agent, The McClatchy Company, a Delaware corporation
(“Parent”), and the Subsidiaries of Parent identified on the signature pages
thereto as “Borrowers” (each an “Existing Borrower” and collectively, the
“Existing Borrowers”; Existing Borrowers, New Borrower and those additional
Persons that are joined as a party to the Credit Agreement by executing the form
of Joinder attached thereto as Exhibit J-1, each, a “Borrower” and individually
and collectively, jointly and severally, the “Borrowers”), the Lender Group has
agreed to make or issue Loans, Letters of Credit and other certain financial
accommodations thereunder;

WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;

[WHEREAS, pursuant to that certain Intercompany Subordination Agreement, dated
as of [_______] (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercompany Subordination Agreement”), by and among
[Parent], ________, and each of ________’s Subsidiaries listed on the signature
pages hereto as an obligor (such Subsidiaries, together with _______ [and
Parent], are referred to hereinafter each individually as a “Obligor”, and
individually and collectively, jointly and severally, as “Obligors”) and Agent,
each Obligor has agreed to the subordination of indebtedness of each other
Obligor owed to such Obligor on the terms set forth therein;]1

WHEREAS, pursuant to that certain Fee Letter, dated as of July 16, 2018 (as
amended, restated, supplemented or otherwise modified from time to the, the “Fee
Letter”), by and among Existing Borrowers and Agent, each Existing Borrower has
agreed to pay certain fees to Agent on the terms set forth therein;

WHEREAS, New Borrower is required to become a party to the Credit Agreement by,
among other things, executing and delivering this Agreement to Agent; and

WHEREAS, New Borrower has determined that the execution, delivery and
performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, New

 

 

--------------------------------------------------------------------------------

1   Include only if there is an Intercompany Subordination Agreement in place.

 

 



 

--------------------------------------------------------------------------------

 

 

Borrower, by virtue of the financial accommodations available to New Borrower
from time to time pursuant to the terms and conditions of the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follow:

1.           Joinder of New Borrower to the Credit Agreement.  By its execution
of this Agreement, New Borrower hereby (a) agrees that from and after the date
of this Agreement it shall be a party to the Credit Agreement as a “Borrower”
and shall be bound by all of the terms, conditions, covenants, agreements and
obligations set forth in the Credit Agreement, (b) accepts joint and several
liability for the Obligations pursuant to the terms of the Loan Documents, and
(c) confirms that, after giving effect to the supplement to the Schedules to the
Credit Agreement provided for in Section 2 below, the representations and
warranties contained in Section 4 of the Credit Agreement are true and correct
in all material respects (except that such material qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) solely as they relate to New
Borrower as of the date of this Agreement (except to the extent that such
representations and warranties relate solely to an earlier date, in which case,
such representations and warranties shall be deemed to relate to the date hereof
and shall be true and correct as of the date hereof).  New Borrower hereby
agrees that each reference to a “Borrower” or the “Borrowers” in the Credit
Agreement and the other Loan Documents shall include New Borrower.  New Borrower
acknowledges that it has received a copy of the Credit Agreement and the other
Loan Documents and that it has read and understands the terms thereof.

2.           Updated Schedules.  Attached as Exhibit A hereto are updated copies
of each of Schedule 4.1(b) and Schedule 4.1(c)2 to the Credit Agreement revised
to include all information required to be provided therein including information
with respect to New Borrower.  Each such Schedule shall be attached to the
Credit Agreement, and on and after the date hereof all references in any Loan
Document to any such Schedule to the Credit Agreement shall mean such Schedule
as so amended; provided, that any use of the term “as of the date hereof” or any
term of similar import, in any provision of the Credit Agreement relating to New
Borrower or any of the information amended by such Schedule hereby, shall be
deemed to refer to the date of this Agreement.

3.           [Joinder of New Borrower to the Intercompany Subordination
Agreement.  By its execution of this Agreement, New Borrower hereby (a) agrees
that from and after the date of this Agreement it shall be an Obligor under the
Intercompany Subordination Agreement as if it were a signatory thereto and shall
be bound by all of the provisions thereof, and (b) agrees that it shall comply
with and be subject to all the terms, conditions, covenants, agreements and
obligations set forth in the Intercompany Subordination Agreement.  New Borrower
hereby agrees that each reference to an “Obligor” or the “Obligors” in the
Intercompany Subordination Agreement shall include New Borrower.  New Borrower
acknowledges that it has received a copy of the Intercompany Subordination
Agreement and that it has read and understands the terms thereof.]

4.           Joinder of New Borrower to the Fee Letter.  By its execution of
this Agreement, New Borrower hereby (a) agrees that from and after the date of
this Agreement it shall be a “Borrower” party to the Fee Letter as if it were a
signatory thereto and shall be bound by all of the provisions thereof, and

 

 

--------------------------------------------------------------------------------

2   Include any additional Schedules to be updated as well.





2

--------------------------------------------------------------------------------

 

 

(b) agrees that it shall comply with and be subject to all of the terms,
conditions, covenants, agreements and obligations set forth in the Fee Letter
applicable to Borrowers.  New Borrower hereby agrees that each reference to
“Borrower” or “Borrowers” in the Fee Letter shall include New Borrower.  New
Borrower acknowledges that it has received a copy of the Fee Letter and that it
has read and understands the terms thereof.

5.           Representations and Warranties of New Borrower.  New Borrower
hereby represents and warrants to Agent for the benefit of the Lender Group and
the Bank Product Providers as follows:

(a)          It (i) is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into this Agreement
and the other Loan Documents to which it is made a party and to carry out the
transactions contemplated hereby and thereby and otherwise perform its
obligations hereunder and thereunder.

(b)         The execution, delivery, and performance by it of this Agreement and
any other Loan Document to which New Borrower is made a party (i) have been duly
authorized by all necessary action on the part of New Borrower and (ii) do not
and will not (A) violate any material provision of federal, state, or local law
or regulation applicable to New Borrower or its Subsidiaries, the Governing
Documents of New Borrower or its Subsidiaries, or any order, judgment, or decree
of any court or other Governmental Authority binding on New Borrower or its
Subsidiaries, (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material agreement of New
Borrower or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (C) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of New Borrower, other than Permitted
Liens, (D) require any approval of New Borrower’s interestholders or any
approval or consent of any Person under any material agreement of New Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect, or (E) require any
registration with, consent, or approval of, or notice to or other action with or
by, any Governmental Authority, other than registrations, consents, approvals,
notices, or other actions that have been obtained and that are still in force
and effect, and except for filings and recordings with respect to the Collateral
to be made, or otherwise delivered to Agent for filing or recordation.

(c)          This Agreement and each Loan Document to which New Borrower is a
party is the legally valid and binding obligation of New Borrower, enforceable
against New Borrower in accordance with its respective terms, except as
enforcement may be limited by equitable principles (regardless of whether
enforcement is sought in equity or at law) or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

(d)         Each other representation and warranty applicable to New Borrower as
a Borrower under the Loan Documents is true, correct and complete, in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date), in which case, such
representations and warranties shall be deemed to relate to the date hereof and
shall be true and correct in all material aspects (except that such materiality
qualifier shall not be applicable to any





3

--------------------------------------------------------------------------------

 

 

representations and warranties that are already qualified or modified by
materiality in the text thereof) as of the date hereof.

6.           Additional Requirements.  Concurrent with the execution and
delivery of this Agreement, Agent shall have received the following, each in
form and substance reasonably satisfactory to Agent:

(a)          a Joinder No. __ to the Guaranty and Security Agreement, dated as
of the date hereof, by and among New Borrower and Agent (“Joinder No. __”),
together with the original Equity Interest certificates, if any, representing
all of the Equity Interests of the Subsidiaries of New Borrower required to be
pledged under the Guaranty and Security Agreement and any original promissory
notes of New Borrower, accompanied by undated Equity Interest powers/transfer
forms executed in blank, and the same shall be in full force and effect;

(b)         a Pledged Interests Addendum by __________, a _________, dated as of
the date hereof, with respect to the pledge of Equity Interest of New Borrower,
owned by _______, together with the original stock certificates, if any,
representing all of the Equity Interests of New Borrower held by ________,
accompanied by undated stock powers executed in blank and other proper
instruments of transfer, and the same shall be in full force and effect;

(c)          appropriate financing statement to be filed in the office of the
_______ Secretary of State against New Borrower to perfect the Agent’s Liens in
and to the Collateral of New Borrower;

(d)         a certificate from the Secretary of New Borrower, dated as of the
date hereof, (i) attesting to the resolutions of New Borrower’s [Board of
Directors] [Managers] authorizing its execution, delivery, and performance of
this Agreement and the other Loan Documents to which New Borrower is or will
become a party, (ii) authorizing officers of New Borrower to execute the same,
and (iii) attesting to the incumbency and signatures of such specific officers
of New Borrower;

(e)          a certificate of status with respect to New Borrower, dated as of a
recent date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of New Borrower, which certificate shall indicate
that New Borrower is in good standing in such jurisdiction;

(f)          certificates of status with respect to New Borrower, dated as of a
recent date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of New Borrower) in
which the failure to be duly qualified or licensed would constitute a Material
Adverse Effect, which certificates shall indicate that New Borrower is in good
standing in such jurisdictions;

(g)         copies of New Borrower’s Governing Documents, as amended, modified
or supplemented to the date hereof, certified by the Secretary of New Borrower;
and

(h)         evidence that New Borrower has been added to the Loan Parties’
existing insurance policies required by Section 5.6 of the Credit Agreement;

(i)          a customary opinion of counsel regarding such matters as to New
Borrower as Agent or its counsel may reasonably request, and which is otherwise
in form and substance reasonably satisfactory to Agent (it being understood that
such opinion shall be limited to this Agreement, and the documents executed or
delivered in connection herewith (including the financing statement filed
against New Borrower)); and





4

--------------------------------------------------------------------------------

 

 

(j)          subject to any applicable limitations and qualifications set forth
in the Credit Agreement and the Guaranty and Security Agreement, such other
agreements, instruments, approvals or other documents requested by Agent prior
to the date hereof in order to create, perfect and establish the first priority
of, or otherwise protect, any Lien on the Collateral of New Borrower purported
to be covered by any Loan Document or otherwise to effect the intent that New
Borrower shall become bound by all of the terms, covenants and agreements
contained in the Loan Documents and that, to the extent set forth in the Credit
Agreement and the Guaranty and Security Agreement, all property and assets of
New Borrower shall become Collateral for the Obligations.

7.           Further Assurances.  Subject to any applicable limitations and
qualifications set forth in the Credit Agreement and the Guaranty and Security
Agreement, at any time upon the reasonable request of Agent, New Borrower shall
promptly execute and deliver to Agent such Additional Documents as Agent shall
reasonably request pursuant to the Credit Agreement and the other Loan
Documents, in each case in form and substance reasonably satisfactory to Agent.

8.           Notices.  Notices to New Borrower shall be given in the manner set
forth for Borrowers in Section 11 of the Credit Agreement.

9.           Choice of Law and Venue; Jury Trial Waiver; Judicial
Reference.  THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE
OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION
12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

10.         Binding Effect.  This Agreement shall be binding upon New Borrower,
and the other Loan Parties and shall inure to the benefit of the Agent and the
Lenders, together with their respective successors and permitted assigns.

11.         Effect on Loan Documents.

(a)          Except as contemplated to be supplemented hereby, the Credit
Agreement, the Fee Letter, [the Intercompany Subordination Agreement] and each
other Loan Document shall continue to be, and shall remain, in full force and
effect.  Except as expressly contemplated hereby, this Agreement shall not be
deemed (i) to be a waiver of, or consent to, or a modification or amendment of
any other term or condition of the Credit Agreement, the Fee Letter, [the
Intercompany Subordination Agreement] or any of the instruments or agreements
referred to therein, as the same may be amended or modified from time to time.

(b)         Each reference in the Credit Agreement and the other Loan Documents
to “Borrower”, “Obligor” or words of like import referring to a Borrower or an
Obligor shall include and refer to New Borrower and (b) each reference in the
Credit Agreement, the Fee Letter, [Intercompany Subordination Agreement] or any
other Loan Document to this “Agreement”, “hereunder”, “herein”, “hereof”,
“thereunder”, “therein”, “thereof”, or words of like import referring to the
Credit Agreement, the Fee Letter, [Intercompany Subordination Agreement] or any
other Loan Document shall mean and refer to such agreement as supplemented by
this Agreement.

12.         Miscellaneous

(a)          This Agreement is a Loan Document. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when





5

--------------------------------------------------------------------------------

 

 

executed and delivered, shall be deemed to be an original, and all of which,
taken together, shall constitute but one and the same Agreement.  Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
image scan transmission (e.g., “PDF” or “tif” via email) shall be equally
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic image scan transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

(b)         Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction.  Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

(c)          Headings and numbers have been set forth herein for convenience
only.  Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Agreement.

(d)         Neither this Agreement nor any uncertainty or ambiguity herein shall
be construed against any member of the Lender Group or New Borrower, whether
under any rule of construction or otherwise.  This Agreement has been reviewed
by all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

(e)          The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

(f)          This Agreement shall be subject to the rules of construction set
forth in Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.

[remainder of this page intentionally left blank].

 

 



6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, New Borrower and Agent have caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

 

 

NEW BORROWER:

_____________,

 

a _________________

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED TO BY:

 

 

 

 

PARENT:

The McClatchy Company,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

EXISTING BORROWERS:

McClatchy Newspapers, Inc.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Miami Herald Media Company,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

The Charlotte Observer Publishing Company,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Star-Telegram, Inc.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Bellingham Herald Publishing, LLC,

 

a Delaware limited liability company

 

 

 

By: Pacific Northwest Publishing Company, Inc., its sole member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Cypress Media, LLC,  

 

a Delaware limited liability company

 

 

 

 

By: Cypress Media, Inc., its sole member

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Idaho Statesman Publishing, LLC,

 

a Delaware limited liability company

 

 

 

 

By: Pacific Northwest Publishing Company, Inc., its sole member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

San Luis Obispo Tribune, LLC,

 

a Delaware limited liability

 

 

 

 

By: The McClatchy Company, its sole member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Tacoma News, Inc.,

 

a Washington corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

The Bradenton Herald, Inc.,

 

a Florida corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Macon Telegraph Publishing Company,

 

a Georgia corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Columbus-Ledger Enquirer, Inc.,

 

a Georgia corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Wichita Eagle and Beacon Publishing Company, Inc.,

 

a Kansas corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

Lexington H-L Services, Inc.,

 

a Kentucky corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Gulf Publishing Company, Inc.,

 

a Mississippi corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

The News and Observer Publishing Company,

 

a North Carolina corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Nittany Printing and Publishing Company,

 

a Pennsylvania corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

East Coast Newspapers, Inc.,

 

a South Carolina corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

The State Media Company,

 

a South Carolina corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

The Sun Publishing Company, Inc.,

 

a South Carolina corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

Exhibit A

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.1(b)

CAPITALIZATION OF EACH LOAN PARTY

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.1(c)

CAPITALIZATION OF EACH LOAN PARTY’S SUBSIDIARIES

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT L-1

FORM OF LIBOR NOTICE

Wells Fargo Bank, National Association, as Agent 

under the below referenced Credit Agreement

2450 Colorado Avenue, Suite 3000 West

Santa Monica, California 90404

Attn:  Loan Portfolio Manager

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of July 16,
2018 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among The McClatchy Company, a Delaware
corporation (“Parent”), the Subsidiaries of Parent identified on the signature
pages thereof as “Borrowers”, and those additional entities that become parties
thereto as  Borrowers in accordance with the terms thereof by executing the form
of Joinder attached thereto as Exhibit J-1 (each, a “Borrower” and individually
and collectively, jointly and severally, the “Borrowers”), the lenders
identified on the signature pages thereof (each of such lenders, together with
its successors and permitted assigns, is referred to hereinafter as a “Lender”
and, collectively, the “Lenders”), and Wells Fargo Bank, National Association, a
national banking association, as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity “Agent”).  Capitalized terms used
herein, but not specifically defined herein, shall have the meanings ascribed to
them in the Credit Agreement.

This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $________ (the “LIBOR
Rate Advance”).

The LIBOR Rate Advance will have an Interest Period of [1, 2, 3 or 6] month(s)
commencing on __________.

This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate as determined pursuant
to the Credit Agreement.

Administrative Borrower represents and warrants that (i) as of the date hereof,
the representations and warranties of each Loan Party or its Subsidiaries
contained in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be

 

 



 

--------------------------------------------------------------------------------

 

Wells Fargo Bank, National Association, as Agent

Page 2

applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date)), (ii)
each of the covenants and agreements contained in any Loan Document have been
performed (to the extent required to be performed on or before the date hereof
or each such effective date), and (iii) no Default or Event of Default has
occurred and is continuing on the date hereof, nor will any thereof occur after
giving effect to the request above.

[signature page follows]

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

MCCLATCHY NEWSPAPERS, INC., a

 

Delaware corporation, as Administrative

 

Borrower

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged by:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, a national banking

 

association, as Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



[signature page to LIBOR Notice]

--------------------------------------------------------------------------------

 

 

EXHIBIT P-1

FORM OF PERFECTION CERTIFICATE

_________ ____, [____]

Reference is hereby made to (a) that certain Credit Agreement dated as of July
16, 2018 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among The McClatchy Company, a Delaware
corporation, as parent (“Parent”), the parties set forth on Schedule A, as
borrowers (the “Borrowers”), the lenders party thereto as “Lenders” (each of
such Lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”), and Wells Fargo Bank, National Association, a
national banking association (“Wells Fargo”), in its capacity as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), and (b) that certain Guaranty and Security Agreement dated as of July
16, 2018 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Guaranty and Security Agreement”) by and among Parent, Borrowers, the
Subsidiaries of Parent parties thereto as “Grantors”, and Agent.

All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement.  Any terms (whether
capitalized or lower case) used in this Perfection Certificate that are defined
in the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided that to the extent
that the Code is used to define any term used herein and if such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern.  As used herein, the term “Loan
Parties” shall mean the “Loan Parties” as that term is defined in the Credit
Agreement and “Code” shall mean the “Code” as that term is defined in the
Guaranty and Security Agreement.

The undersigned, each in his or her capacity as an officer of each Loan Party,
in their capacity as an officer and not in their individual capacity, hereby
certifies to Agent and each of the other members of the Lender Group and the
Bank Product Providers as follows as of the Closing Date:

1.          Names.

(a)         The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational document, is set forth in Schedule
1(a).  Each Loan Party is (i) the type of entity disclosed next to its name in
Schedule 1(a) and (ii) a registered organization except to the extent disclosed
in Schedule 1(a).  Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the Federal Taxpayer Identification Number of each Loan Party and
the jurisdiction of formation of each Loan Party.  Each Loan Party has qualified
to do business in the states listed on Schedule 1(a).

(b)         Set forth in Schedule 1(b) hereto is a list of any other legal names
each Loan Party has had in the past five years, together with the date of the
relevant name change.

(c)         Set forth in Schedule 1(c) is a list of all other names used by each
Loan Party in connection with any business or organization to which such Loan
Party became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise or on any filings with
the Internal Revenue Service, in each case, at any time in the past five
years.  Except as set forth in Schedule 1(c), no Loan Party has changed its
jurisdiction of organization at any time during the past four months.

 

 



 

--------------------------------------------------------------------------------

 

 

2.          Chief Executive Offices.  The chief executive office of each Loan
Party is located at the address set forth in Schedule 2(a) hereto.  The location
of any Collateral is set forth on Schedule 2(b) hereto.

3.          Real Property.

(a)         Attached hereto as Schedule 3(a) is a list of all (i) Real Property
(as defined in the Guaranty and Security Agreement) of each Loan Party,
(ii) filing offices for any mortgages encumbering the Real Property Collateral
or to encumber, the Real Property Collateral as of the Closing Date, (iii)
common names, addresses and uses of each parcel of Real Property (stating
improvements located thereon) and (iv) other information relating thereto
required by such Schedule.  Except as described on Schedule 3(a) attached
hereto:  (A) no Loan Party has entered into any leases, subleases, tenancies,
franchise agreements, licenses or other occupancy arrangements as owner, lessor,
sublessor, licensor, franchisor or grantor with respect to any of the real
property described on Schedule 3(a) and (B) no Loan Party has any leases which
require the consent of the landlord, tenant or other party thereto to the
transactions contemplated by the Loan Documents.

(b)        Schedule 3(b) sets forth all third parties (“Bailees”) with
possession of any Collateral (including inventory and equipment) of the Loan
Parties in an aggregate amount in excess of $100,000, including the name and
address of such Bailee, a description of the inventory and equipment in such
Bailee’s possession, and the location of such inventory and equipment to the
extent not located at the address of such Bailee.

4.          Extraordinary Transactions.  Except for those purchases, mergers,
acquisitions, consolidations, and other transactions described on Schedule 4
attached hereto, all of the Collateral has been originated by each Loan Party in
the ordinary course of business or consists of goods which have been acquired by
such Loan Party in the ordinary course of business from a person in the business
of selling goods of that kind.

5.          [Reserved.]

6.          [Reserved.]

7.          Schedule of Filings.  Attached hereto as Schedule 7 is a schedule of
(i) the appropriate filing offices for the UCC financing statements to be filed
against each Loan Party, as debtor, and (ii) the appropriate filing offices for
the filings described in Schedule 11(c).

8.          [Reserved.]

9.          Stock Ownership and Other Equity Interests.  Attached hereto as
Schedule 9(a) is a true and correct list of each of all of the authorized, and
the issued and outstanding, Equity Interests of each Loan Party (other than
Parent) and the record and beneficial owners of such Equity Interests.  Also set
forth on Schedule 9(a) is each equity investment of each Loan Party that
represents 50% or less of the equity of the entity in which such investment was
made.  Attached hereto as Schedule 9(b) is a true and correct organizational
chart of Parent and its Subsidiaries.

10.        Instruments and Chattel Paper.  Attached hereto as Schedule 10 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness held by each Loan
Party as of the Closing Date, including all intercompany notes between or among
any two or more Loan Parties or any of their Subsidiaries.





-  2  -

--------------------------------------------------------------------------------

 

 

11.        Intellectual Property.

(a)        Schedule 11(a) provides a complete and correct list of all registered
Copyrights (as defined in the Guaranty and Security Agreement) owned by any Loan
Party, all applications for registration of Copyrights owned by any Loan Party,
and all other Copyrights owned by any Loan Party and material to the conduct of
the business of any Loan Party.  Schedule 11(a) provides a complete and correct
list of all registered Patents (as defined in the Guaranty and Security
Agreement) owned by any Loan Party and all applications for Patents owned by any
Loan Party.  Schedule 11(a) provides a complete and correct list of all
registered Trademarks (as defined in the Guaranty and Security Agreement) owned
by any Loan Party, all applications for registration of Trademarks owned by any
Loan Party, and all other Trademarks owned by any Loan Party and material to the
conduct of the business of any Loan Party.

(b)        Schedule 11(b) provides a complete and correct list of all
Intellectual Property Licenses (as defined in the Guaranty and Security
Agreement) entered into by any Loan Party pursuant to which (i) any Loan Party
has provided any license or other rights in Intellectual Property (as defined in
the Guaranty and Security Agreement) owned or controlled by such Loan Party to
any other Person (other than non-exclusive software licenses granted in the
ordinary course of business) or (ii) any Person has granted to any Loan Party
any license or other rights in Intellectual Property owned or controlled by such
Person that is material to the business of such Loan Party, including any
Intellectual Property that is incorporated in any Inventory, software, or other
product marketed, sold, licensed, or distributed by such Loan Party.

12.        Commercial Tort Claims.  Attached hereto as Schedule 12 is a true and
correct list of all commercial tort claims held by each Loan Party, including a
brief description thereof.

13.        Deposit Accounts and Securities Accounts.  Attached hereto as
Schedule 13 is a true and complete list of all Deposit Accounts and Securities
Accounts (each as defined in the Guaranty and Security Agreement) maintained by
each Loan Party, including the name of each institution where each such account
is held, the name of each such account and the name of each entity that holds
each account.

14.        Letter-of-Credit Rights.  Attached hereto as Schedule 14 is a true
and correct list of all letters of credit issued in favor of any Loan Party, as
beneficiary thereunder.

15.        Motor Vehicles.  Attached hereto as Schedule 15 is a true and correct
list of all motor vehicles and other goods (covered by certificates of title or
ownership).

16.        Other Assets.  A Loan Party owns the following kinds of assets:

Aircraft:

Yes ____  No __X__

Vessels, boats or ships:

Yes ____  No __X__

Railroad rolling stock:

Yes ____  No __X__

 

If the answer is yes to any of these other types of assets, please describe on
Schedule 16.

17.        Insurance.  Attached hereto as Schedule 17 is a true and correct list
of all of the insurance policies of each Loan Party.

[The Remainder of this Page has been intentionally left blank]

 

 



-  3  -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first above written.

 

[PARENT]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule A

List of Borrowers

Name of Entity

Jurisdiction of Formation

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 1(a)

Legal Names, Etc.

Legal Name

Type of Entity

Registered
Organization
(Yes/No)

Organizational
Number

Federal Taxpayer
Identification
Number

Jurisdiction
of
Formation

Jurisdictions
Where Qualified to Do Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 1(b)

Prior Names

 

 

 

Loan Party/Subsidiary

Prior Name

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 1(c)

Changes in Corporate Identity; Other Names; Changes in Jurisdiction of
Organization

Loan
Party/Subsidiary

Name of Entity

Action

Date of
Action

State of
Formation

List of All Other
Names Used on Any
Filings with the
Internal Revenue
Service During Past
Five Years

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

 





 

--------------------------------------------------------------------------------

 

 

Schedule 2(a)

Chief Executive Offices

 

 

 

 

Loan Party

Address

County

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 2(b)

Collateral Locations

Loan Party

Address

County

State

Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 3(a)

Real Property

 

 

 

 

 

 

 

 

Entity of Record

Common Name
and Address

Owned, Leased or
Other Interest

Landlord / Owner if
Leased or Other
Interest

Description of Lease or
Other Documents
Evidencing Interest

Primary Purpose/
Use

Encumbered or to be
Encumbered by Mortgage

Filing Office for Mortgage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 3(a)

Real Property (cont.)

Required Consents; Loan Party Held Landlord/ Grantor Interests

I. Landlord’s / Tenant’s Consent Required

1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / TENANT’S CONSENT IS
REQUIRED].

 

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord’s /
Grantor’s Interest

1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE ANY LOAN PARTY HOLDS LANDLORD’S /
GRANTOR’S INTEREST]





 

--------------------------------------------------------------------------------

 

 

Schedule 3(b)

Bailees

Loan Party

Address

Description of

Inventory and

Equipment Subject to

Bailment

Approximate Value

of Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 4

Transactions Other Than in the Ordinary Course of Business

 

 

 

 

 

Loan Party/Subsidiary

Description of Transaction Including Parties

Thereto

Date of

Transaction

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 7

Filings/Filing Offices

 

 

 

 

 

Type of Filing1

Entity

Applicable Collateral
Document
[Mortgage, Security
Agreement or Other]

Jurisdictions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1   UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.





 

--------------------------------------------------------------------------------

 

 

Schedule 9(a)

(i) Equity Interests of Loan Parties and Subsidiaries (Other than Parent)

Legal Entities

Record Owner

Certificate
No.

No. Shares/
Interest

Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Other Equity Interests

 

 

 

 

 

 

Holder(s) of
Investment

Name of
Investment

Number of
Shares or
Units

Class of Shares or
Units

Certificate
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 9(b)

Organizational Chart





 

--------------------------------------------------------------------------------

 

 

Schedule 10

Instruments and Chattel Paper

1.          Promissory Notes:

 

 

 

 

 

 

Lender

Borrower

Principal
Amount

Date of
Issuance

Interest
Rate

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.          Chattel Paper:

 





 

--------------------------------------------------------------------------------

 

 

Schedule 11(a)

Copyrights, Patents and Trademarks

 

UNITED STATES COPYRIGHTS

Registrations:

 

 

 

 

 

GRANTOR

OWNER

REG. NO.

REG. DATE

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

Owner

Application Number

 

 

 

 

OTHER COPYRIGHTS

Registrations:

 

 

 

 

Owner

Country/State

Title

Registration Number

 

 

 

 

 

 

Applications:

 

 

 

Owner

Country/State

Application Number

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 11(a)

Copyrights, Patents and Trademarks (cont.)

UNITED STATES PATENTS:

Registrations:

Owner

Registration Number

Description

 

 

 

 

 

Applications:

 

 

 

Owner

Application Number

Description

 

 

 

 

 

OTHER PATENTS:

Registrations:

Owner

Registration Number

Country/State

Description

 

 

 

 

 

 

Applications:

Owner

Application Number

Country/State

Description

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 11(a)

Copyrights, Patents and Trademarks (cont.)

UNITED STATES TRADEMARKS:

Registrations:

MARK

OWNER NAME

REG/SERIAL #

REG DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

 

 

Owner

Application Number

Trademark

 

 

 

 

 

OTHER TRADEMARKS:

Registrations:

 

 

 

 

Owner

Registration Number

Country/State

Trademark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 11(b)

Intellectual Property Licenses

 

 

 

 

 

 

 

 

LICENSEE

LICENSOR

COUNTRY/STATE

REGISTRATION/

APPLICATION

NUMBER, IF

ANY

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 12

Commercial Tort Claims

 





 

--------------------------------------------------------------------------------

 

 

Schedule 13

Deposit Accounts and Securities Accounts

 

 

 

 

 

 

Legal Entity

Account Name

Bank

Bank Location

Account
Descriptor

Account #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 14

Letter of Credit Rights

 





 

--------------------------------------------------------------------------------

 

 

Schedule 15

Motor Vehicles

 





 

--------------------------------------------------------------------------------

 

 

Schedule 16

Other Assets

 





 

--------------------------------------------------------------------------------

 

 

Schedule 17

Insurance

 





 

--------------------------------------------------------------------------------

 

 

Schedule A-1

Agent’s Account

An account at a bank designated by Agent from time to time as the account into
which Borrowers shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Administrative Borrower and the Lender Group to the contrary, Agent’s Account
shall be that certain deposit account bearing account number [***], reference
PROJECT PRESS (THE MCCLATCHY COMPANY), and maintained by Agent with Wells Fargo
Bank, N.A., 420 Montgomery Street, San Francisco, CA, ABA  #121-000-248.

 





 

--------------------------------------------------------------------------------

 

 

Schedule C-1

Commitments

 

 

 

 

Lender

Revolver Commitment

Pledged Cash Letter of
Credit Commitment

Total Commitment

Wells Fargo Bank, National Association

$ 65,000,000

$ 35,000,000

$ 100,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All Lenders

$ 65,000,000

$ 35,000,000

$ 100,000,000

 





 

--------------------------------------------------------------------------------

 

 

Schedule 3.1

The obligation of each Lender to make its initial extension of credit provided
for in this Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

(a)         the Closing Date shall occur on or before July 16, 2018;

(b)         Agent shall have received evidence that appropriate financing
statements have been prepared for filing by Agent or its counsel on the Closing
Date in such office or offices as may be necessary or, in the opinion of Agent,
desirable to perfect the Agent’s Liens in and to the Collateral;

(c)         Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:

(i)       this Agreement,

(ii)      the Fee Letter,

(iii)     a completed Borrowing Base Certificate;

(iv)     a completed Perfection Certificate for each of the Loan Parties,

(v)      the Guaranty and Security Agreement,

(vi)     the Copyright Security Agreement,

(vii)    the Trademark Security Agreement,

(viii)   the Junior Lien Intercreditor Agreement,

(ix)     the Senior Secured Notes Intercreditor Agreement,

(x)      a promissory note evidencing the Revolving Loan, and

(xi)     a letter, in form and substance reasonably satisfactory to Agent, from
Bank of America, N.A., in its capacity as administrative agent under the
Existing Credit Facility (“Existing Agent”) to Parent respecting the amount
necessary to repay in full all of the obligations of Parent and its Subsidiaries
owing under the Existing Credit Facility and obtain a release of all of the
Liens existing in favor of Existing Agent in and to the assets of Parent and its
Subsidiaries, together with termination statements and other documentation
evidencing the termination by Existing Agent of its Liens in and to the
properties and assets of Parent and its Subsidiaries;

(d)         Agent shall have received a certificate from the Secretary of each
Loan Party (i) attesting to the resolutions of such Loan Party’s board of
directors authorizing its execution, delivery, and performance of the Loan
Documents to which it is a party, (ii) authorizing specific officers of such
Loan Party to execute the same, and (iii) attesting to the incumbency and
signatures of such specific officers of such Loan Party;

 

 



 

--------------------------------------------------------------------------------

 

 

(e)         Agent shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented and in effect on the Closing
Date, which Governing Documents shall be (i) certified by the Secretary of such
Loan Party, and (ii) with respect to Governing Documents that are charter
documents, certified as of a recent date (not more than 30 days prior to the
Closing Date) by the appropriate governmental official;

(f)         Agent shall have received a certificate of status with respect to
each Loan Party, dated within 30 days of the Closing Date, such certificate to
be issued by the appropriate governmental authority or official of the
jurisdiction of organization of such Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction;

(g)         Agent shall have received certificates of status with respect to
each Loan Party, each dated within 30 days of the Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Loan Party) in which its failure
to be duly qualified or licensed would constitute a Material Adverse Effect,
which certificates shall indicate that such Loan Party is in good standing in
such jurisdictions;

(h)         Agent shall have received a certificate of insurance, as are
required by Section 5.6 of this Agreement, the form and substance of which shall
be satisfactory to Agent;

(i)          Agent shall have received Collateral Access Agreements with respect
to the following locations: (i) 3900 Plano Pkwy, Plano TX and (ii) 2100 Q St,
Sacramento, CA;

(j)          Agent shall have received a legal opinion of (i) Wilson Sonsini
Goodrich & Rosati, special counsel to the Loan Parties, (ii) Holland & Knight
LLP, special Florida counsel to the Loan Parties identified therein,
(iii) Carlton Fields Jorden Burt, P.A., special Georgia counsel to the Loan
Parties identified therein, (iv) Lewis, Rice & Fingersh, P.C., special Illinois
counsel to the Loan Parties identified therein, (v) Fleeson, Gooing, Coulson &
Kitch, L.L.C., special Kansas counsel to the Loan Parties identified therein,
(vi) Stoll Keenon Ogden PLLC, special Kentucky counsel to the Loan Parties
identified therein, (vii) Jones Walker LLP, special Mississippi counsel to the
Loan Parties, identified therein (viii) Lewis, Rice & Fingersh, P.C., special
Missouri counsel to the Loan Parties identified therein, (ix) McGuire Woods LLP,
special North Carolina counsel to the Loan Parties identified therein, (x) Fox
Rothschild LLP, special Pennsylvania counsel to the Loan Parties identified
therein, and (xi) Carl F. Muller, Attorney at Law, special South Carolina
counsel to the Loan Parties identified therein; each of which opinion shall be
addressed to Agent and the Lenders and shall be in form and substance reasonably
satisfactory to Agent;

(k)         Borrowers shall have minimum Excess Availability plus Qualified Cash
of not less than $35,000,000, after giving effect to the payoff of obligations
under the Existing Credit Facility, consummation of the Existing Debt
Refinancing, and the initial extensions of credit under this Agreement and the
payment of all fees and expenses required to be paid by Borrowers and any other
applicable Loan Parties on the Closing Date under (A) this Agreement, (B) the
other Loan Documents, and (C) the definitive documentation for any other
transactions contemplated under this Agreement to occur on the Closing Date;

(l)          the use of proceeds of the Loans and any other extension of credit
under this Agreement shall conform to the requirements of Section 6.11 of the
Agreement;

(m)        Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Parent, Borrowers’ and
their respective Subsidiaries’ books





-2-

--------------------------------------------------------------------------------

 

 

and records and verification of Parent and Borrowers’ representations and
warranties to Lender Group, and (ii) a review of Parent, Borrowers’ and their
respective Subsidiaries’ Material Contracts, in each case, the results of which
shall be satisfactory to Agent;

(n)         Agent shall have received, in form and substance satisfactory to
Agent, and reviewed to its satisfaction, UCC, tax lien, litigation, bankruptcy
and intellectual property searches from all offices that Agent deems appropriate
in its sole discretion;

(o)         Agent shall have completed (i) Patriot Act searches, OFAC/PEP
searches and customary individual background checks for each Loan Party, and
(ii) Patriot Act searches, OFAC/PEP searches and customary individual background
searches for each Loan Party’s senior management and key principals, in each
case, the results of which shall be satisfactory to Agent;

(p)         Agent shall have received a set of Projections of Parent and its
Subsidiaries for the 5-year period following the Closing Date (on a year by year
basis, and for the 1-year period following the Closing Date, on a quarter by
quarter basis with respect to the balance sheets), in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent;

(q)         Agent shall have received final credit committee approval with
respect to the credit facilities contemplated under this Agreement;

(r)         Agent shall have received a description of the Margin Stock and a
Form U-1 (with sufficient additional originals thereof for each Lender) duly
executed and delivered by the Borrowers, together with such other documentation
as Agent shall reasonably request, in order to enable Agent and the Lenders to
comply with any of the requirements under Regulations T, U or X of the Federal
Reserve Board;

(s)         Agent shall have received a solvency certificate, in form and
substance satisfactory to it, certifying that the Loan Parties, taken as a
whole, are Solvent, in each case, after giving effect to (A) the payoff of the
obligations under the Existing Credit Facility, (B) the consummation of the
Existing Debt Refinancing, (C) the initial extensions of credit under this
Agreement, (D) the incurrence of Indebtedness under any of the Senior Secured
Notes Documents, the Junior Lien Term Loan Documents and the definitive
documentation for any other transactions contemplated under this Agreement to
occur on the Closing Date and (E) payment of all fees and expenses required to
be paid by Borrowers and any other applicable Loan Parties on the Closing Date
under (1) this Agreement, (2) the other Loan Documents, and (3) the definitive
documentation for any other transactions contemplated under this Agreement to
occur on the Closing Date;

(t)          Borrowers shall have reimbursed Agent for all Lender Group Expenses
incurred in connection with the transactions evidenced by this Agreement and the
other Loan Documents;

(u)         Substantially concurrently with the initial extensions of credit
under this Agreement and the payment of all fees and expenses required to be
paid by Borrowers on the Closing Date under this Agreement or the other Loan
Documents, the Existing Debt Refinancing shall have been consummated;

(v)         Agent shall have received a certificate from the Secretary of
Parent, dated as of the Closing Date, attaching true, correct and complete
executed copies of (A) the primary Senior Secured Notes Documents and (B) the
primary Junior Lien Term Loan Documents (collectively, the “Other Transaction
Documents”).  Such certificate of a Secretary of Parent shall certify that (A)
the attached





-3-

--------------------------------------------------------------------------------

 

 

Other Transaction Documents are true, correct and complete copies of such
documents, as of the Closing Date, (B) such Other Transaction Documents have
been entered into by the Loan Parties and any of their applicable Subsidiaries
in compliance with all applicable laws and all necessary approvals and are in
full force and effect and have not been amended, supplemented or otherwise
modified as of the Closing Date and (C) each condition precedent to the
effectiveness of each such Other Transaction Document has been satisfied (other
than any condition in relation to the execution, delivery and performance of
this Agreement and the other Loan Documents required to be executed and
delivered on the Closing Date), unless waived;

(w)        Prior to or simultaneously with any extension of credit by any Lender
to any Borrower on the Closing Date, Agent shall have received evidence
satisfactory to the Agent of receipt by Parent of proceeds of Indebtedness under
(A) the Senior Secured Notes Documents in an aggregate principal amount of not
more than $310,000,000 and (B) under the Junior Lien Term Loan Documents in an
aggregate amount of not more than (i) $157,100,000 with respect to the Tranche A
Term Loan Facility (as defined in the Junior Lien Term Loan Documents) and (ii)
$193,500,000 with respect to the Tranche B Term Loan Facility (as defined in the
Junior Lien Term Loan Documents);

(x)         Subject to the terms of the Senior Secured Notes Intercreditor
Agreement, Agent (or the Notes Collateral Agent as bailee for possession) shall
have received (A) to the extent required by the Guaranty and Security Agreement,
any certificates representing the Pledged Interests (as defined in the Guaranty
and Security Agreement), to the extent such Pledged Interests are represented by
certificates, pledged pursuant to the Guaranty and Security Agreement, together
with an undated stock power for each such certificates executed in blank by a
duly Authorized Person of the pledgor thereof, and (B) each promissory note (if
any) required to be pledged pursuant to the Guaranty and Security Agreement,
together with undated endorsements for transfer executed in blank by the pledgor
thereof;

(y)         Parent, Borrowers and each of their respective Subsidiaries shall
have received all licenses, approvals or evidence of other actions required by
any Governmental Authority and third party approvals (including shareholder
approvals, landlords’ consents, and other consents) in connection with the
execution and delivery by Parent, Borrowers or their respective Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby;

(z)         Agent shall have received the Fifth Supplemental Indenture to the
Existing Unsecured 2027 Debentures and the Existing Unsecured 2029 Debentures,
together with the Letter of Consent, which shall have become effective with
respect to the Existing Unsecured 2027 Debentures and the Existing Unsecured
2029 Debentures, eliminating any restrictions with respect to the granting of
liens; and

(aa)       all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

 

 



-4-

--------------------------------------------------------------------------------

 

 

Schedule 3.6

(a)         Within 10 days after the Closing Date (or such longer period as
agreed to by Agent in its sole discretion), Agent shall have received any loss
payable or additional insured endorsements as required by Section 5.6 of the
Agreement, the form and substance of which shall be reasonably satisfactory to
Agent.

(b)         Within 15 days after the Closing Date (or such later date as the
Agent may agree in its sole discretion), the Loan Parties shall deliver to the
Senior Secured Notes Agent (with copies delivered to the Agent) all intercompany
notes constituting Negotiable Collateral (as defined in the Guaranty and
Security Agreement) and corresponding allonges, together with lost note
affidavits to the extent necessary, in each case, the form and substance of
which shall be reasonably satisfactory to Agent.

(c)         Within (i) 5 days after the Closing Date (or such longer period as
agreed to by Agent in its sole discretion), Parent and Borrowers shall deliver
(or cause to be delivered) to Agent the Control Agreements in accordance with
the requirements of the Agreement and the Controlled Account Agreements in
accordance with the requirements of (and as defined in) the Guaranty and
Security Agreement for all deposit accounts maintained at Bank of America, N.A.,
(ii) 10 days after the Closing Date (or such longer period as agreed to by Agent
in its sole discretion), Parent and Borrowers shall deliver (or cause to be
delivered) to Agent the Control Agreements in accordance with the requirements
of the Agreement and the Controlled Account Agreements in accordance with the
requirements of (and as defined in) the Guaranty and Security Agreement for all
securities accounts maintained at Bank of America, N.A., and (iii) 45 days after
the Closing Date (or such longer period as agreed to by Agent in its sole
discretion), Parent and Borrowers shall deliver (or cause to be delivered) to
Agent the Control Agreements in accordance with the requirements of the
Agreement and the Controlled Account Agreements in accordance with the
requirements of (and as defined in) the Guaranty and Security Agreement for all
other accounts.

(d)         Within (i) 30 days after the Closing Date (or such longer period as
agreed to by Agent in its sole discretion), Parent and Borrowers shall close
Deposit Accounts No. X-2687 and X-0012 maintained with Bank of America, N.A. and
(ii) 90 days after the Closing Date (or such longer period as agreed to by Agent
in its sole discretion), Parent and Borrowers shall close collateral account No.
X-5336 maintained with Bank of America, N.A.

(e)         On or before the date that is 30 days after the Closing Date (which
date may be extended in writing by Agent in its sole discretion), the Loan
Parties shall, in consultation with the Agent, make changes to their cash
management systems in accordance with standard asset-based lending account
practices in a manner reasonably acceptable to Agent

(f)         Within 90 days after the Closing Date (or such longer period as
agreed to by Agent in its sole discretion), Parent and Borrowers shall use
commercially reasonable efforts to deliver (or cause to be delivered) to Agent
Collateral Access Agreements for each of the locations at which any Borrower
stores inventory to the extent required by the terms of the Loan Documents.

(g)         Within 90 days after the Closing Date (or such longer period as
agreed to by Agent in its sole discretion), Parent and Borrowers shall grant to
Agent, for the benefit of the Lender Group and the Bank Product Providers, a
Mortgage on each fee interest in the Real Property Collateral and shall deliver,
including, without limitation:

i.           fully executed counterparts of the Mortgages evidencing the liens
on the Real Property Collateral, together with evidence that counterparts of all
the Mortgages have been





 

--------------------------------------------------------------------------------

 

 

delivered to the title insurance company for recording in all places to the
extent necessary to effectively create a valid and enforceable first priority
(subject to the Senior Secured Notes Intercreditor Agreement) mortgage lien on
each Real Property Collateral in favor of the Agent for its benefit and the
benefit of the Lenders, subject only to Permitted Liens,

ii.          with respect to each Mortgage encumbering any Real Property
Collateral, a loan policy of title insurance (or commitment to issue such a
policy having the effect of a loan policy of title insurance) insuring (or
committing to insure) the lien of such Mortgage as a valid and enforceable first
priority (subject to the Senior Secured Notes Intercreditor Agreement) mortgage
lien on such Real Property Collateral described therein, free and clear of all
defects and encumbrances other than Permitted Liens, in an amount not less than
the fair market value of such Real Property Collateral (each such policy, a
“Mortgage Policy”),

iii.         with respect to each Real Property Collateral, a new ALTA survey or
an existing survey together with a no-change affidavit sufficient for the title
company to remove the standard survey exception and issue the survey-related
endorsements for each Mortgage Policy,

iv.         opinions addressed to the Agent and the Lenders of (1) local counsel
in each jurisdiction where the Real Property Collateral is located with respect
to the enforceability of the Mortgages and other matters customarily included in
such opinions and (2) counsel for the Loan Parties regarding due authorization,
execution and delivery of the Mortgages,

v.          such affidavits, certificates, instruments of indemnification and
other items (including a so-called “gap” indemnification) as shall be reasonably
required to induce the title insurance company to issue each Mortgage Policy and
endorsements referred to above,

vi.         evidence reasonably acceptable to the Agent and the Lenders of
payment by the Loan Parties of all Mortgage Policy premiums, search and
examination charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the Mortgage
Policies referred to above,

vii.        with respect to each Real Property Collateral, a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrowers and each Loan Party
relating thereto), and

viii.       such other documentation, opinions, financing statements, fixture
filings, insurance deliverables and phase 1 environmental audits, in form and
substance reasonably satisfactory to Agent, in connection with the grant of such
Mortgage as Agent shall request in its Permitted Discretion.





 

--------------------------------------------------------------------------------

 

 

Schedule 5.1

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form reasonably satisfactory to Agent:

 

 

if an Increased Reporting Period (as defined below) is in effect, as soon as
available, but in any event within 30 days (45 days in the case of a fiscal
month that is the end of one of Parent’s fiscal quarters) after the end of each
fiscal month during each of Parent’s fiscal years,

 

 

(a)           an unaudited consolidated balance sheet, income statement, and
statement of cash flow, covering Parent’s and its Subsidiaries’ operations
during such period and compared to the prior period (with each such period being
the comparable period from such prior year), together with a corresponding
discussion and analysis of results from management as is reasonably available;

 

as soon as available, but in any event within 30 days (45 days in the case of
a  fiscal month that is the end of one of Parent’s fiscal quarters) after the
end of each fiscal month during each of Parent’s fiscal years,

 

(b)          a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at Consolidated EBITDA and Fixed Charge
Coverage Ratio (whether or not (x) a Covenant Trigger Period exists or (y) an
Increased Reporting Period is then in effect).

 

as soon as available, but in any event within 45 days after the end of each

fiscal month that is the last month of one of Parent’s fiscal quarters during

each of Parent’s fiscal years,

 

(c)           an unaudited consolidated balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity covering Parent’s
and its Subsidiaries’ operations during such period and compared to the prior
period (with each such period being the comparable period from such prior year),
together with a corresponding discussion and analysis of results from
management;

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years (commencing with the fiscal year ending December 30,
2018),

 

 

(d)          consolidated financial statements of Parent and its Subsidiaries
for each such fiscal year, audited by independent certified public accountants
reasonably acceptable to Agent (it being understood that Deloitte & Touche LLP
shall be acceptable to Agent) and certified, without any qualifications
(including any (i) “going concern” or like qualification or exception, (ii)
qualification or exception as to the scope of such audit, or (iii) qualification
which relates to the treatment or classification of any item and which, as a
condition to the removal of such qualification, would require an adjustment to
such item, the effect of which would be to cause any noncompliance with the
provisions of Section 7 of the Agreement), by such accountants to have been
prepared in accordance with GAAP (such audited financial statements to include a
balance sheet, income statement, statement of cash flow, and statement of
shareholder’s equity, and, if prepared, such accountants’ letter to management),
and

 

(e)           a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at Consolidated EBITDA and Fixed Charge
Coverage Ratio (whether or not a Covenant Trigger Period exists).

 

as soon as available, but in any event within 45 days after the end of each of
Parent’s fiscal years,

 

(f)           copies of Parent’s Projections, in form and substance (including
as underlying assumptions) reasonably satisfactory to Agent, in its Permitted
Discretion, for the forthcoming three years, year by year, and for the
forthcoming fiscal year, fiscal quarter by fiscal quarter, certified by the
chief financial officer of Parent as being such officer’s good faith estimate of
the financial performance of Parent and its Subsidiaries during the period
covered thereby, and

 

(g)          a detailed calculation of Excess Cash Flow (as defined in the
Senior Secured Notes Indenture).

 

if and when filed by Parent or any of its Subsidiaries with the SEC,

 

(h)          Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,

 

(i)           any other filings made by Parent or any of its Subsidiaries with
the SEC, and

 

(j)           any other information that is provided by Parent to its
shareholders generally.

 

promptly, but in any event within 5 days after any Responsible Officer of Parent
has knowledge of any event or condition that constitutes a Default or an Event
of Default,

 

 

(k)          notice of such event or condition and a statement of the curative
action that Borrowers propose to take with respect thereto.

 





-2-

--------------------------------------------------------------------------------

 

 

 

promptly, but in any event within 10 days after any Responsible Officer of
Parent has knowledge thereof, or after the service of process with respect
thereto on any Loan Party,

 

(l)           notice of all actions, judgments, suits, or proceedings brought by
or against Parent, any Borrower or any of their Subsidiaries before any
Governmental Authority which reasonably could be expected to result in a
Material Adverse Effect.

 

substantially concurrent with the execution and delivery of the same,

 

(m)         copies of each amendments, supplements, consent letters, waivers,
forbearances, restatements or modifications to, and any material notices or
reports pursuant to the terms of or in connection with any Senior Secured Notes
Document or the Junior Term Loan Documents.

 

within five Business Days after any Responsible Officer of Parent has knowledge
of any occurrence,

 

(n)          notices of any material past due or missed ERISA or Pension Plan
payments,

 

(o)          notices of any claims or Liens on any Collateral or other property
of any Loan Party or ERISA Affiliate as a result of any material unpaid tax or
ERISA or Pension Plan payments (and copies of any such notices and/or claims
received by any Loan Party or ERISA Affiliate), and

 

(p)          any notice (including, without limitation, in respect of any
payment (including assessments or penalties), dispute, litigation,
investigation, proceeding or imposition or taking of any Lien) given by the
Pension Plan Guaranty Corporation to any Loan Party or any of its Subsidiaries.

 

upon the request of Agent,

 

 

(q)          any other information reasonably requested relating to the
financial condition of Parent, any Borrower or their Subsidiaries.

 

For purposes of this Schedule 5.1, “Increased Reporting Period” means any period
(a) commencing on any day that (i) an Event of Default occurs, or (ii) Excess
Availability is less than the greater of (I) 15% of the Maximum Revolver Amount
and (II) $9,750,000, and (b) continuing until, during the preceding thirty (30)
calendar days at all times, (i) no Event of Default has existed and (ii) Excess
Availability has equaled or exceeded the greater of (I) 15% of the Maximum
Revolver Amount, and (II) $9,750,000.

 

 



-3-

--------------------------------------------------------------------------------

 

 

Schedule 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form reasonably
satisfactory to Agent; provided, that if any of the documents set forth below
are provided through a system of electronic collateral reporting reasonably
satisfactory to Agent, such documents will be deemed to have been delivered:

If (x) no Increased Reporting Period (as defined below) is in effect, monthly
(no later than the 10th day of each fiscal month), or (y) an Increased Reporting
Period is in effect, weekly (no later than Wednesday of each week, commencing
with the first such day to occur during any Increased Reporting Period),

(a)         an executed Borrowing Base Certificate,

(b)         a detailed aging, by total, of each Borrower’s Accounts, together
with a reconciliation and supporting documentation for any reconciling items
noted,

(c)         a monthly Account roll-forward, in a format reasonably acceptable to
Agent in its discretion, tied to the beginning and ending account receivable
balances of Borrowers’ general ledger,

(d)         a detailed calculation of those Accounts that are not eligible for
the Borrowing Base,

(e)         notice of all claims, offsets, or disputes asserted by Account
Debtors with respect to each Borrower’s Accounts,

(f)         Inventory system/perpetual reports specifying the cost and the
wholesale market value of each Borrower’s Inventory, by category, with
additional detail showing additions to and deletions therefrom, together with a
reconciliation to Borrowers’ general ledger,

(g)         a detailed calculation of Inventory categories that are not eligible
for the Borrowing Base,

(h)         a summary aging, by vendor, of each Borrower’s accounts payable and
any book overdraft and an aging, by vendor, of any held checks,

(i)          a detailed report regarding each Loan Party’s cash and Cash
Equivalents, including an indication of which amounts constitute Qualified Cash,

(j)          a detailed calculation of those unbilled Accounts that are not
eligible for the Borrowing Base,

(k)         a report of unbilled Accounts, and

(l)          a detailed calculation of Borrowers’ Accounts specifying underlying
customer detail, including underlying customers of advertising or marketing
agencies (such list of underlying customers in form and substance satisfactory
to Agent in its Permitted Discretion) for each Account (delivered electronically
in an acceptable format, if Borrowers have implemented electronic reporting), in
form and substance satisfactory to Agent in its Permitted Discretion.

 

 



 

--------------------------------------------------------------------------------

 

 

Monthly (no later than the 30th day after the end of each fiscal month),

(m)        a reconciliation of Accounts, accounts payable, and Inventory of
Borrowers’ general ledger to its monthly financial statements, including any
book reserves related to each category.

Quarterly (no later than the 45th day after the end of each fiscal quarter),

(n)         a report regarding each Loan Party’s and its Subsidiaries’ accrued,
but unpaid, ad valorem taxes, and

(o)         updates with respect to any applied for and registered Copyrights,
Patents and Trademarks of any Loan Party pursuant to the Guaranty and Security
Agreement.

Annually (no later than 90 days after the end of each fiscal year),

(p)         a detailed list of each Loan Party’s and its Subsidiaries’ customers
(including any applicable underlying customers, including underlying customers
of advertising or marketing agencies (such list of underlying customers in form
and substance satisfactory to Agent in its Permitted Discretion)) and vendors,
with address and contact information,

(q)         if the Perfection Certificate delivered on the Closing Date is no
longer accurate, a supplement to the Perfection Certificate, and

(r)         a copy of any actuarial report received by the Pension Plan (which
may be contained in Parent’s Annual Report on Form 10-K and will be deemed to
have been delivered to Agent and the Lenders upon Parent’s filing of its Annual
Report on Form 10-K for the applicable fiscal year, provided that, the Borrowers
shall notify Agent of the posting of any such document).

promptly but in any event within 5 Business Days after any Loan Party acquires
any Margin Stock,

(s)         notice of such acquisition, together with a description of the
Margin Stock and a Form U-1 (with sufficient additional originals thereof for
each Lender) duly executed and delivered by the Borrowers, together with such
other documentation as Agent shall reasonably request, in order to enable Agent
and the Lenders to comply with any of the requirements under Regulations T, U or
X of the Federal Reserve Board.

Promptly upon receipt of any the following, or, as otherwise applicable, within
30 days after any Loan Party or any ERISA Affiliates knows or has reason to
know,

(t)          that any Notification Event has occurred which could reasonably
expect to result in any material liability of Parent or any of its Subsidiaries,
and

(u)         that there has been (i) a material increase in Unfunded Pension
Liability since the date the representations hereunder are given or deemed
given, or from any prior notice, as applicable, (ii) the existence of potential
Withdrawal Liability, if any Loan Party or ERISA Affiliate were to withdraw
completely from any and all Multiemployer Plans, (iii) the adoption of, or the
commencement of contributions to, any Pension Plan by any Loan Party or any
ERISA Affiliate, or (iv) the adoption of any amendment to a Pension Plan, which
results in a material increase in contribution obligations of any Loan Party or
any ERISA Affiliate.

Promptly upon any Loan Party obtaining knowledge of the

(v)         notice of (i) any Person or “group” (other than a Member of the
McClatchy Family), or to any Loan Party’s knowledge, acquiring beneficial
ownership of 25% (or, in the case of a non-U.S. Person or a group comprised of
any non-U.S. Person,

 





2

--------------------------------------------------------------------------------

 

 

occurrence or the planned occurrence, thereof,

10%) or more on a fully diluted basis of the voting or economic power in Parent
or (ii) of any material changes to the Members of the McClatchy Family or any
McClatchy Family Entity. 

Upon request by Agent,

(w)        copies of purchase orders and invoices for Inventory acquired by any
Loan Party,

(x)         copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos of any Loan Party in
excess of an amount determined in the sole discretion of Agent, from time to
time,

(y)         a report detailing contributions to any Pension Plan of the Loan
Parties, together with a report of expenses recognized on the income statement
of such plan related to pension obligations, and a copy of any actuarial report
received by any Pension Plan,

(z)         copies of (i) any documents described in Section 101(k)(1) of ERISA
that any Loan Party or ERISA Affiliate may request with respect to any
Multiemployer Plan, (ii) any notices described in Section 101(l)(1) of ERISA
that any Loan Party or ERISA Affiliate may request with respect to any
Multiemployer Plan, and (iii) any other such information about any Multiemployer
Plan, Pension Plan or Employee Benefit Plan that is a nonqualified deferred
compensation plan or arrangement for which any Loan Party or ERISA Affiliate
could reasonably be expected to incur any material liability, and

(aa)       such other reports as to the Collateral of any Loan Party and its
Subsidiaries, as Agent may reasonably request.

 

For purposes of this Schedule 5.2, “Increased Reporting Period” means any period
(a) commencing on any day that (i) an Event of Default occurs, or (ii) Excess
Availability is less than the greater of (I) 15% of the Maximum Revolver Amount
and (II) $9,750,000, and (b) continuing until, during the preceding thirty (30)
calendar days at all times, (i) no Event of Default has existed and (ii) Excess
Availability has equaled or exceeded the greater of (I) 15% of the Maximum
Revolver Amount, and (II) $9,750,000.

3

--------------------------------------------------------------------------------